Exhibit 10.16

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE dated as of February 16, 2011 (this “Amendment”)
between RCPI LANDMARK PROPERTIES, L.L.C. (“RCPI Landmark”) and RCPI 30 ROCK
22234849, L.L.C. (“RCPI 30” and, together with RCPI Landmark, collectively, the
“Landlord”), each a Delaware limited liability company having an office c/o
Tishman Speyer Properties, L.P., 45 Rockefeller Plaza, New York, New York 10111,
and LAZARD GROUP LLC, a Delaware limited liability company having an office at
30 Rockefeller Plaza, New York, New York 10020 (“Tenant”).

W I T N E S S E T H:

WHEREAS, RCPI Landlord’s predecessor-in-interest, Rockefeller Center Properties,
and Tenant’s predecessor-in-interest, Lazard Freres & Co., entered into that
certain Lease dated January 27, 1994, as amended by Supplemental Indenture dated
as of April 30, 1994, Supplemental Indenture dated March 27, 1996, Amendment of
Lease dated as of October 11, 1999, letter agreement dated as of September 5,
2000, letter agreement dated January 5, 2001, Second Amendment to Lease dated as
of May 22, 2001, Third Amendment to Lease dated as of November 30, 2010, letter
agreement dated as of December 31, 2010, letter agreement dated as of
January 21, 2011 and letter agreement dated as of February 16, 2011 (as so
amended, the “Original Lease”), covering the entire 19th floor (the “19th Floor
Premises”), the entire 50th floor (the “50th Floor Premises”), the entire 57th
floor (the “57th Floor Premises”), the entire 58th floor (the “58th Floor
Premises”) the entire 59th floor (the “59th Floor Premises”), the entire 60th
floor (the “60th Floor Premises”), the entire 61st floor (the “61st Floor
Premises”), the entire 62nd floor (the “62nd Floor Premises”) and the entire
63rd floor (the “63rd Floor Premises”) (collectively, the “Lazard Premises”; the
Lazard Premises excluding the 19th Floor Premises (except as set forth in
Section 2(d) below) and the 50th Floor Premises is herein referred to as the
“Original Lazard Premises”) of the building known as 30 Rockefeller Plaza, New
York, New York (the “Building” or the “30 Building”), all as more particularly
described in the Original Lease; and

WHEREAS, RCPI 30’s predecessor-in-interest, National Broadcasting Company, Inc.
(“NBC”), and Tenant’s predecessor-in-interest entered into that certain Amended
and Restated Agreement of Sublease dated August 20, 1999 (the “NBC Sublease”),
covering the entire 48th floor of the Building, more particularly shown on
Exhibit A-1 attached hereto (the “48th Floor Premises”), and the entire 49th
floor of the Building, more particularly shown on Exhibit A-2 attached hereto
(the “49th Floor Premises”) (collectively, the “48/49th Floor Premises” and,
together with the Original Lazard Premises, collectively, the “Original
Premises”) of the Building, all as more particularly described in the NBC
Sublease; and

WHEREAS, NBC assigned the NBC Lease to RCPI 30 and RCPI 30 acquired the NBC
Lease from NBC;

WHEREAS, Tenant’s predecessor-in-interest, Lazard Freres & Co. LLC, assigned its
interest in the Lease to Tenant, pursuant to that certain assignment and
assumption agreement (with Landlord’s consent as set forth herein) dated as of
February 16, 2011, wherein Lazard Group LLC expressly assumed and agreed
(subject to Section 7.1(b) of the Original Lease (as amended hereby)) to keep,
perform, and fulfill all the terms, covenants, conditions and obligations
required to be kept, performed, and fulfilled by the tenant under the Lease and
by the subtenant under the NBC Sublease, in each case theretofor and thereafter
arising thereunder, and wherein Lazard Freres & Co. LLC was released of and from
all obligations and liabilities to the Landlord and Sublandlord (and each of
their successors and



--------------------------------------------------------------------------------

assigns), respectively, under and in connection with the Lease and the NBC
Sublease (whether such obligations and liabilities accrued prior to or after the
effective date of such assignment); and

WHEREAS, Landlord and Tenant desire to modify the Original Lease to (i) extend
the term of the Original Lease with respect to the Original Lazard Premises,
(ii) provide for the leasing of the 48th Floor Premises and the 49th Floor
Premises pursuant to the Original Lease, as amended hereby, (iii) provide for
the leasing of the entire 3rd floor of the building known as 600 Fifth Avenue,
New York, New York (the “600 Building”), as more particularly shown on Exhibit
A-3 attached hereto (the “3rd Floor Premises”), (iv) provide for the leasing of
the entire 8th floor of the 600 Building, as more particularly shown on Exhibit
A-4 attached hereto (the “8th Floor Premises”) and (v) provide for the leasing
of the entire 64th floor of the Building, as more particularly shown on Exhibit
A-5 attached hereto (the “64th Floor Premises”), pursuant to the Original Lease,
as amended hereby, and (iii) otherwise modify the terms and conditions of the
Original Lease, all as hereinafter set forth (the Original Lease, as modified by
this Amendment, the “Lease”).

NOW, THEREFORE, in consideration of the foregoing recitals (which are
incorporated into the operative provisions of this Amendment by this reference),
mutual covenants herein contained, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:

1. Capitalized Terms. All capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Original Lease.

2. Extension of Term; Rent. (a) The term of the Original Lease in respect of the
Original Lazard Premises is hereby extended for the period (the “Extension
Period”) commencing on June 1, 2012 (the “Extension Period Commencement Date”)
and expiring on October 31, 2033 (the “Extended Expiration Date”), or such
earlier date upon which the term may expire or be terminated pursuant to any of
the conditions of limitation or other provisions of the Lease or pursuant to
law, upon all of the terms and conditions of the Original Lease, as modified by
this Amendment. All references in the Original Lease to the expiration date
shall be deemed to be references to the Extended Expiration Date and all
references to “term” or “term of this Lease” or words of similar import shall be
deemed to refer to the term of the Original Lease as extended by the Extension
Period. From and after the date hereof and through and including May 31, 2012,
the terms of the Original Lease shall continue to apply with respect to the
Lazard Premises and commence to apply with respect to the 48th Floor Premises
and the 49th Floor Premises, in each case except as modified by this Amendment,
and, with respect to the 48th Floor Premises and the 49th Floor Premises, except
that Tenant’s rental obligations shall be governed by the terms of the NBC
Sublease, as more particularly set forth in Section 3(i) of this Amendment.

(b) During the Extension Period, Tenant shall lease the Original Lazard Premises
upon all of the terms and conditions of the Original Lease, except as follows:

(i) The fixed rent payable under the Lease in respect of the Original Lazard
Premises (excluding the 57th Floor Premises) only shall be an amount equal to
(A) $15,516,640.00 per annum [based on $80.00 per rentable square foot]
($1,293,055.33 per month) for the period commencing on June 1, 2012 and ending
on April 30, 2015, both dates inclusive (the “1st Rental Period”),
(B) $15,904,556.00 per annum [based on $82.00 per rentable square foot]
($1,325,379.67 per month) for the

 

2



--------------------------------------------------------------------------------

period commencing on May 1, 2015 and ending on April 30, 2018, both dates
inclusive (the “2nd Rental Period”), (C) $17,068,304.00 per annum [based on
$88.00 per rentable square foot] ($1,422,358.67 per month) for the period
commencing on May 1, 2018 and ending on April 30, 2023, both dates inclusive
(the “3rd Rental Period”), (D) $18,232,052.00 per annum [based on $94.00 per
rentable square foot] ($1,519,337.67 per month) for the period commencing on
May 1, 2023 and ending on April 30, 2028, both dates inclusive (the “4th Rental
Period”), and (E) $20,171,632.00 per annum [based on $104.00 per rentable square
foot] ($1,680,969.33 per month) for the period commencing on May 1, 2028 and
ending on the Extended Expiration Date, both dates inclusive (the “5th Rental
Period”), payable at the times and in the manner specified in the Lease for the
payment of fixed rent.

(ii) The fixed rent payable under the Lease in respect of the Original Lazard
Premises consisting of the 57th Floor Premises only shall be shall be an amount
equal to (A) $2,449,944.00 per annum [based on $72.00 per rentable square foot]
($204,162.00 per month) during the 1st Rental Period, (B) $2,517,998.00 per
annum [based on $74.00 per rentable square foot] ($209,833.16 per month) during
the 2nd Rental Period, (C) $2,722,160.00 per annum [based on $80.00 per rentable
square foot] ($226,846.66 per month) during the 3rd Rental Period,
(D) $2,926,322.00 per annum [based on $86.00 per rentable square foot]
($243,860.16 per month) during the 4th Rental Period, and (E) $3,266,592.00 per
annum [based on $96.00 per rentable square foot] ($272,216.00 per month) during
the 5th Rental Period, payable at the times and in the manner specified in the
Lease for the payment of fixed rent.

(iii) Intentionally omitted.

(iv) The Original Lazard Premises shall consist of 227,985 rentable square feet
for all purposes of the Lease (consisting of 34,027 rentable square feet in the
case of the 57th Floor Premises, 34,475 rentable square feet in the case of the
58th Floor Premises, 28,658 rentable square feet in the case of the 59th Floor
Premises, 34,144 rentable square feet in the case of the 60th Floor Premises,
32,478 rentable square feet in the case of the 61st Floor Premises, 32,461
rentable square feet in the case of the 62nd Floor Premises and 31,742 rentable
square feet in the case of the 63rd Floor Premises).

(v) Tenant shall pay all additional rent payable pursuant to the Original Lease
with respect to the Original Lazard Premises, including Article Twenty-Four
thereof, except that (A) “Base Real Estate Taxes “ set forth in Section 24.3(h)
of the Lease shall mean one-half of (x) the R.E. Tax Share of the Real Estate
Taxes for the Tax Year beginning on July 1, 2012 and ending on June 30, 2013
plus (y) the R.E. Tax Share of the Real Estate Taxes for the Tax Year beginning
on July 1, 2013 and ending on June 30, 2014, (B) “Base Com” set forth in
Section 24.3(i) of the Lease shall mean the O.E. Share of the Cost of Operation
and Maintenance for the Computation Year beginning on January 1, 2013 and ending
on December 31, 2013, and (C) “Tenant’s Area” in respect of the Original Lazard
Premises shall mean 227,985 rentable square feet. No additional rent for
Operating Expenses shall be due in respect of the Original Lazard Premises
(whether under the Original Lease or this Amendment) until January 1, 2014 and
no additional rent for Taxes shall be due in respect of the Original Lazard
Premises (whether under the Original Lease or this Amendment) until December 1,
2013 for the installment of Taxes payable by Landlord on January 1, 2014.

 

3



--------------------------------------------------------------------------------

(vi) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated as a result of such default pursuant to the terms and conditions of
the Lease, Tenant shall be subsequently entitled to the full amount of any
abatement provided for herein in accordance with the provisions hereof (i.e.,
the abatement shall toll during the period Tenant is in monetary default and
same remains uncured)), (x) with respect to the Original Lazard Premises,
Tenant’s obligation to pay fixed rent and additional rent for Taxes and
Operating Expenses and any and all utility charges payable under the Lease
(other than any charge for electricity in respect of any portion of the Original
Lazard Premises (which annual charge for electricity shall equal the product of
$0.55 multiplied by the number of rentable square feet in Tenant’s Area for the
Original Lazard Premises as detailed in clause (v) above, which rentable square
feet of the Original Lazard Premises is subject to reduction if Tenant shall
exercise any right to terminate the Lease in respect of the Original Lazard
Premises pursuant to Section 10 hereof) in respect of the Original Lazard
Premises shall be abated for the period (in respect of any floor of the Original
Lazard Premises, an “Original Lazard Premises Free Rent Period”) commencing on
June 1, 2012 and ending on April 30, 2013, both dates inclusive, provided,
however, that if Landlord performs the Extension Work (as hereinafter defined)
in respect of any floor of the Original Lazard Premises during the Original
Lazard Premises Free Rent Period in respect of such floor of the Original Lazard
Premises, such Original Lazard Premises Free Rent Period shall be appropriately
extended for the period of time that Landlord performs the Extension Work on
such floor until such floor is delivered in the condition required hereunder so
that Tenant shall receive the full benefit of the 11 month abatement referred to
above (including the abatement and reduction in escalations and utility charges)
and the abatement of fixed rent provided by Section 6 hereof applicable to the
performance by Landlord of the Extension Work in respect of such portion of the
Original Lazard Premises (as such abatement may be extended in accordance with
the provisions of Section 6) and (y) Tenant’s obligation to pay fixed rent in
respect of the Original Lazard Premises shall be abated for the period
commencing on May 1, 2033 and ending on the Extended Expiration Date, both dates
inclusive. The day immediately following the last day of the Original Premises
Free Rent Period in respect of any portion of the Original Lazard Premises shall
be referred to in this Amendment as the “Original Lazard Premises Rent
Commencement Date” in respect of such portion of the Original Lazard Premises.
The Original Lazard Premises Free Rent Period shall be extended by the number of
days during same that Tenant is entitled to an abatement of fixed rent during
the Original Lazard Premises Free Rent Period for any other reason under the
Lease (e.g., due to casualty).

(c) Except for Landlord’s Extension Contribution (as hereinafter defined) and
the Extension Work and except as otherwise expressly set forth in the Lease,
Landlord has no obligation to perform any work, supply any materials, incur any
expenses or make any alterations or improvements to the Original Lazard Premises
in connection with Tenant’s continued occupancy thereof during the Extension
Period; provided, however, nothing contained herein shall eliminate or reduce or
modify Landlord’s ongoing repair, maintenance and/or restoration obligations and
Landlord’s obligations regarding the provision of services to the Original
Lazard Premises, each as provided for in the Lease. Notwithstanding any of the
foregoing to the contrary and except as otherwise expressly set forth herein,
(w) Tenant shall receive no abatement in fixed rent and additional rent for
Operating Expenses and Taxes in respect of the 19th Floor Premises pursuant to
Section 2(b)(vi) hereof, to the extent the 19th

 

4



--------------------------------------------------------------------------------

Floor Premises are leased by Tenant under the Lease at such time (x) subject to
the terms and conditions of Section 2(d) below, Tenant shall receive no
Landlord’s Extension Contribution in respect of the 19th Floor Premises pursuant
to Section 7 hereof, to the extent the 19th Floor Premises are leased by Tenant
under the Lease at such time (y) subject to the terms and conditions of
Section 2(d) below, Landlord shall perform no Extension Work in respect of the
19th Floor Premises, to the extent the 19th Floor Premises are leased by Tenant
under the Lease at such time and (z) subject to the terms and conditions of
Section 2(d) below, the term Original Premises, as used in Sections 6 and 7
hereof only, shall exclude the 19th Floor Premises.

(d) (i) Notwithstanding any provision of the Lease to the contrary and subject
to the terms of this Section 2(d), the fixed rent payable under the Lease in
respect of the 19th Floor Premises shall be an amount equal to $1,946,395.00 per
annum ($162,199.58 per month) for the period commencing on the date hereof and
ending on the 19th Floor Expiration Date (as hereinafter defined), both dates
inclusive, payable at the times and in the manner specified in the Lease for the
payment of fixed rent, and the additional rent for Taxes and Operating Expenses
in respect of the 19th Floor Premises shall be payable pursuant to the Original
Lease, including Article Twenty-Four thereof, except that (1) “Base Real Estate
Taxes “ set forth in Section 24.3(h) of the Lease shall mean one-half of (x) the
R.E. Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1,
2010 and ending on June 30, 2011 plus (y) the R.E. Tax Share of the Real Estate
Taxes for the Tax Year beginning on July 1, 2011 and ending on June 30, 2012,
and (2) “Base Com” set forth in Section 24.3(i) of the Lease shall mean the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on January 1, 2011 and ending on December 31, 2011.

(ii) Notwithstanding any provision of the Lease to the contrary, upon the date
(the “19th Floor Expiration Date”) which is the earliest to occur of (i) 30 days
following the giving of notice by Tenant that Tenant is ready to surrender the
19th Floor Premises and (ii) 9 months (subject to extension (on a day-for-day
basis) due to delays caused by Force Majeure and/or Landlord Delays (it being
understood and agreed that Landlord Delay, for purposes of this clause
(ii) only, shall also include any actual delays encountered by Tenant in
performing Tenant’s Installations in the 600 Must-Take Space or in occupying the
600 Must-Take Space for the conduct of its business as the result of (i) any
wrongful or negligent act or omission of Landlord or any of Landlord’s agents,
contractors or employees, (ii) any breach of Landlord’s obligations under the
Lease and/or (iii) any request by Landlord or any of its agents that Tenant
delay the performance of any of the Installations, and Tenant shall give
Landlord prompt notice (which notice shall be given in accordance with the fifth
(5th) sentence of Section 3(j) of this Amendment) of such Landlord Delay
following Tenant’ s knowledge of same (and if Tenant fails to give such prompt
notice, then no Landlord Delay shall be deemed to occur until such notice is
delivered to Landlord), which notice shall state in reasonable detail the basis
of such Landlord Delay and provide reasonably sufficient evidence thereof (to
the extent applicable)) following the 600 Must-Take Space Inclusion Date (as
hereinafter defined), the Lease in respect of the 19th Floor Premises shall come
to an end and expire, with the same force and effect as if said date were the
Extended Expiration Date set forth in this Amendment, unless sooner terminated
pursuant to any other term, covenant or condition of this Lease or pursuant to
law. Any extension of the 19th Floor Expiration Date set forth above due to
Force Majeure and/or Landlord Delay shall not be duplicative if a delay due to
Force Majeure and Landlord Delay occur simultaneously or caused the same delay
of Tenant. Except as set forth in clause (z) of Section 2(c) above and
Section 2(d)(iii) below, following the 19th Floor Expiration Date, the term
Original Premises shall exclude the 19th Floor Premises.

 

5



--------------------------------------------------------------------------------

(iii) Notwithstanding any provision of the Lease or this Amendment to the
contrary, upon the occurrence and effective as of the date (the “19th Floor
Date”) which is the day immediately following the 600 Must-Take Termination Date
(as such term is defined in Section 20 below), Tenant shall be deemed to
continue to lease the 19th Floor Premises for the entire Extension Period and,
therefore, the 19th Floor Premises shall be deemed to be included in the
Original Lazard Premises and the Original Premises for all purposes hereunder.
Effective as of the 19th Floor Date,

(A) the fixed rent payable under the Lease in respect of the 19th Floor Premises
shall be an amount equal to (A) $1,946,395.00 per annum [based on $55.00 per
rentable square foot] ($162,199.58 per month) during the 1st Rental Period, if
applicable, (B) $2,087,951.00 per annum [based on $59.00 per rentable square
foot] ($173,995.91 per month) during the 2nd Rental Period, (C) $2,264,896.00
per annum [based on $64.00 per rentable square foot] ($188,741.33 per month)
during the 3rd Rental Period, (D) $2,441,841.00 per annum [based on $69.00 per
rentable square foot] ($203,486.75 per month) during the 4th Rental Period, and
(E) $2,618,786.00 per annum [based on $74.00 per rentable square foot]
($218,232.16 per month) during the 5th Rental Period, payable at the times and
in the manner specified in the Lease for the payment of fixed rent;

(B) Tenant shall pay all additional rent payable pursuant to the Original Lease,
including Article Twenty-Four thereof, except that (A) “Base Real Estate Taxes “
set forth in Section 24.3(h) of the Lease shall mean one-half of (x) the R.E.
Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1, 2012
and ending on June 30, 2013 plus (y) the R.E. Tax Share of the Real Estate Taxes
for the Tax Year beginning on July 1, 2013 and ending on June 30, 2014,
(B) “Base Com” set forth in Section 24.3(i) of the Lease shall mean the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on January 1, 2013 and ending on December 31, 2013,

(C) Tenant’s Area, as detailed under Section 2(b)(v) shall be increased by
35,389 rentable square feet;

(D) Landlord agrees to pay to Tenant, to be applied to the cost of the work to
be performed by Tenant of Installations in the 19th Floor Premises, an amount
equal to $2,654,175.00 and the provisions of Section 7 hereof shall apply to the
19th Floor Premises as if originally included therein, except that any reference
therein to the “Original Premises” shall be deemed to include the 19th Floor
Premises and any reference therein to “May 31, 2015” shall be deemed to mean,
with respect to the 19th Floor Premises only, “the three (3) year six (6) month
anniversary of the 19th Floor Date”; it being understood and agreed that the
amount detailed in this clause (D) shall be deemed part of the Landlord’s
Extension Contribution for all purposes where such term is utilized in any SNDA,
subject, however to the modifications detailed in this clause (D);

(E) the provisions of Section 6 hereof shall apply in full force to the 19th
Floor Premises (i.e., Landlord shall be required to perform the Extension Work
therein) and any reference in Section 6(c) hereof to “January 1, 2015” shall be
deemed to mean “the three (3) year anniversary of the 19th Floor Date”; and

(F) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated as a result of such default, Tenant shall be entitled to the full
amount of any abatement provided for herein in

 

6



--------------------------------------------------------------------------------

accordance with the provisions hereof), (i) the fixed rent and all additional
rent (including additional rent for Taxes and Operating Expenses) payable by
Tenant with respect to the 19th Floor Premises, shall be abated for the period
commencing on the date Landlord redelivers the 19th Floor Premises with
Landlord’s Extension Work Substantially Complete and ending on the day preceding
the eleven (11) month anniversary of such redelivery date and (B) the fixed rent
payable by Tenant with respect to the 19th Floor Premises shall be abated for
the period commencing on May 1, 2033 and ending on the Extended Expiration Date.

3. Lease of Additional Premises.

(a) (i) Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord,

(A) the 48th Floor Premises and the 49th Floor Premises for a term commencing on
the date of this Amendment (the “48/49th Floor Premises Commencement Date”) and
ending on the Extended Expiration Date, or such earlier date upon which the term
of the Lease may expire or be terminated pursuant to any of the conditions of
limitation or other provisions of the Lease or pursuant to law, upon all of the
terms and conditions of the Original Lease, as modified by this Amendment,

(B) the 64th Floor Premises for a term commencing on the date that Landlord
delivers possession of the 64th Floor Premises to Tenant free of all leases,
tenancies and occupants, in broom-clean condition with the work set forth on
Exhibit B (the “Extension Work”) in respect of the 64th Floor Premises having
been Substantially Completed (as hereinafter defined) (the “64th Floor Premises
Commencement Date”) and ending on the Extended Expiration Date, or such earlier
date upon which the term of the Lease may expire or be terminated pursuant to
any of the conditions of limitation or other provisions of the Lease or pursuant
to law, upon all of the terms and conditions of the Original Lease, as modified
by this Amendment, and

(C) the 3rd Floor Premises and the 8th Floor Premises for a term commencing on
the date that Landlord delivers possession of each such floor to Tenant free of
all leases, tenancies and occupants, in broom-clean condition with the work set
forth on Exhibit B-1 (the “Expansion Extension Work”) in respect of such floor
having been Substantially Completed (a “3/8th Floor Premises Commencement Date”
and, together with the 48/49th Floor Premises Commencement Date and the 64th
Floor Premises Commencement Date, collectively, the “Additional Premises
Commencement Dates”) and ending on the Extended Expiration Date, or such earlier
date upon which the term of the Lease may expire or be terminated pursuant to
any of the conditions of limitation or other provisions of the Lease or pursuant
to law, upon all of the terms and conditions of the Original Lease, as modified
by this Amendment.

(ii) Tenant shall have the option (the “55th Option”), exercisable by Tenant
delivering irrevocable notice to Landlord on or prior to July 1, 2011, to lease
the entire rentable area of the 55th floor of the 30 Building, as more
particular shown on Exhibit A-6 attached hereto (the “55th Floor Premises”). If
Tenant shall exercise such 55th Option, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the 55th Floor Premises for a term
commencing on the date that Landlord delivers possession of the 55th Floor
Premises to Tenant free of all leases, tenancies and occupants, in broom-clean
condition

 

7



--------------------------------------------------------------------------------

and with the Extension Work in respect of the 55th Floor Premises having been
Substantially Completed (the “55th Floor Premises Commencement Date”) and ending
on the Extended Expiration Date, or such earlier date upon which the term of the
Lease may expire or be terminated pursuant to any of the conditions of
limitation or other provisions of the Lease or pursuant to law, upon all of the
terms and conditions of the Original Lease, as modified by this Amendment.
Following the exercise by Tenant of the 55th Option, any reference in the Lease
(and this Amendment) to the “Additional Premises” shall be deemed to include the
55th Floor Premises and any reference herein to the “Additional Premises
Commencement Date” shall be deemed to include the 55th Floor Premises
Commencement Date. If Tenant exercises the 55th Option, then, notwithstanding
anything to the contrary in the Lease, except in the case of an emergency or to
comply with Requirements or the order of a governing authority with jurisdiction
over the Building, in either case that would not permit Tenant to comply with
the following conditions, neither Landlord (and Landlord’s contractors, agents,
representative and/or employees) nor any utility company (to the extent Landlord
is able to restrict such utility company) or contractor needing access shall be
entitled to access the switchgear room located on the westerly portion of the
55th floor of the Building during the hours of 8:30 a.m. and 5:30 p.m., Monday
through Friday, throughout the entire term, for any purposes, unless any of the
above parties, despite their commercially reasonable efforts (without incurring
any material additional expense other than any customary expenses for employing
hourly work during hours other than between 8:30 a.m. and 5:30 p.m., Monday
through Friday), are unable to perform repairs and/or maintenance in said
switchgear prior to or after the hours detailed above, and then, only if same
are accompanied by a representative of Tenant (so long as Tenant makes such a
representative available); it being understood and agreed that with respect to
any (x) basic or routine repairs and/or maintenance to be performed in the
switchgear room or (y) any other repairs and/or maintenance that is capable of
being scheduled, such repairs and/or maintenance shall be scheduled prior to or
after the hours detailed above and if same cannot be performed, despite
commercially reasonable efforts to do so, during such hours, same shall only be
performed if same are scheduled with Tenant and then at times reasonably
designated by Tenant.

(iii) The 48th Floor Premises, the 49th Floor Premises, the 3rd Floor Premises,
the 8th Floor Premises and 64th Floor Premises are herein collectively called
the “Additional Premises”.

(b) Tenant currently occupies the 48th Floor Premises and the 49th Floor
Premises pursuant to the NBC Sublease. Landlord shall be deemed to have
delivered to Tenant, and Tenant shall be deemed to have accepted, possession of
the 48th Floor Premises and the 49th Floor Premises upon the 48/49th Floor
Premises Commencement Date. Except as otherwise expressly set forth in this
Amendment, Landlord shall not be liable for failure to deliver possession of the
3rd Floor Premises, the 8th Floor Premises or the 64th Floor Premises (and the
55th Floor Premises, if applicable) to Tenant on any specified date, and such
failure shall not impair the validity of this Amendment or the Lease. Landlord
shall be deemed to have delivered possession of the 3rd Floor Premises, the 8th
Floor Premises and the 64th Floor Premises (and the 55th Floor Premises, if
applicable) upon the giving of notice by Landlord to Tenant stating that such
floor is vacant and available for Tenant’s occupancy, and Landlord has
Substantially Completed the Expansion Extension Work or Extension Work, as
applicable, in respect thereof. Landlord shall provide Tenant with at least 10
days’ prior notice of the Additional Premises Commencement Date in respect of
the 3rd Floor Premises, the 8th Floor Premises and the 64th Floor Premises (and
the 55th Floor Premises, if applicable). If Landlord expects delays in
delivering the 3rd Floor Premises, the 8th Floor Premises and/or the 64th Floor
Premises (and the 55th Floor Premises, if applicable) beyond the date specified
in such

 

8



--------------------------------------------------------------------------------

notice, Landlord shall on or prior to 3 Business Days prior to the expiration of
such 10-day period in respect of each such floor of the Additional Premises
provide Tenant with a second notice which shall update the Additional Premises
Commencement Date in respect of each such floor of the Additional Premises.
Notwithstanding any of the foregoing to the contrary, the Additional Premises
Commencement Date in respect of each of the 8th Floor Premises and the 64th
Floor Premises (and the 55th Floor Premises, if applicable) shall occur on
September 1, 2011 and the Additional Premises Commencement Date in respect of
the 3rd Floor Premises shall occur on October 1, 2011, unless Landlord notifies
Tenant that Landlord has Substantially Completed the applicable Expansion
Extension Work or Extension Work, as applicable, on a particular floor prior
thereto and Tenant elects (an “Additional Premises Early Notice”) that Tenant is
willing to accept delivery of such floor (and thus, have the applicable
Additional Premises Commencement Date occur) prior to September 1, 2011 or
October 1, 2011, as the case may be, and, if Tenant shall make such election,
the applicable Additional Premises Commencement Date in respect of the 3rd Floor
Premises, the 8th Floor Premises and/or the 64th Premises (and the 55th Floor
Premises, if applicable) shall occur on the date contained in Tenant’s
Additional Premises Early Notice. The provisions of this paragraph are intended
to constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law or any successor law. Landlord
and Tenant shall thereupon set a mutually convenient time prior to an applicable
Additional Premises Commencement Date for Tenant and Landlord to inspect the
applicable portion of the Additional Premises and the Expansion Extension Work
or Extension Work, as applicable, at which time Tenant shall prepare and submit
to Landlord a list of Punch List items, if any, to be completed. Upon completion
of the inspection, but subject to Tenant’s rights under Section 18(j) of this
Amendment, Tenant shall acknowledge in writing that Substantial Completion of
the Expansion Extension Work or Extension Work, as applicable, has occurred in
the applicable portion of the Additional Premises, subject to any Punch List
Items to be completed. Landlord shall complete the Punch List Items within 45
days thereafter.

(c) Effective as of the Additional Premises Commencement Date in respect of each
portion of the Additional Premises other than the 48th Floor Premises and the
49th Floor Premises and effective as of the date hereof in respect of the 48th
Floor Premises and the 49th Floor Premises, Tenant shall lease such portion of
the Additional Premises upon all of the terms and conditions of the Original
Lease, except as follows:

(i) The fixed rent payable under the Lease in respect of the 48th Floor Premises
and the 49th Floor Premises during the Extension Period shall be an amount equal
to (A) $5,054,832.00 per annum [based on $72.00 per rentable square foot]
($421,236.00 per month) during the 1st Rental Period, (B) $5,195,244.00 per
annum [based on $74.00 per rentable square foot] ($432,937.00 per month) during
the 2nd Rental Period, (C) $5,616,480.00 per annum [based on $80.00 per rentable
square foot] ($468,040.00 per month) during the 3rd Rental Period,
(D) $6,037,716.00 per annum [based on $86.00 per rentable square foot]
($503,143.00 per month) during the 4th Rental Period, and (E) $6,739,776.00 per
annum [based on $96.00 per rentable square foot] ($561,648.00 per month) during
the 5th Rental Period, payable at the times and in the manner specified in the
Lease for the payment of fixed rent.

(ii) The fixed rent payable under the Lease in respect of the 64th Floor
Premises shall be an amount equal to (A) $2,520,160.00 per annum [based on
$80.00 per rentable square foot] ($210,013.33 per month) for the period
commencing on the Additional Premises Commencement Date in respect of the 64th
Floor Premises and ending on the day immediately preceding the 2nd anniversary
of the

 

9



--------------------------------------------------------------------------------

Additional Premises Rent Commencement Date in respect of the 64th Floor
Premises, both dates inclusive, (B) $2,583,164.00 per annum [based on $82.00 per
rentable square foot] ($215,263.66 per month) for the period commencing on the
2nd anniversary of Additional Premises Rent Commencement Date in respect of the
64th Floor Premises and ending on the day immediately preceding the 5th
anniversary of the Additional Premises Rent Commencement Date in respect of the
64th Floor Premises, both dates inclusive, (C) $2,772,176.00 per annum [based on
$88.00 per rentable square foot] ($231,014.66 per month) for the period
commencing on the 5th anniversary of Additional Premises Rent Commencement Date
in respect of the 64th Floor Premises and ending on the day immediately
preceding the 10th anniversary of the Additional Premises Rent Commencement Date
in respect of the 64th Floor Premises, both dates inclusive, (D) $2,961,188.00
per annum [based on $94.00 per rentable square foot] ($246,765.66 per month) for
the period commencing on the 10th anniversary of the Additional Premises Rent
Commencement Date in respect of the 64th Floor Premises and ending on the day
immediately preceding the 15th anniversary of the Additional Premises Rent
Commencement Date in respect of the 64th Floor Premises, both dates inclusive,
and (E) $3,276,208.00 per annum [based on $104.00 per rentable square foot]
($273,017.33 per month) for the period commencing on the 15th anniversary of
Additional Premises Rent Commencement Date in respect of the 64th Floor Premises
and ending on the Extended Expiration Date, both dates inclusive, payable at the
times and in the manner specified in the Lease for the payment of fixed rent.

(iii) The fixed rent payable under the Lease in respect of the 3rd Floor
Premises shall be an amount equal to (A) $1,495,035.00 per annum [based on
$45.00 per rentable square foot] ($124,586.25 per month) for the period (the
“600 1st Rental Period”) commencing on the Additional Premises Commencement Date
in respect of the 3rd Floor Premises and ending on the day immediately preceding
the 5th anniversary of the Additional Premises Rent Commencement Date in respect
of the 3rd Floor Premises, both dates inclusive, (B) $1,627,927.00 per annum
[based on $49.00 per rentable square foot] ($135,660.58.00 per month) for the
period (the “600 2nd Rental Period”) commencing on the 5th anniversary of
Additional Premises Rent Commencement Date in respect of the 3rd Floor Premises
and ending on the day immediately preceding the 10th anniversary of the
Additional Premises Rent Commencement Date in respect of the 3rd Floor Premises,
both dates inclusive, (C) $1,760,819.00 per annum [based on $53.00 per rentable
square foot] ($146,734.92 per month) for the period (the “600 3rd Rental
Period”) commencing on the 10th anniversary of Additional Premises Rent
Commencement Date in respect of the 3rd Floor Premises and ending on the day
immediately preceding the 15th anniversary of the Additional Premises Rent
Commencement Date in respect of the 3rd Floor Premises, both dates inclusive,
and (D) $1,960,157.00 per annum [based on $59.00 per rentable square foot]
($163,346.42 per month) for the period (the “600 4th Rental Period”) commencing
on the 15th anniversary of Additional Premises Rent Commencement Date in respect
of the 3rd Floor Premises and ending on the Extended Expiration Date, payable at
the times and in the manner specified in the Lease for the payment of fixed
rent.

(iv) The fixed rent payable under the Lease in respect of the 8th Floor Premises
shall be an amount equal to (A) $952,039.00 per annum [based on $53.00 per
rentable square foot] ($79,336,58 per month) for the period commencing on the
Additional Premises Commencement Date in respect of the 8th Floor Premises and

 

10



--------------------------------------------------------------------------------

ending on the day immediately preceding the 5th anniversary of the Additional
Premises Rent Commencement Date in respect of the 8th Floor Premises, both dates
inclusive, (B) $1,023,891.00 per annum [based on $57.00 per rentable square
foot] ($85,324.25 per month) for the period commencing on the 5th anniversary of
Additional Premises Rent Commencement Date in respect of the 8th Floor Premises
and ending on the day immediately preceding the 10th anniversary of the
Additional Premises Rent Commencement Date in respect of the 8th Floor Premises,
both dates inclusive, (C) $1,095,743.00 per annum [based on $61.00 per rentable
square foot] ($91,311.92 per month) for the period commencing on the 10th
anniversary of Additional Premises Rent Commencement Date in respect of the 8th
Floor Premises and ending on the day immediately preceding the 15th anniversary
of the Additional Premises Rent Commencement Date in respect of the 8th Floor
Premises, both dates inclusive, and (D) $1,203,521.00 per annum [based on $67.00
per rentable square foot] ($100,293.42 per month) for the period commencing on
the 15th anniversary of Additional Premises Rent Commencement Date in respect of
the 8th Floor Premises and ending on the Extended Expiration Date, both dates
inclusive, payable at the times and in the manner specified in the Lease for the
payment of fixed rent.

(v) If Tenant exercises the 55th Option, then the fixed rent payable under the
Lease in respect of the 55th Floor Premises shall be an amount equal to
(A) $2,057,184.00 per annum [based on $72.00 per rentable square foot]
($171,432.00 per month) for the period commencing on the Additional Premises
Commencement Date in respect of the 55th Floor Premises and ending on the day
immediately preceding the 2nd anniversary of the Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises, (B) $2,114,328.00 per
annum [based on $74.00 per rentable square foot] ($176,194.00 per month) for the
period commencing on the 2nd anniversary of Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises and ending on the day
immediately preceding the 5th anniversary of the Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises, (C) $2,285,760.00 per
annum [based on $80.00 per rentable square foot] ($190,480.00 per month) for the
period commencing on the 5th anniversary of Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises and ending on the day
immediately preceding the 10th anniversary of the Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises, (D) $2,457,192.00 per
annum [based on $86.00 per rentable square foot] ($204,766.00 per month) for the
period commencing on the 10th anniversary of Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises and ending on the day
immediately preceding the 15th anniversary of the Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises, and (E) $2,742,912.00
per annum [based on $96.00 per rentable square foot] ($228,576.00 per month) for
the period commencing on the 15th anniversary of Additional Premises Rent
Commencement Date in respect of the 55th Floor Premises and ending on the
Extended Expiration Date, payable at the times and in the manner specified in
the Lease for the payment of fixed rent.

(vi) The Additional Premises shall consist of 35,103 rentable square feet in the
case of the 48th Floor Premises, 35,103 rentable square feet in the case of the
49th Floor Premises, 33,223 rentable square feet in the case of the 3rd Floor
Premises, 17,963 rentable square feet in the case of the 8th Floor Premises,
31,502 rentable square feet in the case of the 64th Floor Premises and, if
Tenant exercises the 55th Option, 28,572 rentable square feet in the case of the
55th Floor Premises.

 

11



--------------------------------------------------------------------------------

(vii) With respect to the Additional Premises during the Extension Period,
Tenant shall pay all additional rent payable pursuant to the Original Lease,
including Article Twenty-Four thereof, except that (A) “Base Real Estate Taxes”
set forth in Section 24.3(h) of the Lease shall mean one-half of (x) the R.E.
Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1, 2012
and ending on June 30, 2013 plus (y) the R.E. Tax Share of the Real Estate Taxes
for the Tax Year beginning on July 1, 2013 and ending on June 30, 2014,
(B) “Base Com” set forth in Section 24.3(i) of the Lease shall mean the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on January 1, 2013 and ending on December 31, 2013, and (C) “Tenant’s
Area” shall mean 35,103 rentable square feet in the case of the 48th Floor
Premises, 35,103 rentable square feet in the case of the 49th Floor Premises,
33,223 rentable square feet in the case of the 3rd Floor Premises, 17,963
rentable square feet in the case of the 8th Floor Premises, 31,502 rentable
square feet in the case of the 64th Floor Premises and, if Tenant exercises the
55th Option, 28,572 rentable square feet in the case of the 55th Floor Premises.

(viii) Notwithstanding the foregoing, provided that Tenant shall not be in
default beyond the expiration of any applicable notice and cure periods set
forth in the Lease of any of the monetary obligations contained in the Lease (it
being understood that so long as Tenant cures any such default and the Lease is
not terminated due to such default, Tenant shall be entitled to the full amount
of any abatement provided for herein in accordance with the provisions hereof),
(x) Tenant’s obligation to pay fixed rent and additional rent for Taxes and
Operating Expenses and all utility charges payable under the Lease other than
any charge for electricity in respect of any portion of the Additional Premises
(which annual charge for electricity shall equal the product of $0.55 multiplied
by the number of rentable square foot in any portion of the Additional Premises)
shall be abated for the period (in respect of any floor of the Additional
Premises, an “Additional Premises Free Rent Period”) (1) commencing on June 1,
2012 and ending on April 30, 2013 in the case of the 48th Floor Premises and the
49th Floor Premises, both dates inclusive, provided, however, that if Landlord
performs the Extension Work in respect of the any portion of the 48th Floor
Premises and/or 49th Floor Premises during the Additional Premises Free Rent
Period in respect of such portion of the Additional Premises, such Additional
Premises Free Rent Period shall be appropriately extended so that Tenant shall
receive the full benefit of the 11 month abatement referred to above (including
an abatement of escalations and utility charges) and the abatement of fixed rent
provided by Section 6 hereof applicable to the performance by Landlord of the
Extension Work in respect of such portion of the Additional Premises (as such
abatement may be extended in accordance with the provisions of Section 6 hereof,
(2) commencing on the applicable 3/8th Floor Premises Commencement Date in
respect of the 3rd Floor Premises and the 8th Floor Premises, as the case may
be, and ending on the day preceding the 12 month anniversary of the applicable
3/8th Floor Premises Commencement Date in respect of each of the 3rd Floor
Premises and the 8th Floor Premises, as the case may be, (3) commencing on the
64th Floor Premises Commencement Date in respect of the 64th Floor Premises and
ending on the day preceding the 11 month anniversary of such Additional Premises
Commencement Date in respect of the 64th Floor Premises, both dates inclusive,
and (4) commencing on the 55th Floor Premises Commencement Date in respect of
the 55th Floor Premises and ending on the day preceding the 11 month anniversary
of such Additional Premises Commencement Date in respect of the 55th Floor
Premises, both dates inclusive, and (y) Tenant’s obligation to pay fixed rent
with respect to any portion of the Additional Premises shall

 

12



--------------------------------------------------------------------------------

be abated for the period commencing on May 1, 2033 and ending on the Extended
Expiration Date, both dates inclusive. The day immediately following the last
day of the Additional Premises Free Rent Period in respect of any portion of the
Additional Premises shall be referred to in this Amendment as the “Additional
Premises Rent Commencement Date” in respect of such portion of the Additional
Premises. Each Additional Premises Free Rent Period shall be extended by the
number of days during same that Tenant is entitled to an abatement of fixed rent
during such Additional Premises Free Rent Period for any other reason under this
Lease (e.g., due to casualty).

(d) Tenant currently occupies the 48th Floor Premises and the 49th Floor
Premises pursuant to the NBC Sublease and Tenant has inspected the 3rd Floor
Premises, the 8th Floor Premises and the 64th Floor Premises (and the 55th Floor
Premises, if applicable) and agrees (A) to accept possession of the 48th Floor
Premises and the 49th Floor Premises on the date hereof in their “as is”
conditions, subject, however, to Landlord’s obligation to perform the Extension
Work, as applicable, therein pursuant to the terms hereof, (B) subject to
Substantial Completion of the Expansion Extension Work in respect of the 3rd
Floor Premises and the 8th Floor Premises and, subject to Substantial Completion
of the Extension Work in respect of the 64th Floor Premises (and the 55th Floor
Premises, if applicable), to accept possession of such portion of the applicable
Additional Premises in the “as is” condition existing on the Additional Premises
Commencement Date in respect of such portion of the Additional Premises,
(C) that neither Landlord nor Landlord’s agents have made any representations or
warranties with respect to the Additional Premises or the 30 Building or the 600
Building except as expressly set forth herein, and (D) except for Landlord’s
Extension Contribution and the Expansion Extension Work and the Extension Work,
as applicable, and except as otherwise expressly set forth in the Lease,
Landlord has no obligation to perform any work, supply any materials, incur any
expenses or make any alterations or improvements in order to prepare the
Additional Premises for Tenant’s occupancy or continued occupancy thereof during
the term of the Lease; provided, however, nothing contained herein shall
eliminate or reduce or modify Landlord’s ongoing repair, maintenance and/or
restoration obligations and Landlord’s obligations regarding the provision of
services to the Additional Premises, each as provided for in the Lease. Tenant
shall have no right to occupy any part of the 3rd Floor Premises, the 8th Floor
Premises or the 64th Floor Premises for the conduct of its business in the
ordinary course or to perform alterations prior to the date Landlord has
Substantially Completed the Expansion Extension Work and Extension Work, as
applicable, in respect thereof; provided, however, prior to each applicable
Additional Premises Commencement Date, Tenant, and Tenant’s employees, agents
and contractors, shall be entitled to access each portion of the Additional
Premises to perform customary pre-construction activities, including, but not
limited to, field investigation, surveying, measuring, testing and probing,
provided, in each case, same does not interfere with Landlord’s performance of
the Expansion Extension Work or the Extension Work, as applicable, in such
portion of the Additional Premises. Landlord hereby represents and warrants to
Tenant that as of the date hereof RCPI Landmark has a leasehold estate in the
600 Building and this Section 3 and the terms and conditions contained herein
that are applicable to the 3rd Floor Premises and the 8th Floor Premises shall
be binding upon RCPI Landmark’s successors and assigns with respect to the 600
Building and any subsequent purchasers or owners of the 600 Building.

(e) Landlord shall furnish electricity to or for the use of Tenant in each
portion of the Additional Premises for the operation of Tenant’s electrical
systems and equipment in such portion of the Additional Premises in accordance
with Article Five of the Lease. Subject to Section 3(c)(viii), from and after
the Additional Premises Rent Commencement Date in respect of a portion of the
Additional Premises, Tenant shall pay for such electric current in the manner

 

13



--------------------------------------------------------------------------------

set forth in Article Five of the Lease. Promptly following Landlord’s approval
of Tenant’s plans and specifications for Tenant’s initial Installations in each
portion of the Additional Premises, Landlord shall install submeters in each
portion of the Additional Premises, at Landlord’s expense, to measure Tenant’s
consumption of electricity in such portion of the Additional Premises, which
submeters shall be maintained, repaired and/or replaced by Landlord.

(f) Landlord shall provide heating, ventilation and air-conditioning service to
the Additional Premises located in the 600 Building through the applicable base
building systems currently servicing the Premises located in the 600 Building in
accordance with the applicable terms of the Original Lease, provided that any
such heating, ventilation and air-conditioning service shall meet the standards
set forth in Exhibit F-2 attached hereto.

(g) Tenant shall have the right to install cabling, wiring and certain items of
Tenant’s equipment and personal property in each portion of the Additional
Premises at the same time that Landlord performs the Extension Work or Expansion
Extension Work, as applicable, in respect thereof. Landlord and Tenant shall use
reasonable efforts to cooperate with each other so as to permit the other to
work in such portions of the Additional Premises at the same time. If the
performance by Tenant of such work in the applicable portion of the Additional
Premises interferes with the performance by Landlord of the Extension Work or
Expansion Extension Work, as applicable, in respect thereof, Landlord shall,
notwithstanding the foregoing, notify Tenant of such interference (which
notification shall be by email to each of Chaz.Foster@lazard.com and
Jack.Merimee@lazard.com or such other person that Tenant shall advise Landlord
in writing) and Tenant shall promptly discontinue such interference. If the
Substantial Completion of the Extension Work or Expansion Extension Work, as
applicable, in respect of the applicable portion of the Additional Premises is
delayed solely by reason of such interference with the performance of the
Extension Work or Expansion Extension Work, as applicable, therein caused by
Tenant performing such work in the applicable portion of the Additional Premises
at the same time as Landlord or any other Tenant Delay (as such term is defined
in Section 2.1 of the Original Lease except that it shall be deemed to refer to
Extension Work (or Expansion Extension Work) rather than Landlord’s Work), of
which Landlord has notified Tenant and Tenant has failed to promptly correct,
then the Extension Work or Expansion Extension Work, as applicable, in respect
of the applicable portion of the Additional Premises shall be deemed to be
Substantially Completed for the purposes of determining the applicable
Additional Premises Commencement Date and Additional Premises Rent Commencement
Date in respect of the applicable portion of the Additional Premises shall be
deemed to be the date the Extension Work or Expansion Extension Work, as
applicable, in respect of the applicable portion of the Additional Premises
would have been Substantially Completed but for such Tenant Delay (i.e., if the
Extension Work or Expansion Extension Work, as applicable, in respect of the
applicable portion of the Additional Premises is delayed as a result of several
different causes, including such interference by Tenant, then the Extension Work
or Expansion Extension Work, as applicable, in respect of the applicable portion
of the Additional Premises shall be deemed to be Substantially Completed as of
the date the Extension Work or Expansion Extension Work, as applicable, in
respect of the applicable portion of the Additional Premises would have been
Substantially Completed but for such interference by Tenant or Tenant Delay and
not as a result of such other unrelated causes). Such access to the Additional
Premises (excluding the 48th Floor Premises and the 49th Floor Premises) prior
to the applicable Additional Premises Commencement Date shall not be deemed to
be use and occupancy by Tenant of such portion of the Additional Premises nor
Tenant having taken possession of the applicable portion of the Additional
Premises for purposes of determining the Additional Premises Commencement Date
in respect thereof but shall be subject to all of the

 

14



--------------------------------------------------------------------------------

other obligations of Tenant under Sections 6.1(j) and (k) of the Original Lease
(as amended hereby).

(h) Promptly following July 1, 2011, Landlord and Tenant shall enter into a new,
separate lease in form reasonably satisfactory to Landlord and Tenant covering
the leasing of any portion of the Premises located in the 600 Building (the “New
600 Lease”) (simultaneous with a restated and amended version of this Lease, as
further detailed in Section 18(l) of this Amendment), which New 600 Lease shall
be in substantially the form of the Lease, only with such modifications
reasonably necessary to reflect the terms of the leasing of such Premises or
items specific to the 600 Building which are not otherwise set forth in this
Amendment, and which New 600 Lease will not include provisions that are specific
to the operation of the buildings other than the 600 Building or rights or
obligations that relate to such other buildings specifically (it being
understood and agreed that so long as (i) the tenant (or an Affiliate thereof)
under the New 600 Lease is the Tenant under this Lease and (ii) the landlord (or
an affiliate thereof) under the New 600 Lease is the Landlord under this Lease,
then such New 600 Lease shall contain a provision whereby a monetary default
(i.e., any default by Tenant in paying any payment to Landlord that is due under
the Lease) under the Lease (beyond the expiration of any applicable notice, cure
or grace periods hereunder) shall be deemed a default (beyond the expiration of
any applicable notice, cure or grace periods thereunder) under the New 600
Lease) and each party shall use diligent and good faith efforts to enter into
such New 600 Lease. The above notwithstanding, until such time that the new 600
Lease is executed by Landlord and Tenant, the terms of this Lease shall continue
to govern and be unaffected with respect to the Premises located in the 600
Building and neither party hereto shall have liability to the other party for
any failure to enter into the New 600 Lease, so long as such party is acting
diligently and using good faith efforts to enter in such New 600 Lease.

(i) Except as provided herein, the NBC Sublease shall terminate on the date of
this Amendment (rather than on March 18, 2013) with the same force and effect as
if said date were the expiration date set forth in the NBC Sublease, unless
sooner terminated pursuant to any other term, covenant or condition of the Lease
or pursuant to law. From and after the date hereof, any obligations or rights of
Tenant and Landlord in respect of the use of the 48th Floor Premises and 49th
Floor Premises, the making of alterations and repairs and compliance with
Requirements shall be governed by the Original Lease, as amended hereby, rather
than the NBC Sublease, provided that the rental obligations of Tenant pursuant
to the terms of the NBC Sublease for fixed rent and additional rent for Taxes
and Operating Expenses shall remain in effect without any modification through
and including May 31, 2012, but shall be deemed to be payable under the Lease
rather than the NBC Sublease.

(j) For the period commencing on the Additional Premises Commencement Date in
respect of the 64th Floor Premises and ending on the date which is the six
(6) month anniversary of the Additional Premises Commencement Date in respect of
the 64th Floor Premises (the “64th Floor End Date”, subject to extension, on a
day-for-day basis, due to a Tenant Delay affecting the work being performed by
Landlord hereunder in the 64th Floor Work Area) (time being of the essence with
respect to such period), Landlord and its employees, contractors and agents
shall, upon reasonable prior notice to Tenant, have access to the northern
portion of the 64th Floor Premises as shown on Exhibit P attached hereto (the
“64th Floor Work Area”) at all reasonable times for the performance of work in
respect of the kitchen to be located on 65th floor of the Building and other
modifications to such floor and for the storage of materials reasonably required
in connection therewith. Each of Landlord and Tenant shall use reasonable
efforts to coordinate with the other the scheduling of any work it performs in
the 64th Floor Work Area and use reasonable efforts to minimize any interference
with the performance of any work by the other. If Landlord damages any of
Tenant’s improvements in

 

15



--------------------------------------------------------------------------------

the 64th Floor Work Area during the performance by Landlord of any work in the
64th Floor Work Area, Tenant shall at Landlord’s reasonable expense repair such
damage, which costs shall be paid to Tenant by Landlord within thirty (30) days
following demand therefor (which shall be accompanied by reasonable back-up
documentation). Except as provided below, there shall be no Rent abatement or
allowance to Tenant for a diminution of rental value, no actual or constructive
eviction of Tenant, in whole or in part, no relief from any of Tenant’s other
obligations under this Lease, and no liability on the part of Landlord, by
reason of inconvenience, annoyance or injury to business arising from the
performance of Landlord’s work contemplated by this Section 3(h) or the storage
of any materials in connection therewith. If Landlord’s work in the 64th Floor
Work Area interferes with the performance of Tenant’s Installations in the 64th
Floor Work Area, Tenant shall promptly notify Landlord of such delay by email to
each of jszabo@tishmanspeyer.com and cgoodgol@tishmanspeyer.com or such other
person that Landlord shall advise Tenant in writing . If such interference
causes any delay in the Substantial Completion by Tenant of its work in the 64th
Floor Work Area beyond the date such work would have been Substantially
Completed but for such delay, then, as Tenant’s exclusive remedy with respect of
such delay (except any such delay shall be deemed to be a Landlord Delay for all
purposes hereunder), the Additional Premises Rent Commencement Date in respect
of the 64th Floor Premises shall be extended by one day for each day of such
delay caused by Landlord in addition to any abatement to which Tenant is
entitled in respect of the 64th Floor Premises under the provisions of
Section 3(c)(ix) or Section 6. The above notwithstanding, if Landlord fails to
complete the work contemplated under this Section 3(j) in the 64th Floor Work
Area by the 64th Floor End Date, at any time thereafter Tenant shall be entitled
to no longer permit Landlord (and Landlord’s employees, contractors and agents)
to have access to the 64th floor of the Building as contemplated under this
Section 3(j) (though nothing contained herein shall modify Landlord’s rights
under the Lease to access the 64th Floor Premises in case of an emergency or in
case of a default by the Tenant under the Lease (beyond the expiration of any
applicable notice, cure or grace periods) that would necessitate the need for
such access, in either case provided such access is performed by Landlord
pursuant to the express provisions of the Lease) and Tenant shall have the
right, without any liability to Landlord hereunder or to the tenant on the 65th
floor of the Building to close up the ceiling located in the 64th Floor Work
Area (as Tenant deems necessary), remove and dispose of any materials remaining
in the 64th Floor Work Area left by Landlord (or Landlord’s contractors,
employees or agents) and/or perform any other work in the 64th Floor Work area
that arises due to Landlord’s failure to timely complete its work in the 64th
Work Area, all of which shall be at Landlord’s sole reasonable cost and expense
(excluding any work done by Tenant merely to close up the ceiling in the 64th
Floor Work Area) and which shall be paid by Landlord to Tenant within thirty
(30) days after the submission of a reasonably detailed invoice therefor; it
being understood and agreed, however, following the 64th Floor End Date,
Landlord shall be entitled to access the area above Tenant’s ceiling in the 64th
Floor Work Area from the 65th floor of the Building to perform the work
contemplated under this Section 3(j) so long as same does not in any way affect
Tenant’s finishes or Installations on the 64th Floor Premises.

(k) Except as provided in this Amendment, following the applicable Additional
Premises Commencement Date all references in this Amendment (other than
Section 2 hereof) to the “Original Premises” and in the Lease to the “Premises”
shall from and after the Additional Premises Commencement Date in respect of a
portion of the Additional Premises be deemed to include such portion of the
Additional Premises for all purposes of the Lease other than Article 9 of the
Original Lease wherein any reference therein to “Premises” shall mean either the
Premises located in the 30 Building or the Premises located in the 600 Building,
respectively, and any reference to “Building” therein shall mean either the 30
Building or the 600 Building, respectively, depending, in each case, where such
casualty occurs. With respect to each

 

16



--------------------------------------------------------------------------------

portion of the Additional Premises only, all references in the Original Lease to
“term” or “term of this Lease” or words of similar import shall from and after
the Additional Premises Commencement Date in respect of such portion of the
Additional Premises be deemed to refer to the term of the leasing of such
portion of the Additional Premises. With respect to each portion of the Premises
located in the 600 Building, all references in the Original Lease to the
“Building” shall (i) from and after the Additional Premises Commencement Date in
respect of a portion of the Additional Premises located in the 600 Building,
(ii) from and after the 600 Must-Take Space Inclusion Date with respect to the
600 Must-Take Space and (iii) from and after the Offered Space Commencement Date
with respect to the 600 Offered Space, be deemed, in all such cases, to refer to
the 600 Building except as otherwise provided herein or the context otherwise
requires. Each reference in the Original Lease to “this Lease”, “herein”,
“hereunder” or words of similar import shall be deemed to refer to the Lease.

4. Temporary Space. (a) Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, (i) the entire rentable are of the 24th floor of the 30
Building, as more particularly shown on Exhibit C-1 attached hereto (the “24th
Floor Premises”), (ii) the entire rentable area of the 9th floor of the 600
Building, as more particularly shown on Exhibit C-2 attached hereto (the “9th
Floor Premises”) and (iii) the entire rentable area of the 10th floor of the 600
Building, as more particularly shown on Exhibit C-3 attached hereto (the “10th
Floor Premises”; the 24th Floor Premises, the 9th Floor Premises and the 10th
Floor Premises are herein collectively called the “Temporary Space”), for a term
(each, an “Initial T.S. Term”) commencing on the date Landlord shall deliver
possession of the Temporary Space in question to Tenant free of all leases,
tenancies and occupants in broom-clean condition (the “Temporary Space
Commencement Date”) (which Temporary Space Commencement Date for each floor of
Temporary Space shall not occur prior to September 1, 2011 (and Landlord shall
use commercially reasonable efforts to cause the Temporary Space Commencement
Date for all the Temporary Space to occur on September 1, 2011) unless Tenant
notifies Landlord that it is electing to have the Temporary Space Commencement
Date with respect to the 9th Floor Premises and/or the 10th Floor Premises occur
prior to September 1, 2011, then Landlord shall use commercially reasonable
efforts to deliver same to Tenant as of the date or dates designated by Tenant
in such notice to Landlord), and ending on the day preceding the eighteen
(18) month anniversary of the delivery of the Temporary Space in question to
Tenant, as such date or dates, as applicable, shall be extended with respect to
the Temporary Space in question by not more in the aggregate than the number of
days of Temporary Space Landlord Delay (subject to Section 4(c) below, each a
“Temporary Space Expiration Date”), or such earlier date upon which the term of
the Lease may expire or be terminated pursuant to any of the conditions of
limitation or other provisions of the Lease or pursuant to law or such earlier
date as Tenant may elect, upon all of the terms and conditions of the Original
Lease, as modified by this Amendment. For purposes hereof, “Temporary Space
Landlord Delay” shall mean (x) any delay or delays by Landlord in delivering or
redelivering floors (in the condition required hereunder) of the Original
Premises, the 3rd Floor Premises, the 8th Floor Premises and/or the 64th Floor
Premises (and the 55th Floor Premises, if applicable) beyond the dates or time
periods set forth in clause (x) of Section 6(a)(ii) below and/or (y) any actual
delays encountered by Tenant in performing Tenant’s Installations or in
occupying or re-occupying a particular floor of the Premises for the conduct of
its business as the result of (i) any wrongful or negligent act or omission of
Landlord or any of Landlord’s agents, contractors or employees, (ii) any breach
of Landlord’s obligations under the Lease and/or (iii) any request by Landlord
or any of its agents that Tenant delay the performance of any of the
Installations, and Tenant shall give Landlord prompt notice (which notice shall
be given in accordance with the fifth (5th) sentence of Section 3(j) of this
Amendment) of such Temporary Space Landlord Delay under this clause
(y) following Tenant’s knowledge of same (and if Tenant fails to give such
prompt notice, then no

 

17



--------------------------------------------------------------------------------

Temporary Space Landlord Delay shall be deemed to occur until such notice is
delivered to Landlord), which notice shall state in reasonable detail the basis
of such Temporary Space Landlord Delay and provide reasonably sufficient
evidence thereof (to the extent applicable), provided the Temporary Space
Expiration Date in respect of the floor of the Temporary Space in question shall
only be extended (on a day-for-day basis) by such Temporary Space Landlord Delay
if and to the extent the floors of the Building in which such Temporary Space
Landlord Delay is applicable to are the floor(s) on which the employees and/or
occupants of such Temporary Space in question would be relocating to.

(b) Except as otherwise provided in this Amendment, Landlord shall not be liable
for failure to deliver possession of a particular floor comprising the Temporary
Space to Tenant on any specified date, and such failure shall not impair the
validity of this Amendment or the Lease. Landlord shall be deemed to have
delivered possession of a particular floor comprising the Temporary Space to
Tenant upon the giving of notice by Landlord to Tenant stating that such
Temporary Space is vacant and available for Tenant’s occupancy. Landlord shall
provide Tenant with at least 10 days’ prior notice of the Temporary Space
Commencement Date. If Landlord expects delays in delivering a particular floor
comprising the Temporary Space beyond the date specified in such notice,
Landlord shall on or prior the expiration of such 10-day period provide Tenant
with a second notice which shall update the Temporary Space Commencement Date.
The provisions of this paragraph are intended to constitute “an express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law or any successor law.

(c) Tenant, at its option, shall have the right (the “Temporary Space Option”)
to extend the Initial T.S. Term with respect to any of the floors comprising the
Temporary Space, as designated by Tenant, by notice to Landlord (the “Temporary
Space Extension Notice”) at least ninety (90) days prior to the Temporary Space
Expiration Date (except that Tenant shall use commercially reasonable efforts to
provide Landlord with a non-binding, good faith notice by the date which is the
one (1) year anniversary of the applicable Temporary Space Commencement Date of
Tenant’s intentions with respect to the extension period for the Temporary Space
in question following the applicable Temporary Space Expiration Date), for up to
an additional 15 months for each floor of the Temporary Space, as designated by
Tenant (the “Temporary Space Extension Term”) in the Temporary Space Extension
Notice, and such Temporary Space Extension Notice shall indicate the number of
months Tenant desires to so extend. A Temporary Space Extension Term shall
commence only if at the time of the exercise of such right no monetary or
material non-monetary default after notice and the expiration of any grace or
cure period shall have occurred and be continuing under the Lease. Time is of
the essence with respect to the giving of any Temporary Space Extension Notice.
Such extension shall be upon all of the agreements, terms, covenants and
conditions of the Lease, except that (x) the fixed rent applicable to the
Temporary Space shall be determined as provided in Section 4(d), (y) no tax or
operating escalations shall be due and payable by Tenant with respect to the
Temporary Space and no such escalations shall be imposed by Landlord, and
(z) Tenant shall have no further right to extend the term of the Temporary Space
in question. If Tenant elects to extend the term of the Lease in respect of one
or more but not all of the floors of the Temporary Space, Tenant will consult
with Landlord and consider Landlord’s preferences in respect of the order of
floors in which Tenant surrenders the Temporary Space.

(d) Effective as of the Temporary Space Commencement Date for a particular floor
of the Temporary Space, Tenant shall lease the applicable Temporary Space upon
all of the terms and conditions of the Original Lease (including the provision
by Landlord of repairs, maintenance and the provision of general base building
services supplied to tenants of

 

18



--------------------------------------------------------------------------------

the 30 Building or 600 Building, as applicable, generally during Business Hours
(though Tenant shall be entitled to request (and Landlord shall provide)
overtime services in accordance with the terms of the Lease) in
contradistinction to the services provided under the Original Lease, subject,
however, to the terms and conditions of Section 13(ff) below), except as
provided herein. Tenant shall have no obligation to pay Landlord any fixed rent
with respect to each portion of the the Temporary Space during each Initial T.S.
Term and shall have no obligation to pay any additional rent for Taxes and
Operating Expenses with respect to any Temporary Space at any time. If
(x) Tenant shall exercise the Temporary Space Option with respect to the 24th
Floor Premises, Tenant shall pay as fixed rent for the 24th Floor Premises an
amount equal to $1,909,650.00 per annum [based on $50.00 per rentable square
foot] ($159,137.50 per month) for the period commencing on the day following the
Temporary Space Expiration Date in respect of such Temporary Space and ending at
the end of the Temporary Space Extension Term in respect of such Temporary
Space, both dates inclusive, (y) Tenant shall exercise the Temporary Space
Option with respect to the 9th Floor Premises, Tenant shall pay as fixed rent
for the 9th Floor Premises an amount equal to $718,560.00 per annum [based on
$40.00 per rentable square foot] ($59,880.00 per month) for the period
commencing on the day following the Temporary Space Expiration Date in respect
of such Temporary Space and ending at the end of the Temporary Space Extension
Term in respect of such Temporary Space, both dates inclusive and (z) Tenant
shall exercise the Temporary Space Option with respect to the 10th Floor
Premises, Tenant shall pay as fixed rent for the 10th Floor Premises an amount
equal to $646,520.00 per annum [based on $40.00 per rentable square foot]
($53,876.67 per month) for the period commencing on the day following the
Temporary Space Expiration Date in respect of such Temporary Space and ending at
the end of the Temporary Space Extension Term in respect of such Temporary
Space, both dates inclusive, all of the above, as applicable, being equitably
prorated in each case for any portion of a month and each payable at the times
and in the manner specified in the Lease for the payment of fixed rent. The
Temporary Space shall consist of 72,320 rentable square feet for all purposes of
the Lease (consisting of 38,193 rentable square feet in the case of the 24th
Floor Premises, 17,964 rentable square feet in the case of the 9th Floor
Premises and 16,163 rentable square feet in the case of the 10th Floor
Premises).

(e) Tenant has inspected each floor comprising the Temporary Space and agrees
(A) to accept possession of the Temporary Space in the “as is” condition
existing on the date hereof subject to any alterations that a current occupant
or tenant of the Temporary Space in question has the right to perform and to
which Landlord is obligated to consent under such occupant’s lease and normal
wear and tear, (B) that neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Temporary Space except as
expressly set forth herein, and (C) except as provided herein, Landlord has no
obligation to perform any work, supply any materials, incur any expense or make
any alterations or improvements to the Temporary Space to prepare the Temporary
Space for Tenant’s occupancy, provided, however, nothing contained herein shall
eliminate or reduce or modify Landlord’s ongoing repair, maintenance and/or
restoration obligations and Landlord’s obligations regarding the provision of
services to the Temporary Space, each as provided for in the Lease, to the
extent provided in this Amendment. Tenant’s occupancy of any part of the
Temporary Space shall be conclusive evidence, as against Tenant, that (1) Tenant
has accepted possession of the Temporary Space in question in its then current
condition, and (2) the Temporary Space in question is in a good and satisfactory
condition as required by this Amendment. At Tenant’s request prior to an
applicable Temporary Space Commencement Date or within thirty (30) days
following Landlord’s request to Tenant and Tenant’s notification thereof,
Landlord shall endeavor to arrange, at no expense to Landlord, for the current
occupant of the Temporary Space in question to leave in the Temporary Space in
question upon vacating

 

19



--------------------------------------------------------------------------------

the Temporary Space in question any furniture currently located there that
Tenant may wish to use, without any liability of Landlord to Tenant if Landlord
is unable to make any such arrangement. If any such furniture is left in place,
Tenant shall take title to such furniture “as is” without any warranty or
representation in respect thereof, express or implied, by Landlord whatsoever.

(f) Tenant shall not make or cause to be made any Alterations in or to the
Temporary Space (other than so-called decorative Alterations and customary
partitioning, furniture and equipment installation and any IT or
telecommunications wiring and/or cabling installations, repairs or
modifications, plans for which do not have to be filed with the New York City
Building Department) without Landlord’s prior consent.

(g) Tenant may use the Temporary Space for the uses permitted by the Original
Lease, as amended hereby, and for no other purposes.

(h) If a floor of the Temporary Space is currently submetered, Tenant shall pay
for its electricity consumption in the Temporary Space in question in accordance
with Article 5 of the Original Lease. For any period during which meter or
meters are not installed or are not operational in a particular floor of the
Temporary Space, Tenant shall pay for electricity monthly an amount equal to the
product of (A) $0.1567, subject to adjustment for any actual increases in
electric rates paid by Landlord at the 30 Building or 600 Building, as
applicable, (in which case the above charge shall be increased by the percentage
increase in Landlord’s actual increased costs for same) or taxes, and (B) the
number of rentable square feet in the Temporary Space in question for which
there is no meter or meters installed or operational.

(i) Upon each Temporary Space Expiration Date (as extended as provided above, if
applicable), Tenant shall remove all of Tenant’s alterations (other than
decorative Alterations or any IT or telecommunications wiring and/or cabling
installations, modifications or repairs solely within the Temporary Space or in
the base building mechanical (or similar) rooms or closets servicing the
Temporary Space in question), improvements, fixtures, equipment and personal
property from the applicable Temporary Space and repair all damage caused by
such removal, and quit and surrender to Landlord the Temporary Space vacant,
broom clean and in substantially the same condition as shall have existed on the
applicable Temporary Space Commencement Date, ordinary wear and tear and damage
by casualty excepted. Prior to any Temporary Space Expiration Date, Tenant may
inquire in writing if Landlord intends to demolish such floors of the Temporary
Space or re-use any of Tenant’s partitioning, if any is installed by Tenant.
Landlord shall promptly advise Tenant if Landlord intends to demolish such
floors of the Temporary Space or reuse any of Tenant’s partitioning and Tenant
shall have no obligation to remove any partitioning that Tenant installed in the
Temporary Space that Landlord expects to demolish or reuse. If Tenant shall fail
to deliver vacant possession of any portion of the Temporary Space in the manner
required hereunder on or prior to the applicable Temporary Space Expiration Date
in respect thereof (as same may be extended pursuant to the terms of this
Section 4), such failure shall not be deemed to extend the term of Tenant’s
occupancy of the portion of the Temporary Space in question, and Tenant shall
pay to Landlord upon demand therefor, for each day during which Tenant retains
possession of any floor of the Temporary Space (or portion thereof) after the
applicable Temporary Space Expiration Date, an amount equal to the amount
(calculated on a per diem basis) that Tenant is obligated to pay Landlord under
Section 25.7 of the Original Lease, as amended hereby, with the fixed rent in
respect of such floor of the Temporary Space being the fixed rent that is
payable or would have been payable hereunder had Tenant exercised the Temporary
Space Option in respect of such floor of the Temporary Space (but in no event
shall Tenant be liable for holdover rent or damages for

 

20



--------------------------------------------------------------------------------

the 24th Floor Premises if such holding over is in the the 9th Floor Premises or
the 10th Floor Premises, and vice versa), and Tenant shall also be responsible
to Landlord for all damages (including, without limitation, loss of rent) which
Landlord suffers by reason thereof under such section; provided, however, in no
event shall any hold over by Tenant in the Temporary Space in question be deemed
to be or result in a default by Tenant of the Lease. The provisions of this
Section 4(i) shall not be deemed to limit or constitute a waiver or any other
rights or remedies provided to Landlord herein or at law or in equity. Tenant
shall additionally indemnify and hold Landlord harmless from and against all
losses, liability, costs and expenses of any kind or nature (including, without
limitation, reasonable attorney’s fees and disbursements and all claims by any
succeding tenant against Landlord) resulting from or arising out of Tenant’s
failure to comply with the provisions of this Section 4(i) to the extent
contemplated by Section 25.7 of the Lease (but in no event shall Tenant be
liable for damages related to the 24th Floor Premises if such holding over is in
the 9th Floor Premises or the 10th Floor Premises, and vice versa). The
provisions of this Section 4(i) shall survive the expiration or earlier
termination of the term of the Lease. Tenant’s failure to vacate any portion of
the Temporary Space on the applicable Temporary Space Expiration Date (as
extended) in respect of such portion shall not relieve Tenant from any of its
separate obligations under the Lease in respect of the Premises or reduce such
obligations in any way, provided that Tenant’s failure to timely vacate any
portion of the Temporary Space shall not constitute a default under the Lease.

5. Expansion Space. (a) Provided that all of the conditions precedent set forth
in Section 5(c) below are satisfied by Tenant, Tenant shall have the option
(each an “Expansion Option”), exercisable by Tenant delivering irrevocable
notice to Landlord (an “Expansion Option Exercise Notice”), within 180 days (as
set forth below) after the provision by Landlord to Tenant of an Expansion
Notice (as hereinafter defined), to lease all of the rentable area of the 54th
floor of the Building, as more particularly shown on Exhibit D-1 attached hereto
(the “54th Floor Premises” or the “First Expansion Space”), and all of the
rentable area of the 50th floor of the Building, as more particularly shown on
Exhibit D-2 attached hereto (the “Second Expansion Space” and, together with the
First Expansion Space, collectively, the “Expansion Space”) upon the terms and
conditions set forth in this Section 5. The above notwithstanding, if Tenant
does not exercise the 55th Option, then the First Expansion Space shall be
deemed to be the 55th Floor Premises and the Second Expansion Space shall be
deemed to be the 54th Floor Premises, for all purposes hereunder. Each Expansion
Option may be exercised only with respect to all of the Expansion Space in
question. If Tenant fails to timely give the Expansion Option Exercise Notice in
respect of an Expansion Space within 150 days after Landlord provided Tenant
with the original Expansion Notice in respect thereof and such failure continues
for 30 days after Landlord delivers a second copy of the Expansion Notice to
Tenant after the expiration of such 150 day period, Tenant shall be deemed to
have waived Tenant’s option to lease the Expansion Space in question and
Landlord shall have no further obligations and Tenant shall have no further
rights with respect to such Expansion Space during the term of the Lease.
Landlord shall provide Tenant with notice of the anticipated Expansion Space
Commencement Date for such portion of the Expansion Space, at least 18 months
but not more than 24 months prior to such Expansion Space Commencement Date (an
“Expansion Notice”). The Expansion Space Commencement Date in respect of the
First Expansion Space (and delivery thereof) shall occur between June 1, 2017
and May 31, 2019 and the Expansion Space Commencement Date in respect of the
Second Expansion Space (and delivery thereof) shall occur between June 1, 2026
and May 31, 2028. Following Tenant’s exercise of an Expansion Option, Landlord
shall at least 6 months prior to the Expansion Space Commencement Date in
question deliver a notice (an “Expansion FMV Notice”) to Tenant setting forth
Landlord’s determination of the Expansion Space Fair Market Value (as
hereinafter defined) in respect of such Expansion Space and the rentable area of
the Expansion Space in question (determined

 

21



--------------------------------------------------------------------------------

in accordance with Section 5(d)(iii) and setting forth Landlord’s then current
loss factor). Following the giving of the Expansion Notice by Landlord to
Tenant, Landlord shall provide Tenant with access to the Expansion Space in
question in order for Tenant to inspect same to the extent Landlord has the
right to do so. Landlord shall provide Tenant with at least 10 days’ prior
notice of the Expansion Space Commencement Date in respect of each portion of
the Expansion Space. If Landlord expects delays in delivering any portion of the
Expansion Space beyond the date specified in such notice, Landlord shall on or
prior to 3 Business Days prior to the expiration of said 10-day period in
respect of each floor of Expansion Space provide Tenant with a second notice
which shall update the Expansion Premises Commencement Date in respect of such
floor of the Expansion Space. Landlord and Tenant shall thereupon set a mutually
convenient time prior to an applicable Expansion Space Commencement Date for
Tenant and Landlord to inspect the applicable Expansion Space and the Expansion
Extension Work, at which time Tenant shall prepare and submit to Landlord a list
of Punch List items, if any, to be completed. Upon completion of the inspection,
but subject to Tenant’s rights under Section 18(j) of this Amendment, Tenant
shall acknowledge in writing that Substantial Completion of the Expansion
Extension Work has occurred in the applicable portion of the Additional
Premises, subject to any Punch List Items to be completed. Landlord shall
complete the Punch List Items within 45 days thereafter.

(b) “Expansion Space Fair Market Value” shall mean the fair market annual rental
value of the Expansion Space in question at the commencement of the leasing of
such Expansion Space for a term commencing on the Expansion Space Commencement
Date (as hereinafter defined) in respect of such Expansion Space and ending on
the Extended Expiration Date based on comparable space in the Building, and on
comparable space in office buildings of comparable age and quality in midtown
Manhattan (“Comparable Buildings”), with (i) such Expansion Space considered as
vacant and, except as provided in Section 5(d), in the “as is” condition which
same shall be in on such Expansion Space Commencement Date, (ii) the Base Real
Estate Taxes being the R. E. Tax Share of the Real Estate Taxes for the Tax Year
beginning on the July 1st of the calendar year in which the Expansion Space
Commencement Date in question occurs, and (x) the Base Com being the O.E. Share
of the Cost of Operation and Maintenance for the Computation Year beginning on
the January 1st of the calendar year in which the Expansion Space Commencement
Date in question occurs. The calculation of Expansion Space Fair Market Value
shall also take into account any other relevant factors, whether favorable to
Landlord or Tenant, including the amount of the brokerage commissions payable in
respect of the Expansion Space in question.

(c) Conditions to Exercise. Tenant shall have no right to exercise an Expansion
Option unless all of the following conditions have been satisfied on the date
the applicable Expansion Notice is delivered to Landlord and on the Expansion
Space Commencement Date in question:

(i) No monetary or material non-monetary default under the Lease after the
expiration of any notice and cure period shall have occurred and be continuing;
and

(ii) Tenant (together with its Affiliates and Permitted Users) shall be in
occupancy of at least 70% of the Premises then subject to the Lease (which
occupancy test shall be deemed satisfied so long as Tenant does not sublet more
than 30% of the Premises to non-Affiliates or other unrelated third parties).

 

22



--------------------------------------------------------------------------------

(d) Incorporation of Expansion Space. Effective as of the date on which Landlord
delivers vacant possession of an Expansion Space to Tenant, free of all leases,
tenancies and occupants and with the Expansion Extension Work Substantially
Completed, subject to Section 5(a) above, Landlord shall be deemed to have
delivered to Tenant and Tenant shall be deemed to have accepted, possession of
such Expansion Space (an “Expansion Space Commencement Date”):

(i) Fixed rent for each Expansion Space shall be the Expansion Space Fair Market
Value as determined in accordance with this Section 5;

(ii) Tenant shall pay additional rent in respect of Taxes and Operating Expenses
for each Expansion Space in accordance with the provisions of Article
Twenty-Four of the Original Lease except that (x) the Base Real Estate Taxes
shall be the R. E. Tax Share of the Real Estate Taxes for the Tax Year beginning
on the July 1st of the calendar year in which the applicable Expansion Space
Commencement Date in question occurs, and (y) the Base Com shall be the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on the January 1st of the calendar year in which the Expansion Space
Commencement Date in question occurs;

(iii) The rentable square footage of each Expansion Space shall be determined in
accordance with the Recommended Method of Floor Measurement for Office Buildings
of the Real Estate Board of New York, Inc., revised December 2003, using the
same loss factor then utilized by Landlord at the Center and as set forth in the
applicable Expansion Notice;

(iv) Each Expansion Space shall be delivered in its “as is” condition as of the
Expansion Space Commencement Date, except that Landlord shall prior to the
Expansion Space Commencement Date be obligated to Substantially Complete the
Expansion Extension Work in respect of each Expansion Space; it being understood
and agreed that Landlord shall not be obligated to perform any other work with
respect thereto or make any contribution to Tenant to prepare such Expansion
Space for Tenant’s initial occupancy, other than the completion of any Punch
List Items with respect to the Expansion Extension Work; provided, however,
nothing contained herein shall eliminate or reduce or modify Landlord’s ongoing
repair, maintenance and/or restoration obligations and Landlord’s obligations
regarding the provision of services to the Expansion Space, each as provided for
in the Lease.

(v) Landlord shall provide electricity to each Expansion Space in accordance
with Article Five of the Lease; and

(vii) Each Expansion Space shall be added to and be deemed to be a part of the
Premises for all purposes of this Lease (except as otherwise provided in this
Section 5).

(e) Possession. Except as otherwise expressly set forth herein, in no event
shall Landlord be obligated to incur any fee, cost, expense or obligation, nor
to prosecute any legal action or proceeding, in connection with the delivery of
any Expansion Space to Tenant nor shall Tenant’s obligations under the Lease
with respect to the Premises or the Expansion Space in question be affected
thereby, except that if the prior tenant or occupant holds over in any Expansion
Space beyond 45 days, Landlord shall at its expense commence and diligently
prosecute appropriate proceedings to recover vacant possession of such Expansion
Space. Except as otherwise expressly set forth herein, Landlord shall not be
subject to any liability and

 

23



--------------------------------------------------------------------------------

this Lease shall not be impaired if Landlord shall be unable to deliver
possession of any Expansion Space to Tenant on any particular date. Tenant
hereby waives any right to rescind the Lease under the provisions of
Section 223-a of the Real Property Law of the State of New York, and agrees that
the provisions of this Section 5(e) are intended to constitute “an express
provision to the contrary” within the meaning of said Section 223-a. Landlord
agrees that it shall not waive any rights it may have against any person or
entity holding over in the Expansion Space, without any obligation to enforce
any such rights. If Landlord fails to deliver vacant possession of any Expansion
Space in accordance with the terms hereof prior to 9 months after the date which
is the anticipated Expansion Space Commencement Date (as set forth in the
applicable Expansion Space Notice) (an “Outside Expansion Space Delivery Date”),
Tenant shall have the right at any time thereafter in respect of such Expansion
Space, as its sole and exclusive remedy therefor (subject to Landlord’s
obligation to re-offer such space to Tenant as detailed below), to cancel the
Lease in respect of such Expansion Space by giving notice of cancellation to
Landlord. If Tenant timely delivers the aforesaid cancellation notice, the Lease
in respect of such Expansion Space shall terminate 30 days after the date of
such notice, unless Landlord delivers vacant possession of such Expansion Space
in the condition required by the Lease within 30 days after Tenant gives such
cancellation notice (or, if Landlord obtains possession of such Expansion Space
within the 30-day period after Tenant gives such cancellation notice, within 30
days after Landlord obtains possession of such Expansion Space), in which case
Tenant’s cancellation notice shall be void and the Lease in respect of such
Expansion Space shall continue in full force and effect. If Tenant shall
terminate the Lease in respect of any Expansion Space as provided above and
Landlord subsequently obtains possession of the applicable Expansion Space,
Landlord shall promptly offer in writing the applicable Expansion Space to
Tenant and Tenant shall have 30 days (or 15 days, if Landlord obtains possession
of such Expansion Space within 90 days after Tenant gives such cancellation
notice) within which to exercise the Expansion Option in respect of such
Expansion Space upon the same terms applicable to its initial exercise of the
Expansion Option applicable to such Expansion Space.

(f) Arbitration. If Tenant disputes Landlord’s determination of the Expansion
Space Fair Market Value for any Expansion Space pursuant to Section 5(a), Tenant
shall give notice to Landlord of such dispute within 20 Business Days after
delivery of the applicable Expansion FMV Notice (and if Tenant fails to timely
give such notice, such failure shall be deemed to be an election by Tenant that
it is disputing Landlord’s determination of the Expansion Space Fair Market
Value), and such dispute shall be determined by arbitration in accordance with
the then prevailing Expedited Procedures of the Arbitration Rules for the Real
Estate Industry of the American Arbitration Association or its successor for
arbitration of commercial disputes, except that the rules shall be modified as
follows:

(i) Within 10 Business Days following Tenant’s demand or deemed demand for
arbitration, Tenant shall specify the name and address of the person to act as
the arbitrator on Tenant’s behalf. The arbitrator shall be a real estate broker
or appraiser with at least 10 years full-time commercial brokerage or appraisal
experience who is familiar with the fair market value of first-class office
space in the Borough of Manhattan, City of New York, New York. Within 10
Business Days after the service of the demand (or Tenant’s deemed demand for
arbitration due to Tenant’s failure to respond within the above referenced 20
Business Day period) for arbitration, Landlord shall give notice to Tenant
specifying the name and address of the person designated by Landlord to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified. If
Landlord fails to notify Tenant of the appointment of its arbitrator within such
10 Business Day period, and such failure continues for 3 Business Days after
Tenant

 

24



--------------------------------------------------------------------------------

delivers a second notice to Landlord, then the arbitrator appointed by Tenant
shall be the arbitrator to determine the Expansion Space Fair Market Value for
the Expansion Space in question.

(ii) If two arbitrators are chosen pursuant to Section 5(f)(i), the arbitrators
so chosen shall meet within 10 Business Days after the second arbitrator is
appointed and shall seek to reach agreement on the Expansion Space Fair Market
Value. If within 20 Business Days after the second arbitrator is appointed the
two arbitrators are unable to reach agreement on the Expansion Space Fair Market
Value, then the two arbitrators shall appoint a third arbitrator, who shall be a
competent and impartial (i.e., such person has not been associated or retained
by either party in the past ten years) person with qualifications similar to
those required of the first two arbitrators pursuant to Section 5(f)(i). If they
are unable to agree upon such appointment within 5 Business Days after
expiration of such 20 Business Day period, the third arbitrator shall be
selected by the parties themselves. If the parties do not agree on the third
arbitrator within 5 Business Days after expiration of the foregoing 5 Business
Day period, then either party, on behalf of both, may request appointment of
such a qualified person by the American Arbitration Association (the “AAA”). If
the AAA shall refuse to appoint such third arbitrator or fail to do so within 15
days of request, or if the AAA shall no longer be in existence, either party
hereto, on behalf of both, may apply to Judicial Arbitration & Mediation
Services for the appointment of such third arbitrator and the other party shall
not raise any objection as to JAMS’ full power and jurisdiction to entertain the
application and make such appointment. The third arbitrator shall decide the
dispute, if it has not been previously resolved, by following the procedures set
forth in Section 5(f)(iii). Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

(iii) The Expansion Space Fair Market Value shall be fixed by the third
arbitrator in accordance with the following procedures. Concurrently with the
appointment of the third arbitrator, each of the arbitrators selected by the
parties shall state, in writing, his or her determination of the Expansion Space
Fair Market Value supported by the reasons therefor (and any prior discussions
and/or offers by Landlord or Tenant (or their respective arbitrators) shall not
be admissible as evidence or for any other purpose)). The third arbitrator shall
have the right to consult experts and competent authorities for factual
information or evidence pertaining to a determination of the Expansion Space
Fair Market Value, but any such determination shall be made in the presence of
both parties with full right on their part to cross-examine. The third
arbitrator shall conduct such hearings and investigations as he or she deem
appropriate and shall, within 30 days after being appointed, select which of the
two proposed determinations most closely approximates his or her determination
of the Expansion Space Fair Market Value. The third arbitrator shall have no
right to propose a middle ground or any modification of either of the two
proposed determinations. The determination the third arbitrator chooses as that
most closely approximating his or her determination of the Expansion Space Fair
Market Value shall constitute his or her decision and shall be final and binding
upon the parties. The third arbitrator shall render the decision in writing with
counterpart copies to each party. The third arbitrator shall have no power to
add to or modify the provisions of the Lease. Promptly following receipt of the
third arbitrator’s decision, the parties shall enter into an amendment to the
Lease evidencing the expansion of the Premises and confirming the fixed rent for
the

 

25



--------------------------------------------------------------------------------

Expansion Space in question, but the failure of the parties to do so shall not
affect the effectiveness of the third arbitrator’s determination.

(iv) In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.

(g) Agreement of Terms. Landlord and Tenant, at either party’s request, shall
promptly execute and exchange an appropriate agreement evidencing the leasing of
any Expansion Space and the terms thereof in a form reasonably satisfactory to
both parties, but no such agreement shall be necessary in order to make the
provisions hereof effective.

6. Landlord’s Extension Work. (a) (i) Tenant intends to renovate the Original
Premises and the Additional Premises. In connection therewith, Landlord is
required to perform the Extension Work in the Original Premises and the 64th
Floor Premises (and the 55th Floor Premises, if applicable) and the Expansion
Extension Work in the 3rd Floor Premises and the 8th Floor Premises. Landlord
shall provide the Temporary Space to Tenant to facilitate the renovation of the
Original Premises by Tenant. Upon at least 90 days’ advance notice to Landlord
(a “Turn Over Notice”), Tenant may deliver up to a maximum of three entire
floors of the Original Premises to Landlord at any one time (the number of
floors so turned over to Landlord on a particular Turn Over Date are referred to
as the “Turned Over Floors”) in order for Landlord to perform the Extension Work
in respect thereof. Each date upon which Tenant delivers a floor of the Original
Premises to Landlord in the Turn Over Condition (as defined below) is herein
called a “Turn Over Date”. When Tenant delivers any floor of the Original
Premises to Landlord for such purpose, Tenant shall concurrently endeavor to
notify Landlord of when Tenant shall deliver the next floor or floors of the
Original Premises to Landlord in order for Landlord to perform the Extension
Work in respect thereof, without any liability by Tenant to Landlord if Tenant
shall fail to do so. Tenant shall not deliver additional floors of the Original
Premises to Landlord until Landlord has Substantially Completed the Extension
Work in respect of any floors previously delivered to Landlord for such purpose
unless Landlord agrees otherwise. Tenant will afford Landlord and its employees,
contractors and agents access to each floor of the Original Premises delivered
to Landlord hereunder from and after the Turn Over Date in respect of such floor
at all reasonable times for the performance of the Extension Work in respect of
such floor and for the storage of materials reasonably required in connection
therewith (but only during the period of time Landlord is performing the
Extension Work on such floor), and Tenant will avoid any interference by any
Tenant Party (as defined in the Original Lease) with the performance of such
Extension Work on such floors. Prior to each Turn Over Date but following the
giving of the applicable Turn Over Notice, Tenant shall grant Landlord
reasonable access to the Original Premises for the purpose of surveying the
Original Premises for the purpose performing the Extension Work in respect
thereof, provided, in no event, shall any such access by Landlord interfere with
Tenant’s ordinary conduct of business on such floor(s). All Tenant Parties shall
vacate the Original Premises during the performance of Landlord’s Extension Work
therein (and Landlord shall not be obligated to perform the Extension Work in
respect thereof if any Tenant Party fails to do so) and Tenant shall, at
Tenant’s sole cost and expense, remove or relocate Tenant’s moveable personal
property in the Original Premises during the performance of the Extension Work
in respect thereof (the “Turn Over Condition”) so as not to interfere with the
performance of the Extension Work and to protect same against damage or loss
during the performance of the Extension Work (and Landlord shall not be
obligated to perform the Extension Work until same is delivered in Turn Over
Condition).

 

26



--------------------------------------------------------------------------------

(ii) Within 30 days following (A) the Turn Over Notice for a particular floor in
the case of the Original Premises and (B) the date hereof in the case of the
64th Floor Premises, Landlord shall provide Tenant with a demolition plan for
the floor in question in accordance with items 1 and 15 of Exhibit B annexed
hereto, as applicable, which demolition plans prepared by Landlord shall be
suitable for filing with the New York City Department of Buildings to enable
Landlord to perform the Extension Work in question. Within 7 Business Days after
the date Landlord provides Tenant with any such demolition plan referred to in
clause (A) above and by no later than thirty (30) days after the date Landlord
provides Tenant with respect to the demolition plan referred to in clause
(B) above (but in no event earlier than April 1, 2011 in any such case with
respect to clause (B) above), Tenant shall provide Landlord with any changes to
the demolition plan in question, and if Tenant shall fail to provide any such
changes within the time periods detailed above or to timely perform any work
that Tenant is obligated to perform pursuant to item 1 of Exhibit B or to timely
provide any information that Tenant is required to provide pursuant to item 1 of
Exhibit B, Landlord shall be entitled to perform, and Substantially Complete,
such demolition work in accordance with the demolition plan prepared by
Landlord, as modified by Tenant (if Tenant timely provides such changes),
without regard to such information not provided, or such work not performed, by
Tenant. In performing the Extension Work or the Expansion Extension Work
Landlord shall have no obligation to employ contractors or labor at overtime or
other premium pay rates or to incur any other overtime costs or additional
expenses whatsoever. Except as provided above, Landlord shall prepare all plans
and obtain all permits and signoffs from applicable authorities in connection
with the Extension Work. Except as provided herein, there shall be no Rent
abatement or allowance to Tenant or a diminution of rental value, no actual or
constructive eviction of Tenant, in whole or in part, no relief from any of
Tenant’s other obligations under the Lease, and no liability on the part of
Landlord, by reason of inconvenience, delay, annoyance or injury to business or
to Tenant’s installations (or the performance of Alterations) or Tenant’s
personal property in the Original Premises arising from the performance of the
Extension Work or the Expansion Extension Work or the storage of any materials
in connection therewith (pursuant to the terms of Section 6(a)(i) above), except
that Landlord shall repair any damage caused by it to any of Tenant’s
Installations or improvements that Landlord is required to leave intact during
the performance of any Extension Work or Expansion Extension Work, as
applicable, in respect of the Original Premises. Notwithstanding the foregoing,
if (x) Landlord fails to Substantially Complete the Extension Work or the
Expansion Extension Work, as applicable, in respect of (i) one Turned Over Floor
of the Original Premises and redeliver possession of such floor of the Original
Premises in accordance with the terms of this Amendment within 90 days after the
Turn Over Date in respect thereof, (ii) two Turned Over Floors of the Original
Premises and redeliver possession of such floors of the Original Premises in
accordance with the terms of this Amendment within 120 days after the Turn Over
Date in respect thereof, (iii) three Turned Over Floors of the Original Premises
and redeliver possession of such floors of the Original Premises in accordance
with the terms of this Amendment within 150 days after the Turn Over Date in
respect thereof, (iv) each of the 3rd Floor Premises and the 8th Floor Premises
and deliver possession of the 3rd Floor Premises to Tenant in the condition
required hereunder on November 1, 2011 and deliver possession of the 8th Floor
Premises to Tenant in the condition required hereunder on October 1, 2011
(subject to any early delivery thereof pursuant to Section 3(b) above) (for the
purposes of clause (1) below only and not clause (2) below), (v) the 64th Floor
Premises and deliver possession of the 64th Floor Premises to Tenant in the
condition required hereunder on October 1, 2011 (subject to Landlord’s rights
under Section 3(j) and subject to any early delivery thereof pursuant to
Section 3(b) above) (for the purposes of clause (1) below only and not clause
(2) below), (vi) if Tenant exercises the 55th Option, the 55th Floor Premises
and deliver possession to Tenant on October 1, 2011 (subject to any early
delivery thereof pursuant to Section 3(b) above) (for the

 

27



--------------------------------------------------------------------------------

purposes of clause (1) below only and not clause (2) below) and/or (vii) the
Lower Level Premises on October 1, 2011 (for the purposes of clause (1) below
only and not clause (2) below), which dates, in each case, are subject to
extension for Tenant Delay in respect of the particular space in question and
Force Majeure in respect of the particular floor in question (which Force
Majeure shall not exceed 180 days in the aggregate in respect of any particular
floor) or (y) Landlord fails to deliver the Temporary Space on October 1, 2011,
then, as Tenant’s exclusive remedy with respect thereto (except as otherwise
expressly provided in this Amendment), (1) the fixed rent in respect of the
floor or floors in question shall be abated by one day for each day after such
date applicable thereto that Landlord is delayed in delivering the 3rd Floor
Premises, the 8th Floor Premises and/or the 64th Floor Premises (and the 55th
Floor Premises, if applicable) in the condition required hereunder and/or in
redelivering the floor or floors of the Original Premises to Tenant with
Landlord’s Extension Work Substantially Completed (which abatement shall be in
addition to the abatement of fixed rent to which Tenant is entitled pursuant to
Section 2(b)(vi) in the case of the Original Lazard Premises and pursuant to
Section 3(c)(viii) in the case of the 48th Floor Premises, the 49th Floor
Premises, the 3rd Floor Premises, the 8th Floor Premises and the 64th Floor
Premises (and the 55th Floor Premises, if applicable) and which shall extend the
Temporary Space Expiration Date with respect to the Temporary Space) (it being
understood and agreed that in no event shall Landlord be required to make any
actual payment to Tenant at the expiration of the term hereof with respect to
any abatement Tenant shall be entitled to hereunder but has then not yet
received, but that Tenant shall be entitled to apply any such abatement it is
entitled to hereunder but has not yet received to payments of additional rent
hereunder so that Tenant receives the full benefit of any such abatement) plus
(2) Tenant shall be entitled to an additional abatement of three-tenths of an
extra day of fixed rent for each floor of the Original Premises as to which
Landlord has not Substantially Completed the Extension Work within the time
periods described above for such Turned Over Floors, provided, however, that to
the extent such additional fixed rent abatement under this clause (2) results
from delay in the Substantial Completion of the Extension Work with respect to
Turned Over Floors consisting of the 48th Floor Premises and/or the 49th Floor
Premises, Tenant shall be entitled to such additional rent abatement as
specified above in this clause (2) but such rent abatement shall only be applied
to Rent payable in respect of the 48th Floor Premises and/or the 49th Floor
Premises until fully applied and received by Tenant.

(b) If (i) the aggregate number of days of delay by Landlord in delivering or
redelivering floors of the Original Premises, the 3rd Floor Premises, the 8th
Floor Premises, the 64th Floor Premises (and the 55th Floor Premises, if
applicable) and/or the Temporary Space beyond the dates specified in clause
(x) of Section 6(a)(ii) above for the delivery or redelivery thereof (a
“Landlord Delay”) exceed 180 days in the aggregate, as extended by Tenant Delay
and Force Majeure (which extension for Force Majeure shall not exceed 180 days
in the aggregate per floor as provided in Section 6(a)(ii) above) and
(ii) Tenant is delayed in performing the Installations in the Original Premises,
the 3rd Floor Premises, the 8th Floor Premises and/or the 64th Floor Premises
(and the 55th Floor Premises, if applicable) due to such Landlord Delay, then
Landlord shall pay Tenant any incremental increase in the costs incurred by
Tenant in performing the Installations in the Original Premises, the 3rd Floor
Premises, the 8th Floor Premises and/or the 64th Floor Premises (and the 55th
Floor Premises, if applicable) and/or in relocating and moving from the Original
Premises to and from the Temporary Space (or to and from other floors
constituting the Premises); it being understood and agreed that the payment due
under this Section 6(b) due to a Landlord Delay shall be Tenant’s sole and
exclusive remedy with respect to such Landlord Delay. Landlord shall make such
payment within 30 days after Tenant provides Landlord with reasonable evidence
of any such incremental increase in such costs. If Landlord fails to timely pay
any amount which is due

 

28



--------------------------------------------------------------------------------

and payable under this Section 6(b), and such failure continues for 10 Business
Days after Tenant notifies Landlord of such failure (which notice shall state
that Tenant intends to set-off such amount against the next installment or
installments of the fixed rent due under the Lease unless Landlord pays such
amount to Tenant within such 10-Business Day period), then Tenant may set off
such amount (to the extent not subject to dispute and to the extent that Tenant
has, in fact, expended such amount or such amount is then due and owing),
together with interest thereon at the Interest Rate from the date such amount
became due and payable until credited, against the next installments of fixed
rent coming due under the Lease.

(c) Landlord shall have no obligation to commence any Extension Work in respect
of the Original Premises with respect to any Turn Over Date occurring from and
after January 1, 2015, as such date may be extended (on a day-for-day basis) by
Force Majeure (with respect to Force Majeure Delays affecting Landlord and/or
Tenant) and Landlord Delay (it being understood and agreed that Landlord Delay,
for purposes of this clause (c) only, shall also include any actual delays
encountered by Tenant in performing Tenant’s Installations or in occupying or
re-occupying a particular floor of the Premises for the conduct of its business
as the result of (i) any wrongful or negligent act or omission of Landlord or
any of Landlord’s agents, contractors or employees, (ii) any breach of
Landlord’s obligations under the Lease and/or (iii) any request by Landlord or
any of its agents that Tenant delay the performance of any of the Installations,
and Tenant shall give Landlord prompt notice (which notice shall be given in
accordance with the fifth (5th) sentence of Section 3(j) of this Amendment) of
such Landlord Delay following Tenant’s knowledge of same (and if Tenant fails to
give such prompt notice, then no Landlord Delay shall be deemed to occur until
such notice is delivered to Landlord), which notice shall state in reasonable
detail the basis of such Landlord Delay and provide reasonably sufficient
evidence thereof (to the extent applicable). Any extension of the January 1,
2015 date detailed above pursuant to this clause (c) due to Force Majeure and/or
Landlord Delay shall not be duplicative if a delay due to Force Majeure and
Landlord Delay occur simultaneously or caused the same delay of Tenant.

(d) During the performance of any of the Extension Work in respect of any floor
or the Original Premises, Tenant shall have no obligation to pay any fixed rent,
additional rent for Operating Expenses and Taxes and any other items of
additional rent (including, but not limited to, electricity and utility charges)
in respect of the Turned Over Floors commencing on the Turn Over Date in respect
thereof and ending on the Substantial Completion of the Extension Work in
respect thereof and redelivery thereof to Tenant by Landlord, which free rent is
in addition to any other free rent Tenant is entitled to hereunder.

(e) Landlord shall provide Tenant with at least 10 days’ prior notice of the
Substantial Completion of any Extension Work in respect of any Turned Over Floor
or Floors. If Landlord expects delays in delivering any portion of any Turned
Over Floor or Floors beyond the date specified in such notice, Landlord shall on
or prior to 3 Business Days prior to the expiration of said 10-day period in
respect of such Turned Over Floor or Floors provide Tenant with a second notice
which shall update the date of Substantial Completion of the Extension Work in
respect thereof. Landlord and Tenant shall thereupon set a mutually convenient
time prior to the Substantial Completion of the Extension Work in respect
thereof for Tenant and Landlord to inspect the applicable Turned Over Floor and
the Extension Work, at which time Tenant shall prepare and submit to Landlord a
list of Punch List items, if any, to be completed. Upon completion of the
inspection, but subject to Tenant’s rights under Section 18(j) of this
Amendment, Tenant shall acknowledge in writing that Substantial Completion of
the Turned Over Floor or Floors has occurred, subject to any Punch List Items to
be completed. Landlord shall complete the Punch List Items within 45 days
thereafter.

 

29



--------------------------------------------------------------------------------

(f) (i) Notwithstanding anything to the contrary contained herein, if in
connection with the performance of Tenant’s initial work (“Initial Work”) in any
portion of the Original Premises, the Offered Space, the Additional Premises,
the Expansion Premises, the Must-Take Space, the 600 Must-Take Space and/or the
Lower Level Premises (any portion of which is referred to herein as, “Abatement
Space”) following the date of this Amendment, (x) Requirements mandate or
(y) Tenant requires that asbestos or asbestos containing material or other
hazardous materials (as defined as such as of the date hereof under applicable
Requirements) be removed from the Abatement Space, Landlord shall remove such
hazardous materials from the Abatement Space and such removal shall comply with
Requirements (but in no event shall any Requirements be construed to permit
Landlord to abate, encapsulate or otherwise remediate and removal shall be
required) (“Landlord’s Asbestos Work”), provided (i) such work does not require
removal of any asbestos-containing materials or hazardous materials located in
the Building’s core or structural perimeter, core toilets (other than in the
case where the Offered Space consists of an entire floor of the Building),
behind perimeter heating units (other than in the case where Tenant is using a
four pipe HVAC system in the Abatement Space in question) or in shafts, columns,
beams, floor tiles, wet stacks, ceiling tile mastic or in the mechanical and fan
rooms not demised to Tenant, and (ii) such work is being performed by Tenant
strictly in accordance with approved plans. Other than Landlord’s Asbestos Work,
Tenant, at its sole cost and expense, shall be solely responsible for any
abatement, removal, or encapsulation in the Abatement Space that may be required
to comply with any and all applicable Requirements. In the event Landlord is
required to perform Landlord’s Asbestos Work as aforesaid, Landlord shall
perform the same following the applicable Abatement Turnover Date in question,
Landlord’s receipt of any permits solely applicable to Landlord’s Asbestos Work
(and not applicable to any Initial Work to the Abatement Space, permits for
which are the responsibility of Tenant) and Tenant’s receipt of any necessary
governmental permits at a time to be mutually agreed upon by Landlord and
Tenant. Tenant will afford Landlord and its employees, contractors and agents
access to the Abatement Space in question at all reasonable times for the
performance of Landlord’s Asbestos Work and for the storage of materials
reasonably required in connection therewith, and Tenant will avoid any
interference with the performance of such work. In performing Landlord’s
Asbestos Work, Landlord shall have no obligation to employ contractors or labor
at overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever. Except as provided in Section 6(f)(iii) below,
there shall be no Rent abatement or allowance to Tenant or a diminution of
rental value, no delay of any Abatement Space commencement date, no actual or
constructive eviction of Tenant, in whole or in part, no relief from any of
Tenant’s other obligations under the Lease, and no liability on the part of
Landlord, by reason of inconvenience, delay, annoyance or injury to business or
to Tenant’s installations (or the performance of Alterations) or Tenant’s
personal property in the Abatement Space in question arising from the
performance of Landlord’s Asbestos Work or the storage of any materials in
connection therewith.

(ii) As soon as reasonably practicable after Tenant shall provide Landlord with
Tenant’s Installation plans (approved by Landlord and in form to be filed with
the New York City Building Department) for the performance of Tenant’s Initial
Work in the Abatement Space in question (“Tenant’s Initial Plans”) but in no
event later than 3 Business Days thereafter, Landlord shall provide Tenant with
ACP-5 and/or ACP-7 certificates in respect of such Initial Work; provided
however Landlord’s obligations under this Section 6(f), shall not apply unless
Tenant submits such Tenant’s Initial Plans to Landlord prior to the 24 month
anniversary of the date Landlord delivers or redelivers the Abatement Space in
question to Tenant in the condition required by this Amendment. Within fifteen
(15) days of Landlord’s receipt of Tenant’s Initial Plans but in no event later
than the date Tenant obtains any necessary

 

30



--------------------------------------------------------------------------------

permits from the New York City Building Department permitting Tenant to proceed
with such Initial Work (Tenant agrees to provide concurrent notice to Landlord
of when Tenant is submitting any of Tenant’s Initial Plans to the New York City
Building Department) and Landlord’s receipt of any permits applicable solely to
Landlord’s Asbestos Work (and not applicable to any Initial Work to the
Abatement Space, permits for which are the responsibility of Tenant), Landlord
shall provide Tenant with a survey, which survey shall indicate the areas
thereof which contain asbestos or asbestos containing materials or other
hazardous materials (“Excluded Work Areas”). Tenant shall cooperate with
Landlord so that Landlord has all necessary access to the Excluded Work Areas to
perform Landlord’s Asbestos Work without interference or delay. Promptly
following the date (an “Abatement Turnover Date”) which is the latest to occur
of (1) the date on which Tenant has vacated the Abatement Space in question, and
other areas of the Premises required in connection therewith, (2) the date on
which Tenant has, at Tenant’s sole cost and expense, removed Tenant’s property
from such Abatement Space so as not to interfere with the performance of
Landlord’s Asbestos Work in respect of such Abatement Space and to protect same
against damage or loss during the performance of such Landlord’s Asbestos Work
(it being hereby agreed to by Landlord and Tenant that Landlord shall not be
obligated to perform such Landlord’s Asbestos Work until Tenant has done so and
so long as Tenant continues to do so), and (3) the date on which Tenant notifies
Landlord that the preceding conditions are satisfied, Landlord will use
reasonable efforts (without any obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses) to diligently prosecute Landlord’s Asbestos Work in respect
of each such Abatement Space following the Abatement Turnover Date to completion
within 7 days thereafter.

(iii) Notwithstanding anything to the contrary contained herein and provided
that Tenant complies with the provisions of Sections 6(f)(i) and (ii) , in the
event that Landlord shall fail to Substantially Complete the performance of the
Asbestos Work in respect of any Abatement Space within seven (7) days after the
Abatement Turnover Date in respect thereof, then Tenant shall receive, as
Tenant’s sole and exclusive remedy in connection therewith, an abatement of
fixed rent and additional rent in respect of Taxes and Operating Expenses
payable in respect of such Abatement Space equal to (1) one day of such rent
payable on a per diem basis with respect to such Abatement Space for each day of
the period beginning on the 8th day following the Abatement Turnover Date in
respect of such Abatement Space and ending on the date that Landlord shall
Substantially Complete such Landlord’s Asbestos Work; provided, however, that
Tenant shall not be entitled to any such abatement in respect of any such
Abatement Space if and to the extent that any such delay in the Landlord
Asbestos Work (1) is caused by Tenant’s failure to comply with its obligations
under this Amendment or the Original Lease, (2) is caused by any acts or
omissions of Tenant, including delays due to changes in or additions to,
Tenant’s Initial Plans, or (3) is not the primary cause of a delay in the
Substantial Completion by Tenant of Tenant’s work in such Abatement Space and
the occupancy of such Abatement Space for the conduct of its business following
the substantial completion of such Tenant’s construction work.

7. Landlord’s Extension Contribution. (a) Landlord agrees to pay to Tenant, to
be applied to the cost of the work to be performed by Tenant to construct
improvements in connection with Tenant’s continued occupancy of the Original
Lazard Premises and Tenant’s continued and initial occupancy, as applicable, of
the Additional Premises (collectively, the “Installations”), an amount
(“Landlord’s Extension Contribution”) not to exceed the product of (x) $75.00
multiplied by (y) the number of rentable square feet as set forth in this
Amendment comprising the Original Premises (other than the 19th Floor Premises),
the 3rd Floor Premises, the 8th Floor Premises and the 64th Floor Premises (and
the 55th Floor

 

31



--------------------------------------------------------------------------------

Premises, if applicable), provided that if Tenant shall exercise a Termination
Option (as hereinafter defined) and, as a result thereof, the rentable square
feet in the Original Lazard Premises is reduced, the amount of Landlord’s
Extension Contribution shall also be reduced accordingly and, if Landlord has
prior to the exercise of a Termination Option disbursed amounts of the
Landlord’s Extension Contribution in excess of what Tenant would then be
entitled to hereunder following the reduction in rentable square footage as a
result of such Termination Option, Tenant shall within 30 days after demand by
Landlord repay to Landlord such excess amount, provided further that as of any
date on which Landlord is required to make payment pursuant to Section 7(b)
hereof: (i) the Lease is in full force and effect, and (ii) no monetary default
has occurred and is continuing under the Lease beyond any applicable grace or
cure period (it being understood that so long as Tenant cures any such default
and the Lease is not terminated as a result of such default, Tenant shall be
entitled to the full amount of Landlord’s Extension Contribution provided for
herein in accordance with the provisions hereof). By way of example only, if
Tenant does not exercise the Termination Option or the 55th Option (and subject
to Section 2(d), Section 9(f)(ix) and Sections 19 and 20 hereof), Landlord’s
Extension Contribution shall equal $28,565,925.00. Tenant shall pay all costs of
the Installations in excess of Landlord’s Extension Contribution. Landlord’s
Extension Contribution shall be payable solely on account of labor directly
related to the Installations and materials used in the Original Premises and the
Additional Premises in connection with the Installations, except that Tenant may
apply up to 20% of Landlord’s Extension Contribution to pay “soft costs”
incurred in connection with the Installations, which shall be limited to the
actual architectural, consulting, moving and engineering fees incurred by Tenant
in connection therewith. Tenant shall not be entitled to receive any portion of
Landlord’s Extension Contribution not actually expended by Tenant in the
performance of the Installations or for “soft costs” in accordance with this
Section 7(a), nor shall Tenant have any right to apply any unexpended portion of
Landlord’s Extension Contribution as a credit against fixed rent or additional
rent or any other obligation of Tenant under the Lease except as provided in
Section 7(c) below. Any amount of Landlord’s Extension Contribution in respect
of the Original Lazard Premises and the Additional Premises which has not been
requisitioned on or prior to May 31, 2015 (as such date shall be extended (on a
day-for-day basis) by the number of days of Landlord Delay and Force Majeure
affecting Tenant; it being understood and agreed that Landlord Delay, for
purposes of this Section 7(a) only, shall also include any actual delays
encountered by Tenant in performing Tenant’s Installations or in occupying or
re-occupying a particular floor of the Premises for the conduct of its business
as the result of (i) any wrongful or negligent act or omission of Landlord or
any of Landlord’s agents, contractors or employees, (ii) any breach of
Landlord’s obligations under the Lease and/or (iii) any request by Landlord or
any of its agents that Tenant delay the performance of any of the Installations,
and Tenant shall give Landlord prompt notice of such Landlord Delay following
Tenant’s knowledge of same (and if Tenant fails to give such prompt notice, then
no Landlord Delay shall be deemed to occur until such notice is delivered to
Landlord), which notice shall state in reasonable detail the basis of such
Landlord Delay and provide reasonably sufficient evidence thereof (to the extent
applicable)) shall be retained by Landlord. Any extension of the May 31, 2015
date detailed above pursuant to this Section 7(a) due to Force Majeure and/or
Landlord Delay shall not be duplicative if a delay due to Force Majeure and
Landlord Delay occur simultaneously or caused the same delay of Tenant.
Notwithstanding the foregoing, Landlord’s Extension Contribution shall be
increased by the amount of $8,396,480.00 (the “Additional Allowance”), which
increased amount (as same may be increased or decreased pursuant to the
following sentence), shall be payable by Landlord to Tenant in accordance with
all of the same terms and conditions of this Section 7, but only with respect to
Installations and soft costs performed in, or incurred with respect to, floors
57 through and including 64. Promptly after August 1, 2011, the Must-Take Space
Inclusion Date, the Offered Space Commencement Date with respect to the 600
Offered Space (but only to the

 

32



--------------------------------------------------------------------------------

extent that Section 9(f)(ix) shall apply to the 600 Offered Space pursuant to
the terms and conditions thereof) and the 600 Must-Take Space Inclusion Date (or
the 19th Floor Date), as applicable, Landlord and Tenant shall enter into an
amendment or amendments of the Lease to increase or decrease, as applicable, the
Additional Allowance if Tenant has exercised any of its rights with respect to
the Termination Option set forth in Section 10 hereof, exercised the 55th
Option, leases the Must-Take Space pursuant to Section 19 hereof, leases the 600
Must-Take Space pursuant to Section 20 hereof, leases the 19th Floor for the
entire Extension Period pursuant to Section 2(d) hereof and/or leases the 600
Offered Space if Landlord gives an Offered Space Notice with respect to the 600
Offered Space prior to January 1, 2014 (without adjustment if Tenant leases any
other Offered Space or if Landlord gives an Offered Space Notice with respect to
the 600 Offered Space on or after January 1, 2014 or with respect to any
Expansion Space consisting of the 50th Floor Premises, the 54th Floor Premises
and/or the 55th Floor Premises); which increase or decrease applicable thereto
shall be based on the percentage increase or decrease in the gross rent due
hereunder as a result of the aggregate gross rent payable in respect of the
particular space in question, taking into account the timing of such leasing or
termination thereof, the rent commencement date for such additional space, any
applicable free rent period with respect to such space and other similar
relevant factors thereto. Anything to the contrary herein notwithstanding, any
increase in the Additional Allowance pursuant to the preceding sentence may also
be utilized by Tenant with respect to Installations on the particular floor in
question that resulted in such increased Additional Allowance.

(b) Landlord shall from and after September 1, 2011 (or such earlier date if
(i) any portion of the Additional Premises is delivered to Tenant at Tenant’s
election prior to such date or (ii) any of the Turned Over Floors are
re-delivered to Tenant in the condition required hereunder prior to such date)
make progress payments to Tenant on a monthly basis, for the work performed
during the previous month, up to the entire amount of Landlord’s Extension
Contribution other than the final amount equal to $100,000 (the “Retainage”),
which shall be retained by Landlord pursuant to the terms hereof. Each of
Landlord’s progress payments shall be limited to an amount equal to the
aggregate amounts theretofore incurred by Tenant (as certified by an executive
officer of Tenant) to Tenant’s contractors, subcontractors and material
suppliers which have not been subject to previous disbursements from Landlord’s
Extension Contribution. Progress payments shall be made within 30 days next
following the delivery to Landlord of requisitions therefor, signed by an
executive officer of Tenant, and shall be accompanied by (i) with the exception
of the first requisition, copies of partial waivers of lien from all
contractors, subcontractors, and material suppliers covering all work and
materials which were the subject of previous progress payments by Landlord and
Tenant, (ii) AIA Forms G701 (if applicable), G702 and G703 signed by Tenant’s
architect, and (iii) with the exception of the first requisition, copies of paid
invoices for any disbursement made by Landlord in the prior month. Tenant shall
submit to Landlord no more than one requisition for payment in any calendar
month. Landlord shall disburse the Retainage upon submission by Tenant to
Landlord of Tenant’s requisition therefor accompanied by all documentation
required under this Section 7(b), together with (A) copies of paid invoices
covering all of such Installations, (B) proof of the satisfactory completion of
all required inspections and issuance of any required approvals, permits and
sign-offs for the Installations by governmental authorities having jurisdiction
thereover, (C) final “as-built” plans and specifications for the Installations
required by Section 6.1(e) of the Lease, (D) issuance of final lien waivers by
all contractors, subcontractors and material suppliers covering all of the
Installations, and (E) a request for payment from Tenant’s architect accompanied
by AIA forms G701 (if applicable), G702 and G703 signed by Tenant’s architect.
The right to receive Landlord’s Extension Contribution is for the exclusive
benefit of Tenant, and in no event shall such right be assigned to or be
enforceable by or for the benefit of

 

33



--------------------------------------------------------------------------------

any third party (other than a permitted assignee under the Lease), including any
contractor, subcontractor, materialman, laborer, architect, engineer, attorney
or other person or entity.

(c) If Landlord fails to pay any amount which is due and payable to Tenant under
this Section 7 on the due date therefor (provided such failure is not subject to
a good faith dispute between Landlord and Tenant or the insufficiency of a
requisition, it being understood that if Landlord disputes in good faith a
portion of any requisition prior to the date such requisition is due and payable
to Tenant, Landlord shall in all events timely pay the portion thereof that is
not in dispute and Landlord shall promptly notify Tenant of such dispute,
specifying what and which portion of the requisition Landlord is disputing) and
such failure continues for 10 Business Days after Tenant notifies Landlord of
such failure (which notice shall state that Tenant intends to set-off such
amount against the next installment or installments of the fixed rent due under
the Lease unless Landlord pays such amount to Tenant within such 10-Business Day
period) and provided no default after notice and lapse of time in respect of a
monetary payment has occurred and is continuing (it being understood that so
long as Tenant cures any such default and the Lease is not terminated pursuant
to such default, Tenant shall be entitled to the full amount of the Landlord’s
Extension Contribution provided for herein in accordance with the provisions
hereof), then Tenant may set off such amount (to the extent not subject to
dispute and to the extent that Tenant has, in fact, expended such amount or such
amount is then due and owing), together with interest thereon at the Interest
Rate from the date such amount became due and payable until credited, against
the next installments of fixed rent coming due under the Lease. Any good faith
dispute under this Section 7 regarding the costs requisitioned or the
sufficiency of a requisition by Tenant shall be resolved by Landlord and Tenant
by arbitration pursuant to the expedited procedures of the rules and regulations
of the American Arbitration Association (currently Sections E - 1 through E - 10
thereof) and during the pendency of any dispute or arbitration proceeding,
Tenant shall have no right to set off the amount in dispute under this
Section 7.

8. Renewal Terms. (a) (i) Tenant, at its option, shall have the right to renew
the term of the Lease for the Renewal Premises (as hereinafter defined) for
(x) one renewal term of 10 years, commencing on November 1, 2033 and ending on
October 31, 2043 or (y) two successive renewal terms of 5 years each, the first
commencing on November 1, 2033 and ending on October 31, 2038 (the “1st 5 Year
Renewal Term”), and the second commencing on November 1, 2038 and ending on
October 31, 2043 (the “2nd 5 Year Renewal Term”; any of the 10 Year Renewal
Term, the 1st 5 Year Renewal Term and/or the 2nd 5 Year Renewal Term selected or
deemed selected by Tenant hereunder is a “Renewal Term”; the first day of the 10
Year Renewal Term and the 1st 5 Year Renewal Term (i.e., November 1, 2033 in
either case) and the first day of the 2nd 5 Year Renewal Term (i.e. November 1,
2038), as the case may be, is each referred to as a “Renewal Term Commencement
Date”) unless with respect to any Renewal Term, such Renewal Term shall sooner
terminate pursuant to any of the terms of the Original Lease, as amended hereby,
or otherwise. Each Renewal Term shall commence only if (a) Tenant notifies
Landlord (an “Exercise Notice”) of Tenant’s exercise of such renewal right not
later than 18 months prior to the then expiration date of the Lease, (b) at the
time of the exercise of such right, no monetary or material non-monetary default
after notice and the expiration of any grace or cure period shall have occurred
and be continuing under the Lease, and (c) (i) Tenant (together with any
Affiliates and Permitted Users) occupies at least 70% of the Renewal Premises at
the time the Exercise Notice is given and if Tenant (together with any
Affiliates and Permitted Users) does not then occupy at least 70% of the Renewal
Premises at the time the Exercise Notice is given, then Tenant may certify to
Landlord that Tenant (together with its Affiliates and Permitted Users) intends
to occupy at least 70% of the Renewal Premises during the Renewal Term in
question (it being understood and agreed that

 

34



--------------------------------------------------------------------------------

any such occupancy test shall be deemed satisfied so long as Tenant does not
sublet more than 30% of the Premises to non-Affiliates or other unrelated third
parties) and (ii) Tenant (together with any Affiliates and Permitted Users)
occupies at least 70% of the Renewal Premises on the day immediately prior to
the applicable Renewal Term Commencement Date (it being understood and agreed
that any such occupancy test shall be deemed satisfied so long as Tenant does
not sublet more than 30% of the Premises to non-Affiliates or other unrelated
third parties). Time is of the essence with respect to the giving of each
Exercise Notice.

(ii) Each Renewal Term shall be upon all of the agreements, terms, covenants and
conditions of the Lease, except that (u) the fixed rent shall be determined as
provided in Section 8(b), (v) Tenant shall have no further right to renew the
term of the Lease if the first Renewal Term is for 10 years and Tenant shall
have no further right to renew the term of the Lease after the 2nd 5 Year
Renewal Term if the first renewal term is for 5 years, (w) the Base Real Estate
Taxes shall mean the R. E. Tax Share of the Real Estate Taxes for the Tax Year
beginning on the July 1st of the calendar year in which the Renewal Term
Commencement Date in question occurs, and (x) the Base Com shall mean the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on the January 1st of the calendar year in which the Renewal Term
Commencement Date in question occurs.

(iii) Upon the commencement of each Renewal Term, (1) the Renewal Term shall be
added to and become part of the term of the Lease, (2) any reference in the
Lease to the “term of this Lease” or any similar expression in the Lease shall
be deemed to include the Renewal Term in question, (3) the term “Premises” as
used in the Lease shall be deemed to refer to the Renewal Premises and (4) the
Extended Expiration Date shall become the last day of the Renewal Term in
question. Any termination, cancellation or surrender of the entire interest of
Tenant under the Lease at any time during the term of the Lease shall terminate
any right of renewal of Tenant under the Lease.

(iv) For the purposes of this Section, the term “Renewal Premises” shall (1) in
respect of the 30 Building consist of (A) at least six entire floors of the then
Premises located in the 30 Building subject to the Lease; provided, however,
with respect to the 2nd 5 Year Renewal Term, Tenant shall be entitled to renew
the lesser of (X) six entire floors of the then Premises subject to Lease and
(Y) two entire floors less than the then-existing Premises subject to Lease,
(B) if any or all of the floors described in clause (1)(A) above are contiguous
or are part of a contiguous stack of floors within an elevator bank in the 30
Building, then such full floors must begin with either the bottom or the top of
any such stack of contiguous floors in an elevator bank and be contiguous to
each other (provided, however, if clause (A) above is satisfied, then the
bottom-most or top-most floor may be a partial floor so long as Tenant is
renewing all of the space leased by Tenant on such floor), (C) other entire
floors of the then Premises located in the 30 Building subject to the Lease
which serve as a trading floor, cafeteria, conference center, or are critical to
Tenant’s operations in the Renewal Premises, whether or not contiguous to other
floors in the Renewal Premises, and (D) if Tenant leases any partial floor in
the 30 Building, Tenant may not renew less than the entirety of such partial
floor and/or (2) in respect of the 600 Building consist of (A) to the extent
there are contiguous floors that form a part of the Premises in the 600
Building, then at least two contiguous floors of the Premises located in the 600
Building and otherwise at least two floors of the 600 Building or the entire
Premises located in the 600 Building if same consists of less than two floors,
(B) if any or all of the floors described in clause (2)(A) above are contiguous
or are part of a contiguous stack of floors within an elevator bank in the 600
Building, then such full floors must begin with either the bottom or the top of
any such stack of contiguous floors in an elevator bank and be contiguous to
each other, and (C) if Tenant leases any partial floor in the 600 Building,
Tenant

 

35



--------------------------------------------------------------------------------

may not renew less than the entirety of such partial floor. At Tenant’s
election, the Renewal Premises may include the Basement Premises and/or the
Lobby Premises. Subject to the foregoing, Tenant shall include a description of
the Renewal Premises in the Exercise Notice and Tenant’s failure to do so shall
be deemed an election to renew the term of the Lease in respect of the entirety
of the then Premises subject to the Lease (including the Basement Premises and
the Lobby Premises (but, with respect to such Lobby Premises, only to the extent
the Renewal Premises include space located in the 30 Building)). Tenant shall
have the right to decrease the size of the Renewal Premises in respect of the 30
Building during the 2nd 5 Year Renewal Term from that selected or deemed
selected by Tenant during the 1st 5 Year Renewal Term, provided that the Renewal
Premises during the 2nd 5 Year Renewal Term shall comply with clause (1) above.
For purposes of clarification, Tenant shall have the right to renew the term of
the Lease in respect of either of the Renewal Premises located in the 30
Building or the 600 Building or both (and shall have the right to include
therein the Basement Premises and/or the Lobby Premises (but, with respect to
such Lobby Premises, only to the extent the Renewal Premises include space
located in the 30 Building).

(b) Renewal Term Rent. The fixed rent payable during each Renewal Term shall be
equal to the annual Fair Market Value (as hereinafter defined) as of the Renewal
Term Commencement Date in respect of such Renewal Term. “Fair Market Value”
shall mean the fair market annual rental value of the Renewal Premises as of the
applicable Renewal Term Commencement Date in question for a term equal to the
Renewal Term in question (provided such term shall be deemed to be 10 years for
the purposes of determining the Fair Market Value), based on comparable space in
the Building and the 600 Building (as applicable), and on comparable space in
Comparable Buildings, with (i) the Renewal Premises considered as vacant, and in
“as is” condition existing on the Renewal Term Commencement Date in question,
(ii) the Base Real Estate Taxes being the R. E. Tax Share of the Real Estate
Taxes for the Tax Year beginning on the July 1st of the calendar year in which
the Renewal Term Commencement Date in question occurs, and (iii) the Base Com
being the O.E. Share of the Cost of Operation and Maintenance for the
Computation Year beginning on the January 1st of the calendar year in which the
Renewal Term Commencement Date in question occurs. The calculation of Fair
Market Value shall also take into account all other relevant factors, whether
favorable to Landlord or Tenant. Landlord shall advise Tenant (a “Rent Notice”)
of Landlord’s determination of Fair Market Value at least 180 days prior to the
Renewal Term Commencement Date in question. If Tenant disputes or is deemed to
dispute Landlord’s determination of Fair Market Value in respect of a Renewal
Term, the dispute shall be resolved by arbitration as provided in Section 8(c).
If the fixed rent payable during a Renewal Term is not determined prior to the
Renewal Term Commencement Date in question, Tenant shall pay fixed rent in
respect of such Renewal Term in an amount equal to the sum of one-half of the
Fair Market Value for the Renewal Premises as determined by Landlord plus
one-half of the Fair Market Value for the Renewal Premises as determined by
Tenant (the “Interim Rent”). Upon final determination of the fixed rent for the
Renewal Term in question, Tenant shall commence paying such fixed rent as so
determined, and within 30 days after such determination Tenant shall pay any
deficiency in prior payments of fixed rent or, if the fixed rent as so
determined shall be less than the Interim Rent, Tenant shall be entitled to a
credit against the next succeeding installments of fixed rent in an amount equal
to the overpayment.

(c) Arbitration. If Tenant disputes Landlord’s determination of Fair Market
Value in respect of a Renewal Term pursuant to Section 8(b), Tenant shall give
notice to Landlord of such dispute within 20 Business Days after delivery of the
applicable Rent Notice (and if Tenant fails to timely give such notice, such
failure shall be deemed to be an election by Tenant that it is disputing
Landlord’s determination of the Fair Market Value), and such dispute

 

36



--------------------------------------------------------------------------------

shall be determined by arbitration in accordance with the then prevailing
Expedited Procedures of the Arbitration Rules for the Real Estate Industry of
the American Arbitration Association or its successor for arbitration of
commercial disputes, except that the rules shall be modified as follows:

(i) Within 10 Business Days following Tenant’s demand or deemed demand for
arbitration, Tenant shall specify the name and address of the person to act as
the arbitrator on Tenant’s behalf. The arbitrator shall be a real estate broker
or appraiser with at least 10 years full-time commercial brokerage or appraisal
experience who is familiar with the fair market value of office space in the
Borough of Manhattan, City of New York, New York. Within 10 Business Days after
the service of the demand for arbitration (or Tenant’s deemed demand for
arbitration due to Tenant’s failure to respond within the above referenced 20
Business Day period), Landlord shall give notice to Tenant specifying the name
and address of the person designated by Landlord to act as arbitrator on its
behalf, which arbitrator shall have qualifications similar to those required of
Tenant’s arbitrator above. If Landlord fails to notify Tenant of the appointment
of its arbitrator within such 10 Business Day period, and such failure continues
for 3 Business Days after Tenant delivers a second notice to Landlord, then the
arbitrator appointed by Tenant shall be the arbitrator to determine the Fair
Market Value for the Renewal Premises.

(ii) If two arbitrators are chosen pursuant to Section 8(c)(i), the arbitrators
so chosen shall meet within 10 Business Days after the second arbitrator is
appointed and shall seek to reach agreement on Fair Market Value. If within 20
Business Days after the second arbitrator is appointed the two arbitrators are
unable to reach agreement on Fair Market Value, then the two arbitrators shall
appoint a third arbitrator, who shall be a competent and impartial (i.e., such
person has not been associated or retained by either party in the past ten
years) person with qualifications similar to those required of the first two
arbitrators pursuant to Section 8(c)(i). If they are unable to agree upon such
appointment within 5 Business Days after expiration of such 20 Business Day
period, the third arbitrator shall be selected by the parties themselves. If the
parties do not agree on the third arbitrator within 5 Business Days after
expiration of the foregoing 5 Business Day period, then either party, on behalf
of both, may request appointment of such a qualified person by the AAA. If the
AAA shall refuse to appoint such third arbitrator or fail to do so within 15
days of request, or if the AAA shall no longer be in existence, either party
hereto, on behalf of both, may apply to Judicial Arbitration & Mediation
Services for the appointment of such third arbitrator and the other party shall
not raise any objection as to the JAMS’ full power and jurisdiction to entertain
the application and make such appointment. The third arbitrator shall decide the
dispute, if it has not been previously resolved, by following the procedures set
forth in Section 8(c)(iii). Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

(iii) The Fair Market Value in respect of each Renewal Term shall be fixed by
the third arbitrator in accordance with the following procedures. Concurrently
with the appointment of the third arbitrator, each of the arbitrators selected
by the parties shall state, in writing, his or her determination of the Fair
Market Value supported by the reasons therefor (and any prior discussions and/or
offers by Landlord or Tenant (or their respective arbitrators) shall not be
admissible as evidence or for any other purpose)). The third arbitrator shall
have the right to consult experts and competent authorities for

 

37



--------------------------------------------------------------------------------

factual information or evidence pertaining to a determination of Fair Market
Value, but any such determination shall be made in the presence of both parties
with full right on their part to cross-examine. The third arbitrator shall
conduct such hearings and investigations as he or she deem appropriate and
shall, within 30 days after being appointed, select which of the two proposed
determinations most closely approximates his or her determination of Fair Market
Value. The third arbitrator shall have no right to propose a middle ground or
any modification of either of the two proposed determinations. The determination
he or she chooses as that most closely approximating his or her determination of
the Fair Market Value shall constitute his or her decision and shall be final
and binding upon the parties. The third arbitrator shall render the decision in
writing with counterpart copies to each party. The third arbitrator shall have
no power to add to or modify the provisions of the Lease. Promptly following
receipt of the third arbitrator’s decision, the parties shall enter into an
amendment to the Lease evidencing the extension of the term of the Lease for the
Renewal Term in question and confirming the fixed rent for the Renewal Term in
question, but the failure of the parties to do so shall not affect the
effectiveness of the third arbitrator’s determination.

(iv) In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.

9. Offered Space Option. (a) If at any time during the term of the Lease prior
to the last 36 months of the term of the Lease (as the same may be extended),
any portion of the rentable area of (i) the 19th, 20th floor, 22nd floor, 23rd
floor, 24th floor, 27th floor, 29th floor and/or the 46th floor of the 30
Building, (ii) each and every floor in the 30 Building above the 46th floor of
the 30 Building (other than any floor above the 64th floor of the 30 Building)
owned by Landlord or any Affiliate of Landlord (in which case Landlord shall
cause such Affiliate to be bound by the terms of this Section 9) (it being
understood and agreed that the 56th floor of the Building shall not be deemed
Offered Space under this Section 9 until the date following the Must-Take End
Date (as such term is defined in Section 19 of this Amendment) provided that
Tenant is not then leasing the 56th floor pursuant to Section 19 of this
Amendment, as the 56th floor shall be governed by the terms of Section 19 hereof
from and after the date hereof through and including the Must-Take End Date)
and/or (iii) the 600 Offered Space (as such term is defined in Section 20 below)
(collectively, the “Offered Space”) shall be, or Landlord anticipates, acting in
good faith, that such Offered Space shall be, Available (as hereinafter defined)
for the then entire Extension Period (i.e., if another tenant detailed on
Exhibit N annexed hereto with respect to the particular Offered Space in
question has a right to lease the Offered Space as of a date (which date is
(x) not subject to acceleration by Landlord pursuant to the terms of such other
tenant’s lease such that Landlord has the right to offer such space to such
tenant prior to offering same to Tenant hereunder and (y) after the date Tenant
would be able to send an Acceptance Notice to Landlord with respect to such
Offered Space but is prior to the expiration of the Extension Period), then same
shall not be deemed Available until such time such other tenant has elected not
to lease the Offered Space in question), Landlord shall deliver notice thereof
to Tenant (an “Offered Space Notice”). Each Offered Space Notice shall set forth
the Offered Space in question, Landlord’s determination of the Offered Space
Fair Market Value (as hereinafter defined) for such Offered Space, the rentable
square footage of such Offered Space (as determined pursuant to
Section 9(f)(iii)), the date Landlord anticipates in good faith that such
Offered Space will become Available (an “Anticipated Delivery Date”). Subject to
Section 9(i), Landlord shall not deliver an Offered Space Notice to Tenant
earlier than 12 months or later than 6 months prior to an Anticipated Delivery
Date. Provided that all of the conditions

 

38



--------------------------------------------------------------------------------

precedent set forth in Section 9(e) below are satisfied by Tenant, Tenant shall
have a one-time option (except as provided in Section 9(b) below) with respect
to each such Offered Space (an “Offered Space Option”), exercisable by Tenant
delivering irrevocable notice to Landlord (an “Acceptance Notice”) within 30
days of the giving by Landlord of such Offered Space Notice, to lease all (but
not less than all except as hereinafter provided) of the Offered Space in
question, upon the terms and conditions set forth in Section 9(f) below, and the
Lease shall thereupon be modified as provided in Section 9(f) hereof. Following
Landlord’s giving of an Offered Space Notice (but prior to Tenant’s exercise of
an Offered Space Option), Landlord shall provide Tenant with access to the
Offered Space in question in order for Tenant to inspect same to the extent
Landlord has the right to do so. If the Offered Space contained in an Offered
Space Notice shall consist of more than one floor of the Building, Tenant may
exercise the Offered Space Option in respect of less than all such Offered
Space, provided Tenant exercises its right to lease at least one entire floor of
such Offered Space, and if Tenant desires to lease more than one entire floor of
such Offered Space, Tenant shall have the right to lease (x) additional entire
floors of such Offered Space, and if any of such floors of such Offered Space
are contiguous or are part of a contiguous stack of floors, then such entire
floors must begin with either the bottom or the top of any such stack of
contiguous floors in an elevator bank and be contiguous to each other and
(y) the entirety of such partial floor if there is any partial floor. Anything
to the contrary herein notwithstanding, if the Offered Space consists of the
54th floor or the 55th floor of the Building and such offer is prior to the time
Tenant shall be entitled to exercise its first Expansion Option or second
Expansion Option, then if Tenant elects not to lease the 54th floor or the 55th
floor under this Section 9, Tenant shall retain its rights to lease such floors,
if applicable, under the terms and conditions of Section 5 hereof, without
modification.

(b) Time shall be of the essence as to Tenant’s giving of each Acceptance
Notice. If Tenant fails to timely give any Acceptance Notice, Landlord shall
have no further obligation to Tenant (except as hereinafter set forth), and
Tenant shall have no further rights, with respect to the Offered Space described
in the applicable Offered Space Notice, and Landlord shall be free to lease such
Offered Space to any third party or to otherwise dispose of such Offered Space.
The above notwithstanding, (i) if Landlord shall fail to enter into a lease with
a third party with respect to any Offered Space located on the 20th floor, the
46th floor and each and every floor above the 46th floor of the Building (other
than any floor above the 64th floor of the Building) by the date which is the
twelve (12) month anniversary of the Offered Space Notice applicable to such
Offered Space, Landlord shall be obligated to reoffer such Offered Space to
Tenant in accordance with the provisions of Section 9(a) prior to Landlord
entering into a lease with a third party with respect to such Offered Space and
(ii) if Landlord shall enter into a lease with a third party with respect to any
Offered Space located on the 20th floor, the 46th floor and each and every floor
above the 46th floor of the Building (other than any floor above the 64th floor
of the Building) after Tenant has elected not to exercise its Offered Space
Option with respect to such Offered Space, Landlord shall be obligated to
reoffer such Offered Space to Tenant in accordance with the provisions of
Section 9(a) prior to Landlord entering into a lease with a third party with
respect to such Offered Space.

(c) “Available” shall mean as to any Offered Space that at the time Tenant would
lease such Offered Space such Offered Space is no longer subject to the existing
lease covering such Offered Space as of the date hereof or subject to a direct
lease (i.e., a subtenant has attorned to Landlord pursuant to the terms of its
subordination, non-disturbance and attornment agreement) with a subtenant in
such Offered Space to whom Landlord has provided, prior to the date hereof (or
to whom Landlord is required, pursuant to the current (as of the date hereof)
terms of a lease existing as of the date hereof covering such Offered Space, to
a future

 

39



--------------------------------------------------------------------------------

subtenant), a subordination, non-disturbance and attornment agreement (a “SNDA
Subtenant”), and, in the case of any Offered Space that Landlord is obligated to
reoffer to Tenant in accordance with the provisions of Section 9(b), any then
existing future lease applicable thereto that Landlord has entered into
following Tenant’s failure to exercise the applicable Offered Space Option in
respect thereof within the time periods detailed in Section 9(b)(i) above; it
being understood and agreed that Tenant’s rights under this Section 9 are
subordinate to any tenant in the Building to which Landlord has, as of the date
hereof, granted an expansion right (including as part of a right to expand into
space to be designated by Landlord on one or more floors of the Building, which
floors need not be specifically identified in the applicable lease or other
agreement), first offer right or other similar right with respect to such
applicable Offered Space, which rights (to the extent not expressly subordinate
to the rights of Tenant in such other tenant’s lease) are (to the best of
Landlord’s knowledge after independent investigation) identified on Exhibit N
attached hereto with respect to the floors of the Offered Space shown thereon
(it being understood that Landlord shall have the right to renew or extend the
term of such tenancy for a longer or shorter period than that contemplated by
such right or for less than the rentable square footage contemplated by such
right). So long as a tenant leases the Offered Space in question or any portion
thereof as of the date hereof, Landlord shall be free to extend any such tenancy
for all or a portion of such tenant’s space under such lease for any period
Landlord so desires, whether or not any such right exists in such tenant’s lease
and whether or not such tenant has previously exercised any such renewal right
and such renewed space shall not be deemed to be Available, provided that Tenant
has not, prior to such extension or renewal, sent an Acceptance Notice with
respect to such Offered Space; it being understood and agreed in no event shall
Landlord be entitled to enter into a renewal or extension of any direct lease
with a SNDA Subtenant unless same is pursuant to an express right granted to
such subtenant in the applicable subordination, non-disturbance and attornment
agreement or a direct lease with such SNDA Subtenant for which Landlord is
required to recognize such SNDA Subtenant pursuant to the terms of the prior
existing direct lease and which contained express renewal rights, in existence
as of the date hereof. Notwithstanding any of the foregoing to the contrary,
from and after the date hereof, Landlord shall not grant any rights of renewal
or expansion to any tenant or other occupant of the Building or modify or amend
such rights with respect to any Offered Space, except (A) to third parties if
such rights are subordinate to the rights granted Tenant hereunder, (B) to new
or existing tenants or occupants of any portion of the Offered Space after
Landlord shall have first duly offered such Offered Space to Tenant pursuant to
this Section 9 and Tenant has not timely sent an Acceptance Notice with respect
thereto, or (C) as otherwise provided above in the second sentence of this
Section 9(c). Notwithstanding anything to the contrary contained herein, the
Offered Space consisting of the 19th floor of the 30 Building (to the extent
Tenant no longer leases such floor pursuant to the terms of the Lease), the 50th
floor of the 30 Building (subject to the terms of Section 5 hereof with respect
thereto), nor any portion of the Terminated Premises nor any of the Expansion
Space shall be deemed to be Available under this Section 9 until Landlord shall
have initially leased such floor (or portion thereof) to a third party after the
date Tenant vacates the 19th floor pursuant to the terms hereof or after the
effective date with respect to the applicable Terminated Premises, as more fully
detailed in Section 10 below, or after the date hereof with respect to the
Expansion Space (including the 50th Floor), provided that the terms and
conditions of Section 5 hereof shall remain in full force and effect with
respect to such Expansion Space. Anything to the contrary herein
notwithstanding, Landlord shall not enter into any subordination,
non-disturbance and attornment agreement (or any direct lease) with an SNDA
Subtenant (including, but not limited to, with Landlord or any affiliate of
Landlord) as a subterfuge of Landlord’s obligations to Tenant under this
Section 9.

 

40



--------------------------------------------------------------------------------

(d) “Offered Space Fair Market Value” shall mean the fair market annual rental
value of the Offered Space in question at the applicable Offered Space
Commencement Date for a term commencing on the Offered Space Commencement Date
(as hereinafter defined) applicable to such Offered Space and ending on the
Extended Expiration Date, based on comparable space in the Building and the 600
Building (as applicable) and on comparable space in Comparable Buildings, with
(i) such Offered Space considered as vacant and in the “as is” condition which
same shall be in on such Offered Space Commencement Date, (ii) the Base Real
Estate Taxes being the R. E. Tax Share of the Real Estate Taxes for the Tax Year
beginning on the July 1st of the calendar year in which the Offered Space
Commencement Date in question occurs, (iii) the Base Com being the O.E. Share of
the Cost of Operation and Maintenance for the Computation Year beginning on the
January 1st of the calendar year in which the Offered Space Commencement Date in
question occurs and (iv) the measurement of the Offered Space in accordance with
Section 9(f)(iii). The calculation of Offered Space Fair Market Value shall also
take into account all other relevant factors, whether favorable to Landlord or
Tenant, including the amount of the brokerage commissions payable in respect of
the Expansion Space in question.

(e) Tenant shall have no right to exercise any Offered Space Option unless all
of the following conditions have been satisfied on the date the applicable
Acceptance Notice is delivered to Landlord and on the applicable Offered Space
Commencement Date:

(i) No monetary or material non-monetary default beyond the expiration of all
applicable notice and cure periods shall have occurred and then be continuing
under the Lease; and

(ii) Tenant (together with its Affiliates and Permitted Users) shall be in
occupancy of at least 70% of the Premises then subject to the Lease (which
occupancy test shall be deemed satisfied so long as Tenant does not sublet more
than 30% of the Premises to non-Affiliates or other unrelated third parties).

(f) Effective as of the date on which Landlord delivers vacant possession of the
Offered Space in question to Tenant, free of all leases, tenancies and occupants
and in broom-clean condition (an “Offered Space Commencement Date”) and through
and including the Extended Expiration Date (as same may be further extended):

(i) The fixed rent for such Offered Space shall be the Offered Space Fair Market
Value applicable thereto as determined in accordance with this Section 9;
provided, however, if Landlord gives an Offered Space Notice with respect to the
600 Offered Space prior to January 1, 2014 (and Tenant subsequently gives an
Acceptance Notice with respect thereto), then the fixed rent payable for such
600 Offered Space shall be equal to (a) $50.00 multiplied by the rentable square
feet of the 600 Offered Space for the period commencing on the Offered Space
Commencement Date and ending on the day immediately preceding the fifth
(5th) anniversary of the 600 Offered Space Rent Commencement Date (b) $54.00
multiplied by the rentable square feet of the 600 Offered Space for the period
commencing on the fifth (5th) anniversary of the 600 Offered Space Rent
Commencement Date and ending on the day immediately preceding the tenth
(10th) anniversary of the 600 Offered Space Rent Commencement Date; (c) $58.00
multiplied by the rentable square feet of the 600 Offered Space for the period
commencing on the tenth (10th) anniversary of the 600 Offered Space Rent
Commencement Date and ending on the day immediately preceding the fifteenth
(15th) anniversary of the 600 Offered Space Rent Commencement Date, and
(d) $64.00

 

41



--------------------------------------------------------------------------------

multiplied by the rentable square feet of the 600 Offered Space for the period
commencing on the fifteenth (15th) anniversary of the 600 Offered Space Rent
Commencement Date and ending on the Extended Term Expiration Date;

(ii) Tenant shall make additional payments on account of Taxes and Operating
Expenses with respect to such Offered Space in accordance with Article
Twenty-Four of the Lease, except that (x) the Base Real Estate Taxes being the
R. E. Tax Share of the Real Estate Taxes for the Tax Year beginning on the
July 1st of the calendar year in which the Offered Space Commencement Date in
question occurs, and (y) the Base Com being the O.E. Share of the Cost of
Operation and Maintenance for the Computation Year beginning on the January 1st
of the calendar year in which the Offered Space Commencement Date in question
occurs (provided, however, if Landlord gives an Offered Space Notice with
respect to the 600 Offered Space prior to January 1, 2014 (and Tenant
subsequently gives an Acceptance Notice with respect thereto), then the Base
Real Estate Taxes and the Base Com shall be the same Base Real Estate Taxes and
Base Com applicable to the 3rd Floor Premises);

(iii) The rentable square footage of such Offered Space shall be determined in
accordance with the Recommended Method of Floor Measurement for Office Buildings
of the Real Estate Board of New York, Inc., revised December 2003, using the
same loss factor then utilized by Landlord at the Center and as set forth in the
applicable Offered Space Notice;

(iv) The Offered Space shall be delivered in its “as is”, broom-clean condition,
and Landlord shall not be obligated to perform any work with respect thereto or
make any contribution to Tenant to prepare the Offered Space for Tenant’s
occupancy other than as provided in Section 6(f); provided, however, if Landlord
gives an Offered Space Notice with respect to the 600 Offered Space prior to
January 1, 2014 (and Tenant subsequently gives an Acceptance Notice with respect
thereto), then the 600 Offered Space shall be delivered to Tenant on the Offered
Space Commencement Date with the Expansion Extension Work therein completed;

(v) Such Offered Space shall be added to and be deemed to be a part of the
Premises for all purposes of the Lease (except as otherwise provided in this
Section 9);

(ivi) Landlord shall provide electricity to such Offered Space pursuant to the
terms and conditions of Article Five of the Lease;

(viii) If Tenant shall lease the entirety of a floor of the Building as a result
of the exercise of an Offered Space Option, the Premises shall, from and after
Tenant’s leasing of the entirety of such floor, include the common corridors and
lavatories on such floor; and

(ix) If Landlord gives an Offered Space Notice with respect to the 600 Offered
Space prior to January 1, 2014 (and Tenant subsequently gives an Acceptance
Notice with respect thereto), then,

(1) Landlord agrees to pay to Tenant, to be applied to the cost of the work to
be performed by Tenant of Installations in the 600 Offered Space, an amount
equal to $75.00 multiplied by the rentable square footage of the 600 Offered
Space and the provisions of Article 7 hereof shall apply to the 600

 

42



--------------------------------------------------------------------------------

Offered Space as if originally included therein, except that any reference
therein to the “Original Premises” or the “Additional Premises” shall be deemed
to be referring to the 600 Offered Space and any reference therein to “May 31,
2015” shall be deemed to mean “the three (3) year six (6) month anniversary of
the Offered Space Commencement Date for the 600 Offered Space; it being
understood and agreed that the amount detailed in this clause (ix)(1) shall be
deemed part of the Landlord’s Extension Contribution for all purposes where such
term is utilized in any SNDA, subject, however to the modifications detailed in
this clause (ix)(1).

(2) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated due to such default, Tenant shall be entitled to the full amount of
any abatement provided for herein in accordance with the provisions hereof),
(x) Tenant’s obligation to pay fixed rent and additional rent for Taxes and
Operating Expenses and all utility charges payable under the Lease other than
any charge for electricity in respect of any portion of the 600 Offered Space
(which annual charge for electricity shall equal the product of $0.55 multiplied
by the number of rentable square foot in the 600 Offered Space) shall be abated
for the period (the “600 Offered Space Free Rent Period”) commencing on the
Offered Space Commencement Date and ending on the day preceding the 12 month
anniversary of the Offered Space Commencement Date (the day immediately
following the last day of the 600 Offered Space Free Rent Period shall be
referred to herein as the “600 Offered Space Rent Commencement Date”) and
(y) Tenant’s obligation to pay fixed rent with respect to the 600 Offered Space
shall be abated for the period commencing on May 1, 2033 and ending on the
Extended Expiration Date, both dates inclusive. The 600 Offered Space Free Rent
Period shall be extended by the number of days during same that Tenant is
entitled to an abatement of fixed rent during such 600 Offered Space Free Rent
Period for any other reason under this Lease (e.g., due to casualty).

(g) Except as expressly set forth herein, in no event shall Landlord be
obligated to incur any fee, cost, expense or obligation, nor to prosecute any
legal action or proceeding, in connection with the delivery of any Offered Space
to Tenant nor shall Tenant’s obligations under the Lease with respect to the
Premises or the Offered Space be affected thereby, except that if the prior
tenant or occupant holds over in any Offered Space beyond 45 days, Landlord
shall at its expense commence and diligently prosecute appropriate proceedings
to recover vacant possession of such Offered Space. Except as provided below,
Landlord shall not be subject to any liability and the Lease shall not be
impaired if Landlord shall be unable to deliver possession of any Offered Space
to Tenant on any particular date. Tenant hereby waives any right to rescind this
Amendment or the Lease or the applicable Acceptance Notice under the provisions
of Section 223-a of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 9 are intended to constitute “an express
provision to the contrary” within the meaning of said Section 223-a. Landlord
agrees that it shall not waive any rights it may have against any person or
entity holding over in any Offered Space, without any obligation to enforce any
such rights except as provided above. If Landlord fails to deliver vacant
possession of any Offered Space in accordance with the terms hereof prior to 9
months after the Anticipated Delivery Date (an “Outside Offered Space Delivery
Date”), Tenant shall

 

43



--------------------------------------------------------------------------------

have the right at any time thereafter in respect of such Offered Space, as its
sole and exclusive remedy therefor (subject to Landlord’s obligation to re-offer
such space to Tenant as detailed below), to cancel the Lease in respect of such
Offered Space by giving notice of cancellation to Landlord. If Tenant timely
delivers the aforesaid cancellation notice, the Lease in respect of such Offered
Space shall terminate 30 days after the date of such notice, unless Landlord
delivers vacant possession of such Offered Space in the condition required by
the Lease within 30 days after Tenant gives such cancellation notice (or, if
Landlord obtains possession of such Offered Space within the 30-day period after
Tenant gives such cancellation notice, within 30 days after Landlord obtains
possession of such Offered Space), in which case Tenant’s cancellation notice
shall be void and the Lease in respect of such Offered Space shall continue in
full force and effect. If Tenant timely terminates the Lease with respect to
such Offered Space, as aforesaid, then upon Landlord subsequently gaining
possession of the Offered Space, Landlord shall promptly offer the applicable
Expansion Space to Tenant (a “OS Re-Offer Notice”) and Tenant shall have 30 days
(or 15 days, if Landlord obtains possession of such Offered Space within 90 days
after Tenant gives such cancellation notice) following receipt of such OS
Re-Offer Notice (which shall not vary from the terms contained in the applicable
Offered Space Notice) to notify Landlord it desires to lease the applicable
Offered Space pursuant to the terms and conditions of this Section 9.

(h) If Tenant disputes Landlord’s determination of the Offered Space Fair Market
Value for any Offered Space pursuant to Section 9(a), Tenant shall give notice
to Landlord of such dispute within 20 Business Days after delivery of the
applicable Acceptance Notice (and if Tenant fails to timely give such notice,
such failure shall be deemed to be an election by Tenant that it is disputing
Landlord’s determination of the Offered Space Fair Market Value), and such
dispute shall be determined by arbitration in accordance with the then
prevailing Expedited Procedures of the Arbitration Rules for the Real Estate
Industry of the American Arbitration Association or its successor for
arbitration of commercial disputes, except that the rules shall be modified as
follows:

(i) Within 10 Business Days following Tenant’s demand or deemed demand for
arbitration, Tenant shall specify the name and address of the person to act as
the arbitrator on Tenant’s behalf. The arbitrator shall be a real estate broker
or appraiser with at least 10 years full-time commercial brokerage or appraisal
experience who is familiar with the fair market value of first-class office
space in the Borough of Manhattan, City of New York, New York. Within 10
Business Days after the service of the demand for arbitration (or Tenant’s
deemed demand for arbitration due to Tenant’s failure to respond within the
above referenced 20 Business Day period), Landlord shall give notice to Tenant
specifying the name and address of the person designated by Landlord to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified. If
Landlord fails to notify Tenant of the appointment of its arbitrator within such
10 Business Day period, and such failure continues for 3 Business Days after
Tenant delivers a second notice to Landlord, then the arbitrator appointed by
Tenant shall be the arbitrator to determine the Offered Space Fair Market Value
for the Offered Space in question.

(ii) If two arbitrators are chosen pursuant to Section 9(h)(i), the arbitrators
so chosen shall meet within 10 Business Days after the second arbitrator is
appointed and shall seek to reach agreement on the Offered Space Fair Market
Value. If within 20 Business Days after the second arbitrator is appointed the
two arbitrators are unable to reach agreement on the Offered Space Fair Market
Value, then the two arbitrators shall appoint a third arbitrator, who shall be a
competent and impartial (i.e.,

 

44



--------------------------------------------------------------------------------

such person has not been associated or retained by either party in the past ten
years) person with qualifications similar to those required of the first two
arbitrators pursuant to Section 9(h)(i). If they are unable to agree upon such
appointment within 5 Business Days after expiration of such 20 Business Day
period, the third arbitrator shall be selected by the parties themselves. If the
parties do not agree on the third arbitrator within 5 Business Days after
expiration of the foregoing 5 Business Day period, then either party, on behalf
of both, may request appointment of such a qualified person by the AAA. If the
AAA shall refuse to appoint such third arbitrator or fail to do so within 15
days of request, or if the AAA shall no longer be in existence, either party
hereto, on behalf of both, may apply to Judicial Arbitration & Mediation
Services for the appointment of such third arbitrator and the other party shall
not raise any objection as to the JAMS’ full power and jurisdiction to entertain
the application and make such appointment. The third arbitrator shall decide the
dispute, if it has not been previously resolved, by following the procedures set
forth in Section 9(h)(iii). Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

(iii) The Offered Space Fair Market Value shall be fixed by the third arbitrator
in accordance with the following procedures. Concurrently with the appointment
of the third arbitrator, each of the arbitrators selected by the parties shall
state, in writing, his or her determination of the Offered Space Fair Market
Value supported by the reasons therefore (and any prior discussions and/or
offers by Landlord or Tenant (or their respective arbitrators) shall not be
admissible as evidence or for any other purpose)). The third arbitrator shall
have the right to consult experts and competent authorities for factual
information or evidence pertaining to a determination of the Offered Space Fair
Market Value, but any such determination shall be made in the presence of both
parties with full right on their part to cross-examine. The third arbitrator
shall conduct such hearings and investigations as he or she deem appropriate and
shall, within 30 days after being appointed, select which of the two proposed
determinations most closely approximates his or her determination of the Offered
Space Fair Market Value. The third arbitrator shall have no right to propose a
middle ground or any modification of either of the two proposed determinations.
The determination the third arbitrator chooses as that most closely
approximating his or her determination of the Offered Space Fair Market Value
shall constitute his or her decision and shall be final and binding upon the
parties. The third arbitrator shall render the decision in writing with
counterpart copies to each party. The third arbitrator shall have no power to
add to or modify the provisions of the Lease. Promptly following receipt of the
third arbitrator’s decision, the parties shall enter into an amendment to the
Lease evidencing the expansion of the Premises and confirming the fixed rent for
the Offered Space in question, but the failure of the parties to do so shall not
affect the effectiveness of the third arbitrator’s determination.

(iv) In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.

(i) In the event that (x) the existing lease for any of the Offered Space is
terminated prior to the expiration date specified therein as a result of a
default thereunder and

 

45



--------------------------------------------------------------------------------

Landlord has obtained legal possession of the Offered Space in question, or
(y) Landlord receives a bona fide offer to lease Offered Space within two years
prior to the Anticipated Delivery Date in respect thereof, then Landlord may
elect to accelerate the Offered Space Commencement Date with respect to such
Offered Space (or any portion thereof) by giving immediate notice (an
“Acceleration Notice”) of such acceleration to Tenant by delivering an Offered
Space Notice (without any obligation to comply with the notice provisions
contained in Section 9(a)), specifying the date upon which Landlord anticipates
that Landlord shall deliver such Offered Space to Tenant (an “Accelerated
Delivery Date”) provided, however, (1) in the case of clause (x) above, in no
event shall the Anticipated Delivery Date be earlier than 90 days following the
date the Acceptance Notice is given by Tenant and (2) in the case of clause
(y) above, in no event shall the Anticipated Delivery Date be earlier than 180
days following the date the Acceptance Notice is given to Landlord. In the event
of such acceleration, Tenant shall have 30 days after delivery by Landlord of
the Acceleration Notice within which to exercise its option to lease such
Offered Space (time being of the essence with respect to the giving of the
notice by Tenant). In the event Tenant fails to exercise the option to lease
such Offered Space after such an acceleration, Landlord shall have no further
obligation to Tenant, and Tenant shall have no further rights, with respect to
such Offered Space hereunder, except as provided in Section 9(b), and Landlord
shall be free to initially lease such Offered Space to a third party or parties.

(j) Upon request by Landlord or Tenant made on or following any Offered Space
Commencement Date, each of Landlord and Tenant will execute, acknowledge and
deliver to the other an amendment to the Lease in form reasonably satisfactory
to Landlord and Tenant setting forth such Offered Space Commencement Date and
fixed rent for the Offered Space in question, and reflecting the incorporation
of such Offered Space into the Premises, and the modifications to the Lease
resulting therefrom, as provided in this Section 9. The failure of either party
to execute and deliver such an amendment shall not affect the rights of the
parties under the Lease.

10. Termination Option. (a) Tenant shall have the right (each a “Termination
Option”), at its sole option, to terminate the Lease in respect of a portion of
the Premises (the “Terminated Premises”) (it being understood and agreed that
for purposes of this Article 10, the term Premises shall be deemed to include
the Original Premises and all of the Additional Premises, irrespective of
whether the applicable Additional Premises Commencement Date has occurred with
respect thereto) consisting of up to two entire floors of the Premises (other
than the 64th Floor Premises, the 48th Floor Premises and the 49th Floor
Premises) located in the 30 Building and/or the 600 Building, provided that if
such floors are located in the same building, such floors shall be contiguous to
each other (but only to the extent that there are any such contiguous floors of
the Premises in such building), which termination shall be effective upon
July 1, 2011 in the case of any Terminated Premises located in the 600 Building
and upon May 31, 2012 in the case of any Terminated Premises located in the 30
Building (each such date, a “Termination Option Date”), by delivering an
irrevocable notice or notices (each a “Termination Option Notice”) to Landlord
on or prior to July 1, 2011 terminating the Lease in respect of the Terminated
Premises (time being of the essence in respect of such notices), which
applicable Termination Option Notice shall designate the Terminated Premises in
question. Upon the Termination Option Date, the fixed rent, Landlord’s Extension
Contribution and Tenant’s Area shall be appropriately reduced to reflect the
termination of the Lease in respect of the Terminated Premises (and Landlord
shall have no obligation to perform any Extension Work or Expansion Extension
Work, as applicable, in the Terminated Premises). In the event that Tenant shall
give the Termination Option Notice and shall otherwise comply with the
conditions of the exercise of Tenant’s right to terminate the Lease in respect
of any Terminated Premises,

 

46



--------------------------------------------------------------------------------

as provided hereunder, the Lease in respect of the Terminated Premises shall
come to an end and expire on the Termination Option Date, with the same force
and effect as if said date were the Extended Expiration Date set forth in this
Amendment, unless sooner terminated pursuant to any other term, covenant or
condition of the Lease or pursuant to law; provided, however, the terms and
conditions of the Original Lease, to the extent applicable, shall be deemed
applicable to the Terminated Premises without giving affect to this Amendment
(and the modifications contemplated hereunder).

(b) Default. Notwithstanding anything to the contrary contained herein, with
respect to any Terminated Premises in the 30 Building, if a monetary default
after notice and the expiration of any applicable cure or grace period shall
have occurred and be continuing under the Lease on the date on which Tenant
gives the applicable Termination Option Notice with respect to any Terminated
Premises located in the 30 Building, then Landlord shall provide Tenant notice
of such default and, at Landlord’s option exercisable within 5 days following
the giving of such Termination Option Notice, Tenant’s exercise of that
particular Termination Option shall be null and void and the Lease shall
continue in full force and effect unless such default shall be cured on or prior
to five days after the provision of such notice; it being understood and agreed
that this clause (b) shall not be applicable with respect to any Termination
Option Notice with respect to Terminated Premises in the 600 Building. The above
notwithstanding, nothing contained herein shall preclude Tenant from giving an
additional Termination Option Notice once said default has been cured, so long
as same is given prior to July 1, 2011.

(c) Indemnification. Tenant shall indemnify and hold Landlord harmless from and
against, any real property transfer tax that will or may become, or may be
asserted to be or become due, owing or imposed in connection with the
Termination Option at any time by the City or State of New York or any agency or
instrumentality of such City or State, including, without limitation any
penalties and interest imposed or to be imposed in connection therewith. Tenant,
at Landlord’s request, shall promptly prepare, execute and file such returns,
affidavits and other documentation as may be required in connection with such
taxes. The provisions of this Section 10 shall survive the expiration or earlier
termination of the Lease.

11. Basement and Lobby Premises. (a) Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the portion of the basement of 50
Rockefeller Plaza, New York, New York (the “50 Building”), as more particularly
shown on Exhibit E-1 attached hereto (the “Basement Premises”), for a term
commencing on the date that Landlord delivers possession of the Basement
Premises to Tenant free of all, leases, tenancies and occupants, in “as-is”
condition as of the date hereof and in broom-clean condition (the “Basement
Premises Commencement Date”) and ending on the Extended Expiration Date, or such
earlier date upon which the term of the Lease may expire or be terminated
pursuant to any of the conditions of limitation or other provisions of the Lease
or pursuant to law, upon all of the terms and conditions of the Original Lease,
as modified by this Amendment. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the portion of the ground floor of the Building,
more particularly shown on Exhibit E-2 attached hereto (the “Lobby Premises”;
the Basement Premises and the Lobby Premises are herein collectively called the
“Lower Level Premises”) for a term commencing on the date that Landlord delivers
possession of the Lobby Premises to Tenant free of all leases, tenancies and
occupants, in “as-is” condition as of the date hereof. in broom-clean condition
and legally demised in accordance with Building standard (the “Lobby Premises
Commencement Date” and, together with the Basement Premises Commencement Date,
individually, a “Lower Level Commencement Date”) and ending, subject to Sections
10 and 11(f) hereof in respect of the Lobby Premises, on the Extended Expiration
Date, or such

 

47



--------------------------------------------------------------------------------

earlier date upon which the term of the Lease may expire or be terminated
pursuant to any of the conditions of limitation or other provisions of the Lease
or pursuant to law, upon all of the terms and conditions of the Original Lease,
as modified by this Amendment. Each Lower Level Commencement Date shall occur on
September 1, 2011 unless Tenant elects, by notice to Landlord, to have either
the Basement Premises Commencement Date or Lobby Premises Commencement Date
occur prior to such date and Landlord is able to deliver such space earlier.
Landlord hereby represents and warrants to Tenant that as of the date hereof
RCPI Landmark is the fee owner of the 50 Building and this Section 11 and the
terms and conditions contained herein that are applicable to the Lower Level
Space shall be binding upon RCPI Landmark’s successors and assigns with respect
to the 50 Building and any subsequent purchasers or owners of the 50 Building.

(b) Except as otherwise set forth herein, Landlord shall not be liable for
failure to deliver possession of any portion of the Lower Level Premises to
Tenant on any specified date, and such failure shall not impair the validity of
this Amendment or the Lease. Landlord shall be deemed to have delivered
possession of each portion of the Lower Level Premises to Tenant upon the giving
of notice by Landlord to Tenant stating that such portion of the Lower Level
Premises is vacant and available for Tenant’s occupancy. Landlord shall provide
Tenant with at least 10 days’ prior notice of the Lower Level Premises
Commencement Date in respect of each portion of the Lower Level Premises. If
Landlord expects delays in delivering any portion of the Lower Level Premises
beyond the date specified in such notice, Landlord shall on or prior to 3
Business Days prior to the expiration of such 10-day period in respect of each
portion of the Lower Level Premises provide Tenant with a second notice which
shall update the Lower Level Commencement Date in respect of each such portion
of the Lower Level Premises. The provisions of this paragraph are intended to
constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law or any successor law.

(c) Effective as of the Lower Level Premises Commencement Date in respect of
each portion of the Lower Level Premises, Tenant shall lease such portion of the
Lower Level Premises upon all of the terms and conditions of the Original Lease,
except as follows:

(i) The fixed rent payable under the Lease in respect of the Basement Premises
shall be an amount equal to (A) $96,781.32 per annum [based on $28.00 per
rentable square foot and the Electrical Inclusion Factor of $1.88 per rentable
square foot] ($8,065.11 per month) for the period commencing on the Lower Level
Rent Commencement Date in respect of the Basement Premises and ending on the day
immediately preceding the five year anniversary of such Lower Level Rent
Commencement Date, both dates inclusive, (B) $106,498.32 per annum [based on
$31.00 per rentable square foot and the Electrical Inclusion Factor of $1.88 per
rentable square foot] ($8,874.86 per month) for the period commencing on the
five year anniversary of such Lower Level Rent Commencement Date and ending on
the day immediately preceding the ten year anniversary of such Lower Level Rent
Commencement Date, both dates inclusive, (C) $116,215.32 per annum [based on
$34.00 per rentable square foot and the Electrical Inclusion Factor of $1.88 per
rentable square foot] ($9,684.61 per month) for the period commencing on the ten
year anniversary of such Lower Level Premises Rent Commencement Date and ending
on the day immediately preceding the fifteen year anniversary of such Lower
Level Rent Commencement Date, both dates inclusive, and (D) $125,932.32 per
annum [based on $37.00 per rentable square foot and the Electrical Inclusion
Factor of $1.88 per rentable square foot] ($10,494.36 per month) for the period
commencing

 

48



--------------------------------------------------------------------------------

on the fifteenth anniversary of such Lower Level Premises Rent Commencement Date
and ending on the Extended Expiration Date, both dates inclusive, payable at the
times and in the manner specified in the Lease for the payment of fixed rent.

(ii) The fixed rent payable under the Lease in respect of the Lobby Premises
shall be an amount equal to (A) $21,837.80 per annum [based on $30.00 per
rentable square foot and the Electrical Inclusion Factor of $1.88 per rentable
square foot] ($1,819.82 per month) for the period commencing on the Lower Level
Premises Rent Commencement Date in respect of the Lobby Premises and ending on
the day immediately preceding the five year anniversary of such Lower Level
Premises Rent Commencement Date, both dates inclusive, (B) $24,577.80 per annum
[based on $34.00 per rentable square foot and the Electrical Inclusion Factor of
$1.88 per rentable square foot] ($2,048.15 per month) for the period commencing
on the five year anniversary of such Lower Level Premises Rent Commencement Date
and ending on the day immediately preceding the ten year anniversary of such
Lower Level Premises Rent Commencement Date, both dates inclusive,
(C) $27,317.80 per annum [based on $38.00 per rentable square foot and the
Electrical Inclusion Factor of $1.88 per rentable square foot] ($2,276.48 per
month) for the period commencing on the ten year anniversary of such Lower Level
Premises Rent Commencement Date and ending on the day immediately preceding the
fifteen year anniversary of such Lower Level Premises Rent Commencement Date,
both dates inclusive, and (D) $30,057.80 per annum [based on $42.00 per rentable
square foot and the Electrical Inclusion Factor of $1.88 per rentable square
foot] ($2,504.82 per month) for the period commencing on the fifteenth
anniversary of such Lower Level Premises Rent Commencement Date and ending on
the Extended Expiration Date, both dates inclusive, payable at the times and in
the manner specified in the Lease for the payment of fixed rent. The Additional
Premises shall consist of 3,924 rentable square feet for all purposes of the
Lease (consisting of 3,239 rentable square feet in the case of the Basement
Premises and 685 rentable square feet in the case of the Lobby Premises).

(iii) Tenant shall pay in respect of the Lower Level Premises additional rent in
respect of Taxes and Operating Expenses pursuant to the Original Lease,
including Article Twenty-Four thereof, except that (A) “Base Real Estate Taxes”
set forth in Section 24.3(h) of the Lease shall mean one-half of (x) the R.E.
Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1, 2012
and ending on June 30, 2013 plus (y) the R.E. Tax Share of the Real Estate Taxes
for the Tax Year beginning on July 1, 2013 and ending on June 30, 2014,
(B) “Base Com” set forth in Section 24.3(i) of the Lease shall mean the O.E.
Share of the Cost of Operation and Maintenance for the Computation Year
beginning on January 1, 2013 and ending on December 31, 2013 and (C) “Tenant’s
Area” shall mean 3,239 rentable square feet in the case of the Basement Premises
and 685 rentable square feet in the case of the Lobby Premises.

(iv) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated as a result of such default, Tenant shall be entitled to the full
amount of any abatement provided for herein in accordance with the provisions
hereof), (x) Tenant’s obligation to pay fixed rent and additional rent for Taxes
and Operating Expenses in respect of each

 

49



--------------------------------------------------------------------------------

portion of the Lower Level Premises shall be abated for the period (in respect
of any portion of the Lower Level Premises, a “Lower Level Premises Free Rent
Period”) commencing on the Lower Level Premises Commencement Date in respect of
the Lower Premises in question and ending on the day preceding the eleven month
anniversary of such Lower Level Premises Commencement Date, both dates
inclusive, as such period shall be extended by one day for each day after
September 1, 2011 that Landlord is delayed in delivering such portion of the
Lower Level Premises to Tenant, and (y) Tenant’s obligation to pay fixed rent
shall be abated for the period commencing on May 1, 2033 and ending on the
Extended Expiration Date, both dates inclusive. The day immediately following
the last day of the Lower Level Premises Free Rent Period in respect of any
portion of the Lower Level Premises shall be referred to in this Amendment as
the “Lower Level Premises Rent Commencement Date” in respect of such portion of
the Lower Level Premises.

(d) Tenant has inspected each portion of the Lower Level Premises and agrees
(A) to accept possession of such portion of the Lower Level Premises in the “as
is” condition existing as of the date hereof, but broom-clean and Landlord shall
legally demise the Lower Level Premises in accordance with Building-standard,
provided that each portion of the Lower Level Premises shall be legally demised,
(B) that neither Landlord nor Landlord’s agents have made any representations or
warranties with respect to the Lower Level Premises except as expressly set
forth herein, and (C) except for Landlord’s Lower Level Asbestos Work (as
hereinafter defined), Landlord has no obligation to perform any work, supply any
materials, incur any expense or make any alterations or improvements to any
portion of the Lower Level Premises to prepare such portion of the Lower Level
Premises for Tenant’s occupancy; provided, however, nothing contained herein
shall eliminate or reduce or modify Landlord’s ongoing repair, maintenance
and/or restoration obligations and Landlord’s obligations regarding the
provision of services to the Lower Level Premises, each to the extent provided
for in this Amendment. Tenant’s occupancy of any part of a portion of the Lower
Level Premises shall be conclusive evidence, as against Tenant, that Tenant has
accepted possession of such portion of the Lower Level Premises in its then
current condition.

(e) (i) Tenant shall have the right to use the electric capacity currently
serving the Lower Level Premises for the intended uses thereof specified herein
and Landlord agrees to provide such capacity for such intended uses. Tenant’s
use of electricity in the Lower Level Premises shall not exceed the capacity of
the existing feeders to the Building or the risers or wiring installations
therein, and Tenant shall not use any electrical equipment which, in Landlord’s
sole judgment, shall overload such installations or interfere with the use
thereof by tenants and other occupants in the Building.

(ii) An estimated charge for such electricity of $1.88 per rentable square foot
(the “Electrical Inclusion Factor”) is included in the fixed rent of the Lower
Level Premises on a so-called “rent inclusion” basis; however, the value to
Tenant of such service may not be fully reflected in the fixed rent.
Accordingly, Tenant agrees that following one year after the commencement of
Tenant’s ordinary business activities in the Lower Level Premises, Landlord may
cause an independent electrical engineer or electrical consulting firm selected
by Landlord (“Landlord’s Consultant”) to make a determination, certified in
writing to Landlord and Tenant, of the full cost of the electrical service
supplied to Tenant, based upon a survey indicating the lighting load, office
equipment and all other electrical usage by Tenant. Thereafter, Landlord may, at
any time and from time to time, at its sole option, cause Landlord’s Consultant
to make subsequent determinations of the then full cost of the electrical
service supplied to Tenant on the basis set forth in the immediately preceding
sentence. If Landlord’s

 

50



--------------------------------------------------------------------------------

Consultant determines that the full cost of the electrical service supplied to
the Lower Level Premises exceeds the Electrical Inclusion Factor, as increased
from time to time in accordance with this Section 11(e), then, upon notice to
Tenant, the fixed rent and the Electrical Inclusion Factor in respect of the
Lower Level Premises shall be increased by the percentage increase in such usage
over the prior usage as determined by Landlord’s Consultant. Any increase in
fixed rent and the Electrical Inclusion Factor in respect of the Lower Level
Premises shall be effective as of the date of the increase in Tenant’s
electrical usage, as determined by the survey, and Tenant’s liability therefor
shall be retroactive to such date. The computation of the Electrical Inclusion
Factor under this Section 11(e) is intended to constitute a formula for an
agreed rental adjustment and may or may not constitute an actual reimbursement
to Landlord for the electrical service supplied to the Lower Level Premises
pursuant to the Lease. If any tax is imposed on Landlord’s receipts or income
from the redistribution, furnishing, or sale of electricity to Tenant as
provided for above (other than a general tax on corporate income not specific to
the provision of electricity), whether based on the Electrical Inclusion Factor
or any increase therein provided for above, or otherwise, Tenant shall reimburse
Landlord for such tax, if and to the extent permitted by law. Notwithstanding
any provision of the Lease to the contrary, Tenant shall pay to Landlord the
Electrical Inclusion Factor (which is included in fixed rent) from and after the
Lower Level Commencement Date in respect of each portion of the Lower Level
Premises even if fixed rent (other than the Electrical Inclusion Factor) is not
otherwise payable hereunder until the Lower Level Premises Rent Commencement
Date in respect thereof, which payment shall be made at the same time and in the
same manner as fixed rent (whether or not then payable).

(iii) Wherever in this Section 11(e) Landlord is given the right to cause
Landlord’s Consultant to make a determination of the full cost of the annual
electric services supplied to Tenant to the Lower Level Premises, Tenant shall
have the right (i) to dispute such determination by notice delivered to Landlord
within 20 days after notice to Tenant of such determination (time being of the
essence as to such date), and (ii) to designate in such notice an independent
electrical engineer or electrical consulting firm (“Tenant’s Consultant”) to
make, at Tenant’s sole cost and expense, a determination of Tenant’s electrical
usage at the Lower Level Premises, using the same method used by Landlord’s
Consultant as set forth in Section 11(e)(i). If Tenant’s Consultant determines
that Tenant’s electrical usage at the Lower Level Premises is less than that
determined by Landlord’s Consultant (or if Tenant’s Consultant otherwise
disputes the conclusions of Landlord’s Consultant) and such consultants are
unable to reach agreement within 10 days following notice to Landlord of the
determination by Tenant’s Consultant, then Landlord’s Consultant and Tenant’s
Consultant shall jointly appoint a third electrical engineer or consulting firm
to conduct a survey to determine Tenant’s electrical usage. The determination by
such third electrical engineer or consulting firm shall be final and the costs
of such determination shall be borne by the unsuccessful party (and if both
parties are partially successful, the third electrical engineer shall apportion
the costs between the parties based on the degree of success of each party).
Pending such final determination, Tenant shall pay to Landlord the Electrical
Inclusion Factor determined by Landlord’s Consultant. Following a final
determination pursuant to the terms hereof, Tenant shall pay to Landlord the
amount of any underpayment by Tenant, or Landlord shall credit to Tenant the
amount of any overpayment by Tenant. If Tenant shall fail to dispute the initial
determination of Landlord’s Consultant within the above-described 20-day period,
then such determination shall be deemed to be final and binding on Landlord and
Tenant.

(iv) If Landlord’s cost of electricity increases or decreases after the Lower
Level Commencement Date in respect of a portion of the Lower Level Premises for
any reason whatsoever, then the Electrical Inclusion Factor shall be increased
or decreased, as the case may be, in the same percentage for the remainder of
the term of the Lease. Landlord shall

 

51



--------------------------------------------------------------------------------

notify Tenant of any such changes and any such increase or decrease in fixed
rent applicable to the Lower Level Premises and the Electrical Inclusion Factor
shall be effective as of the date of such increase or decrease in Landlord’s
cost of electricity, and Tenant’s liability therefor shall be retroactive to
such date. Notwithstanding anything set forth herein to the contrary, the
Electrical Inclusion Factor shall in no event be decreased below the amount set
forth in above.

(v) Landlord shall provide ventilation to the Lobby Premises and to the Basement
Premises through the Building systems currently providing such ventilation.
Landlord shall have no obligation to provide any services to either portion of
the Lower Level Premises, except as provided above, cleaning service in
accordance with the terms of the Lease and elevator service. Notwithstanding any
of the foregoing to the contrary, (x) Landlord hereby transfers to Tenant all of
its right, title and interest in the HVAC system currently located in and
serving the Basement Premises “as is”, and to Landlord’s knowledge, working
condition (Tenant being responsible for the maintenance and replacement of such
equipment) and agrees to provide sufficient chilled water and termpered water to
operate such HVAC system at no charge to Tenant during Business Hours and
non-Business Hours (to the extent requested by Tenant during such non-Business
Hours) and (y) agrees to provide Tenant, upon Tenant’s request, at no cost to
Tenant during Business Hours and at Tenant’s expense and request, pursuant to
Section 13(ff) hereof, during hours other than Business Hours, sufficient
chilled water and tempered water to operate any equipment that Tenant may elect
to install in the Lobby Premises at Tenant’s expense to provide HVAC to the
Lobby Premises which equipment and installation thereof is subject to the
applicable terms and conditions of this Lease.

(f) If, following the Lower Level Premises Commencement Date, Tenant (together
with its Affiliates and Permitted Users) fails to occupy at least 100,000
rentable square feet in the Building (which occupancy test shall be deemed
satisfied so long as Tenant is not subletting at least 100,000 rentable square
feet to non-Affiliates or other unrelated third parties), Landlord may terminate
Tenant’s right to lease the Lobby Premises. Upon notice of termination by
Landlord, the Lease in respect of the Lobby Premises shall come to an end and
expire on the date which is 60 days after the giving of such notice, with the
same force and effect as if said date were the Extended Expiration Date set
forth in this Amendment in respect of the Lobby Premises, unless sooner
terminated pursuant to any other term, covenant or condition of this Lease or
pursuant to law, unless prior to the expiration of said 60 days, Tenant
(together with its Affiliates and Permitted Users) satisfies the above occupancy
test.

(g) Landlord shall use the Lobby Premises as a reception area for its invitees
and for security and for no other purpose. Landlord shall use the Basement
Premises for a mailroom, staging renovations to its space, Tenant’s security
services and storage and for no other purpose. Landlord grants Tenant the right
to issue access passes to invitees to the Premises from the Lobby Premises and
shall cooperate with Tenant, at no expense to Landlord (except as set forth
below), to enable Tenant to provide such passes, including the provision to
Tenant of any necessary hardware, equipment and software so Tenant’s security
system can interact with the Building’s security system, subject to Tenant
entering into any required license or other agreements with the applicable
security equipment and/or software vendors, all at Tenant’s cost (which shall be
Landlord’s actual out-of-pocket incremental cost (unless such incremental costs
is not capable of being calculated or is not applicable, then Tenant shall pay
Landlord’s actual out-of-pocket cost) in any case where Tenant is reimbursing
Landlord for providing such software, hardware, equipment or rights), provided
that if Landlord removes the podium currently located on the north side of the
lobby of the Building across from the A Bank elevators as of the date hereof,
Landlord shall pay such cost and, if Tenant has already paid such cost, Landlord
shall reimburse Tenant therefor within 30 days after request by Tenant

 

52



--------------------------------------------------------------------------------

accompanied by appropriate backup. Landlord shall train Tenant’s personnel in
the use of such equipment at no charge to Tenant. Upon Tenant’s request,
Landlord shall program the access card keys of Tenant’s designated employees to
operate at the 50 Building, 30 Building and the 600 Building so that Tenant’s
employees can utilize a single access card key for all such buildings.

(h) Notwithstanding anything to the contrary contained herein, if in connection
with the demolition by Tenant of either portion of the Lower Level Premises,
Requirements mandate that asbestos or asbestos containing material be abated,
removed or encapsulated, Landlord shall perform such work to comply with
Requirements (“Landlord’s Lower Level Asbestos Work”). For that purpose the
provisions of Section 6(f) are incorporated herein as if set forth herein in
full, except that each reference therein to the Offered Space shall mean the
applicable portion of the Lower Level Premises.

(i) Except as provided in this Amendment, all references in the Lease to the
“Premises” shall from and after the Lower Level Premises Commencement Date in
respect of a portion of the Lower Level Premises be deemed to include such
portion of the Lower Level Premises for all purposes of the Lease. Except as
provided in this Amendment, all references in the Lease to the “Building” shall
from and after the Basement Premises Commencement Date in be deemed to mean the
50 Building for all purposes of the Lease. With respect to each portion of the
Lower Level Premises only, all references in the Original Lease to “term” or
“term of this Lease” or words of similar import shall from and after the Lower
Level Premises Commencement Date in respect of such portion of the Lower Level
Premises be deemed to refer to the term of the leasing of such portion of the
Lower Level Premises. Each reference in the Original Lease to “this Lease”,
“herein”, “hereunder” or words of similar import shall be deemed to refer to the
Lease.

12. Stairs; Elevators. (a) Tenant shall have a right to use one set of fire
stairs serving contiguous floors of the Premises mutually agreed to by Tenant
and Landlord (the “Fire Stairs”) only for access between contiguous floors of
the 30 Building on which the Premises are located, at no additional rental
charge to Tenant, provided that (i) such use shall be permitted by and be in
compliance with Requirements, (ii) such use shall not invalidate or conflict
with Landlord’s insurance policies, violate applicable rules, regulations and
guidelines of the Fire Department, Fire Insurance Rating Organization or any
other authority having jurisdiction over the Building, or cause an increase in
the premiums of fire insurance for the Building over that payable with respect
to Comparable Buildings, (iii) Tenant shall comply with all of Landlord’s
reasonable rules and regulations adopted in good faith in effect on the date
hereof or adopted in accordance with Section 6.1(b) of the Lease, (iv) access
doors to the Fire Stairs shall never be propped or blocked open, (v) Tenant
shall not store or place anything in the Fire Stairs or otherwise impede ingress
thereto or egress therefrom, (vi) Tenant shall not permit or suffer any person
to use any portion of the Fire Stairs other than for ingress and egress between
the different floors of the Premises, except in case of emergency, (vii) use of
the Fire Stairs shall not unreasonably disturb any other tenants or occupants of
the Building, (viii) Tenant shall, at its sole cost and expense, at Landlord’s
election, (A) install automatic door closing devices satisfactory to Landlord on
all doors between the Fire Stairs and the floors of the Premises, (B) tie such
devices into the base-Building fire-alarm and life-safety system, and
(C) maintain the fire doors in good operable condition, free of dents and
painted as necessary, (ix) subject to applicable re-entry rules and regulations
from time to time in effect, Tenant shall, at its sole cost and expense, install
a key-card locking system satisfactory to Landlord on all doors between the Fire
Stairs and the floors of the Premises, and (x) if Tenant shall fail to remedy
any violation of clauses (iii), (iv), (v), (vi) and (vii) (unrelated in each
case to the repair and maintenance of the

 

53



--------------------------------------------------------------------------------

Fire Stairs) of this Section 12 within 2 Business Days after Landlord shall give
Tenant notice of any such violation or if Landlord shall give three such notices
in any 12 month period, Landlord shall have the right to immediately revoke
Tenant’s right to use the Fire Stairs pursuant to this Section 12. Landlord
shall perform any obligations that Tenant may have under this Section 12 to
maintain and repair the Fire Stairs. Landlord shall charge Tenant Landlord’s
reasonable and actual out-of-pocket cost of performing such work, which charges
shall be payable within 30 days after the provision of an invoice therefor. All
of the provisions of the Lease in respect of insurance and indemnification shall
apply to the Fire Stairs as if the Fire Stairs were part of the Premises.
Subject to the provisions of this Section, Tenant may paint the Fire Stairs and
install light fixtures therein and make such other Alterations as Landlord shall
approve in its sole discretion. Anything to the contrary herein notwithstanding,
in no event shall Tenant be deemed to be in default of the Lease as a result of
any non-compliance with this Section 12.

(b) Landlord shall provide at least one freight elevator serving the Premises
available upon Tenant’s prior request, on a non-exclusive “first come, first
serve” basis with other Building tenants, on all weekdays during Business Hours,
which hours of operation are subject to change. The fixed rent does not include
any charge to Tenant for the furnishing of any freight elevator service during
any periods other than Business Hours (“Overtime Periods”). If Tenant desires
any such services during Overtime Periods, Tenant shall deliver notice to the
Building office requesting such services at least 24 hours prior to the time
Tenant requests such services to be provided; provided, however, that Landlord
shall use reasonable efforts to arrange such service on such shorter notice as
Tenant shall provide. Notwithstanding the foregoing to the contrary or anything
in the Lease to the contrary, Landlord shall not charge Tenant any overtime
charge for use of the freight elevator during (i) the renovation and move-in
(including the moving in of Tenant’s furniture, property or fixtures) by Tenant
of and to the Original Premises, (ii) the build out of and move-in to the
Additional Premises, (iii) any moving out of any Turned Over Floor prior to the
performance of Landlord’s Extension Work therein, (iv) the relocation or moving
of Tenant (or Tenant’s furniture, property or fixtures) within, to or from the
Building, the 50 Building or the 600 Building (including any Temporary Space)
and (v) the delivery of food supplies to the Premises (and any Temporary Space)
between 5:30 a.m. and 6:30 a.m. on weekdays which hour shall not be deemed an
Overtime Period for such purpose.

(c) Landlord agrees to permit public access to the 65th floor of the Building
through the mezzanine of the Building only other than in the case of emergency,
provided the foregoing is not intended to prevent any occupant of the Building
and the guests thereof from accessing the 65th floor of the Building from the
floor in the Building where such occupant is employed (provided that, at
Tenant’s election and request, Landlord shall program such elevators so as not
to stop at any entire floor leased by Tenant under the Lease). At Tenant’s
election and request, Landlord shall program elevators descending from the 65th
floor of the Building so as not to stop at any entire floor leased by Tenant
under the Lease. Landlord is currently upgrading the interior of the elevator
cabs serving the 52nd floor through the 65th floor of the Original Lazard
Premises. Landlord shall consult with Tenant in determining the design of the
elevator cabs serving such floors, provided that Landlord shall have the
exclusive right to determine such design.

13. Modifications. Effective as of the date hereof (unless provided otherwise
below), the Original Lease shall be amended as follows:

(a) Notwithstanding any provision of the Original Lease to the contrary, Tenant
may use any portion of the Premises for executive, administrative and general
offices and such ancillary uses as shall be reasonably required in connection
therewith, which uses

 

54



--------------------------------------------------------------------------------

shall always be consistent with the operation of Comparable Buildings, provided
that any areas designated on a floor plan attached hereto as bathroom, utility
or storage areas shall be used only for those respective purposes.

(b) Exhibit H attached to the Lease is deleted therefrom and replaced with
Exhibit W hereto which Landlord represents is true and correct as of the date of
this Amendment.

(c) Section 3.3 of the Original Lease is modified to substitute “Tenant” for the
reference to “originally named Tenant (i.e., Lazard Freres & Co.) or its
permitted successors under Section 7.1(b) (collectively, the (“Named Tenant”))”
contained therein.

(d) Section 5.1 of the Original Lease is modified by deleting the first two
sentences thereof, by substituting: “Landlord shall redistribute or furnish
electricity to or for the use of Tenant in the Premises for the operation of
Tenant’s electrical systems and equipment in the Premises, at a level sufficient
to accommodate a demand load of six watts per usable square foot of space in the
Premises (exclusive of any electricity required to operate the Building’s HVAC
system and, if applicable, perimeter fan coil units, chilled water pumps serving
the perimeter fan coil units or the interior air handling units serving the
Premises).”, by deleting the reference to “103%” in the fifth sentence thereof
and by substituting “100%” therefor, by inserting “Tenant’s independent licensed
electrical engineer as the Tenant may designate” after the reference to “during
normal business hours by” and deleting the remainder thereof prior to the
semicolon in the penultimate sentence of Section 5.1 and by inserting the
following at the end thereof:

“Tenant shall have the right, from time-to-time, using an independent
third-party electrical engineer (“Tenant’s Electrical Consultant”), to examine
any meters or submeters measuring Tenant’s usage of electricity in the Premises.
Landlord shall reasonably cooperate with Tenant, at Tenant’s request, to provide
Tenant’s Electrical Consultant with access to such meters or submeters. If
Tenant’s Electrical Consultant determines that such meters or submeters are not
accurately measuring Tenant’s usage of electricity, Tenant shall promptly notify
Landlord thereof, and Landlord shall promptly make any necessary repairs to such
meters or submeters to ensure that Tenant’s electrical usage is accurately
measured. If Tenant’s Electrical Consultant determines, based on the examination
of the meters and submeters, that Tenant was overcharged for electrical usage,
Landlord and Tenant shall use good faith efforts to resolve such dispute within
30 days and, upon expiration of such 30 day period, if such dispute has not been
resolved, Landlord or Tenant shall have the right to submit such dispute in
respect of a period not to exceed one year to arbitration in accordance with
Section 35.3 (and upon resolution, if it is determined that Tenant was
overcharged for electricity, Tenant shall be credited with the amount of any
overpayment with interest at the Interest Rate, calculated from the date such
payment was made).”

Notwithstanding the foregoing to the contrary, if Tenant provides Landlord with
an estimate of the electricity that Tenant needs to operate the 64th Floor
Premises (including the kitchen) from its mechanical engineer prior to July 1,
2011 and if such electricity exceeds a demand load of six watts per usable
square foot of space in the Premises (exclusive of any electricity required to

 

55



--------------------------------------------------------------------------------

operate the Building’s HVAC system, perimeter fan coil units, chilled water
pumps serving the perimeter fan coil units or the interior air handling units
serving the Premises), Landlord shall provide such excess electricity, provided
that such excess electricity shall in no event exceed the electrical capacity of
the 64th Floor Premises as of the date hereof. Tenant shall have the right to
distribute electricity within the Premises as it determines.

(e) Section 5.2 of the Original Lease is modified by inserting the following
immediately before the end of the first sentence thereof:

“; provided, however, except if required pursuant to any Requirements, Landlord
shall not, under any circumstances, discontinue furnishing electric current as
required by this Lease until such time as Tenant shall have contracted to
receive such electric current directly from the public service company (provided
that Tenant is using commercially reasonable efforts to do so)”.

(f) Section 5.2 of the Original Lease is modified by inserting the following at
the end thereof:

“Unless the discontinuance by Landlord of providing electric current as required
under this Lease is due to any Requirements (as opposed to at Landlord’s
election), all work required to be performed and all other expenses incurred to
allow Tenant to receive such electric current directly from the public service
company providing same shall be at Landlord’s sole cost and expense.”

(g) Section 5.3 of the Original Lease is modified by inserting “reasonable
out-of-pocket” immediately after the reference to “Tenant shall pay all” in the
penultimate sentence thereof.

(h) The first sentence of Section 5.4 of the Original Lease is modified to read
as follows:

“Warm and cold water and steam will be furnished by the Landlord without
additional charge for normal use in (x) lavatory and toilet facilities,
(y) pantries and (z) one executive kitchen (provided the same is comprised of
less than 3,500 rentable square feet), if any, in the Premises.”

(I) Section 6.1(e)(i) of the Original Lease is modified by deleting each
reference therein to “Named Tenant” and by replacing it with “Tenant”, by
inserting “unless Tenant shall agree to pay the costs thereof” at the end of the
first sentence thereof before the “)” contained therein, and by inserting
“unless such Alterations are decorative alterations or Alterations for which
as-built plans are not customary in accordance with good construction practice”
after the first reference to “Alterations” in the penultimate sentence of such
section.

(m) Section 6.1(e) of the Original Lease is modified by adding
Section 6.1(e)(iv), (v), (vi), (vii) and (viii) thereto reading as follows:

“(iv) At Tenant’s request and if and to the extent Landlord maintains such a
list, Landlord shall furnish Tenant with a list of

 

56



--------------------------------------------------------------------------------

contractors (containing at least 3 contractors for each trade other than in
respect of any Building system) approved by Landlord, who may perform on behalf
of Tenant the types of Alterations described on such request. The fees of any
contractor in respect of a Building system shall be commercially competitive
and, if not, Landlord shall not unreasonably withhold approval of any contractor
selected by Tenant. Landlord shall have the right, from time to time, to update
such list by notice to Tenant. If Tenant engages any contractor set forth on
such list (as such list may have been previously been updated by Landlord),
Tenant shall not be required to obtain Landlord’s consent to such contractor. If
Landlord shall not then maintain a list of approved contractors for the Building
or if Tenant desires to use a contractor who is not named on such list, Landlord
shall not unreasonably withhold its approval of any reputable contractor
proposed by Tenant (except for those contractors performing work on Building
systems except as otherwise provided above), provided such contractor shall
provide Landlord with appropriate positive references reasonably satisfactory to
Landlord. Landlord shall, within 10 Business Days (as defined in the Fourth
Amendment to Lease, modifying this Lease (the “4th Amendment”)) after receiving
any request from Tenant for such approval, together with such references,
respond to such request and if Landlord fails to respond to such request within
such 10-Business Day period, such request for approval shall be deemed approved
by Landlord. Landlord hereby approves of the following contractors:
StructureTone, Americon, Henegan, Aragon, ICON, Hunter Roberts, Turner and JT
Magen.

(v) Subject to Landlord’s right to approve or disapprove the plans and
specifications in connection therewith as provided in this Section 6.1, and
subject to Tenant’s compliance with the other terms and provisions of this
Lease, Landlord hereby (1) consents (in concept only) to (a) Tenant’s
installation, at Tenant’s sole cost and expense, of internal stairways between
floors of the Premises; (b) the reinforcement of the floors of the Premises and
obtaining of an amendment to the certificate of occupancy for the Premises to
reflect such increase in floor load; and (c) venting, flues and exhausts for one
kitchen (which items set forth in clauses (a), (b) and (c) shall constitute
Specialty Alterations (as hereinafter defined)) and (2) consents to the
installation (in concept only) of noise insulation by Tenant, at Tenant’s sole
cost and expense, to the underside of the ceiling slab in the 64th Floor
Premises (i.e., the underside of the floor of the 65th floor of the Building),
provided, however, if such insulation is, at any time during the term hereof,
deemed a hazardous material (as defined as such under applicable Requirements),
Tenant shall diligently and promptly abate, remediate, encapsulate and/or remove
such insulation in accordance with applicable Requirements (it being understood
and agreed that Tenant shall be entitled to install new insulation in such a
case).

(vi) On or prior to the Extended Expiration Date (as defined in the 4th
Amendment), Tenant shall, at Tenant’s expense, remove, unless otherwise directed
by Landlord, any Specialty Alterations from the Premises and close up any slab
penetrations in the Premises, subject to

 

57



--------------------------------------------------------------------------------

Section 4.1 of this Lease in respect of any Staircase and Utility Room
Penetrations. Tenant shall repair, in a good and workmanlike manner, any damage
to the Premises or the Building caused by Tenant’s removal of any Alterations or
Tenant’s personal property or by the closing of any slab penetrations, and upon
default thereof (following the expiration of any applicable cure or grace
period), Tenant shall reimburse Landlord for Landlord’s reasonable and actual
out-of-pocket cost of repairing such damage. Any Specialty Alterations or
Tenant’s Property not so removed shall be deemed abandoned and Landlord may
either retain same or remove and dispose of same, and repair any damage caused
thereby, at Tenant’s reasonable and actual out-of-pocket cost and without
accountability to Tenant. All other Alterations shall become Landlord’s property
upon termination of this Lease. Notwithstanding any provision of this Lease to
the contrary, if Tenant is obligated to remove any Specialty Alterations or
close any slab penetrations, Tenant shall have the right not to perform such
work by providing notice to Landlord at least 30 days prior to the Extended
Expiration Date and by paying Landlord the reasonable cost of performing such
work within 30 days after demand therefor, which demand shall be accompanied by
reasonable backup documentation. Landlord shall notify Tenant at the time
Landlord approves any of Tenant’s Alterations whether any of the subject
Alterations are Specialty Alterations which may be required to be removed by
Tenant at the end of the term of this Lease pursuant to this Section 6.1(e)(vi),
provided that with respect of Alterations to be performed by Tenant following
the completion of its initial build out of the Premises after the date of the
4th Amendment Tenant has requested such notification at the time Tenant submits
plans and specifications for such Alterations for Landlord’s approval and
Tenant’s request states the following in capitalized and bold type on the first
page of Tenant’s notice: “IF LANDLORD FAILS TO NOTIFY TENANT AT THE TIME
LANDLORD APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY ALTERATIONS SHOWN
THEREON ARE SPECIALTY ALTERATIONS (AS DEFINED IN THE LEASE), LANDLORD SHALL NOT
HAVE THE RIGHT TO REQUIRE TENANT TO REMOVE SUCH SPECIALTY ALTERATIONS AT THE END
OF THE TERM” and if Landlord fails to so notify Tenant (without Tenant having to
provide such notice prior to the completion of the initial build out of the
Premises as provided above), Landlord shall not have the right to require Tenant
to remove such Specialty Alteration at the end of the term of this Lease.
“Specialty Alterations” mean Alterations which are not standard office
installations such as kitchens, executive bathrooms, raised computer floors,
computer room installations, supplemental HVAC equipment, safe deposit boxes,
vaults, libraries or file rooms requiring reinforcement of floors, internal
staircases, slab penetrations, conveyors, dumbwaiters, and other Alterations of
a similar character and other installations that are expensive to remove,
require structural work in the Premises, provided that in no event shall
Specialty Alterations include any ADA restroom that Tenant installs in the
Premises to comply with Requirements.

(vii) Upon Tenant’s request, Landlord shall reasonably cooperate with Tenant in
obtaining any permits, approvals or certificates

 

58



--------------------------------------------------------------------------------

required to be obtained by Tenant in connection with any permitted Alteration
(if the provisions of the applicable Requirement require that Landlord join in
such application or if Landlord’s cooperation is otherwise reasonably
necessary), provided that Tenant shall reimburse Landlord for any actual and
reasonable out-of-pocket cost incurred by Landlord in connection therewith.
Landlord agrees to join in such application in advance of Landlord’s approval or
deemed approval of plans relating thereto, provided that Landlord reserves the
right to review and approve any related plans and to require changes thereto. In
addition, upon Tenant’s request, Landlord shall reasonably cooperate with Tenant
in obtaining any public assembly permit that Tenant wishes to obtain (if the
provisions of the applicable Requirement require that Landlord join in such
application), provided that Tenant shall reimburse Landlord for any actual and
reasonable cost, expense or liability in connection therewith, obtain any
additional insurance reasonably required by Landlord and provide for fire
marshals if required by Landlord. Landlord shall not modify the certificate of
occupancy for the Building to adversely affect Tenant’s use of the Premises or
consent, provided Landlord has the right to withhold consent, to any such
modification by any other tenant of the Building.

“(viii) In the event Tenant’s use of a portion of the Premises for the uses
permitted herein requires an amendment to the certificate of occupancy for the
Building under applicable Requirements, Tenant directly, or through Tenant’s
architect on behalf of Tenant, shall (1) file with the New York City Department
of Buildings plans for the Alterations and an application to amend the
certificate of occupancy for the Building to permit a portion of the Premises to
be used for such purpose and (ii) retain the Building expediter, or such other
expediter selected by Tenant and reasonably satisfactory to Landlord, in
connection with such application. Tenant acknowledges that Landlord has made no
representation or warranty express or implied, that such amendment to the
certificate of occupancy can be obtained from the City of New York and that any
advice or services provided to Tenant by such expediter shall be provided as
Tenant’s agent and not on behalf of Landlord. Landlord shall, at Tenant’s sole
cost and expense, cooperate with Tenant in all reasonable respects in connection
with obtaining such amended certificate of occupancy. Tenant shall reimburse
Landlord for all out-of-pocket costs in connection with such application or
cooperation from time to time after demand therefor. Tenant shall design and
construct any Alterations required in order to obtain such amendment to the
certificate of occupancy at Tenant’s sole cost and expense, and in accordance
with the provisions of this Article. Except as otherwise expressly set forth in
this Article Landlord shall have no obligation or liability with respect to any
amendment to the Building certificate of occupancy for any particular purpose.”

(n) Section 6.1(k) of the Original Lease is amended by deleting the references
to “$3,000,000” and “$5,000,000” contained therein and by substituting
“5,000,000” and “$15,000,000” therefor, respectively, and by inserting the
following provision at the end thereof:

 

59



--------------------------------------------------------------------------------

“In addition, Tenant, at Tenant’s expense, shall obtain and keep in full force
and effect during the term of this Lease, (i) insurance against loss or damage
by fire, and such other risks and hazards as are insurable under then available
standard forms of “Special Form Causes of Loss” or “all risk” property insurance
policies with extended coverage, insuring Tenant’s goods, furniture and
furnishings, all fixtures removable by Tenant as provided in this Lease, and all
of Tenant’s alterations and improvements to the Premises, for the full insurable
value thereof or replacement value thereof, having a deductible amount, if any,
as reasonably determined by Tenant; (ii) during the performance of any
alteration, until completion thereof, Builder’s risk insurance on an “all risk”
basis and on a completed value form including a Permission to Complete and
Occupy endorsement, for full replacement value covering the interest of Landlord
and Tenant (and their respective contractors and subcontractors), any lessor of
an underlying lease and any holder of an underlying mortgage in all work
incorporated in the Building and all materials and equipment in or about the
Premises; (iii) Workers’ Compensation Insurance, as required by law;
(iv) Business Interruption Insurance; and (v) such other insurance in such
amounts as Landlord, any holder of an underlying mortgage and/or any lessor of
an underlying lease may reasonably require from time to time (but no more often
than once in any five year period) provided that such additional insurance and
the amounts thereof are then customarily required from office tenants by owners
of Comparable Buildings (as such term is defined in the 4th Amendment). All
insurance required to be carried by Tenant pursuant to the terms of this Lease
shall contain a provision that (x) the policy shall not be canceled unless
Landlord and each additional insured shall have received 30 days’ prior notice
of the same, by certified mail, return receipt requested, (y) Tenant shall be
solely responsible for the payment of all premiums under such policies and
Landlord, the lessors of underlying leases and holders of underlying mortgages
shall have no obligation for the payment thereof, and (z) shall be effected
under valid and enforceable policies issued by reputable and independent
insurers permitted to do business in the State of New York, and rated in Best’s
Insurance Guide, or any successor thereto (or if there be none, an organization
having a national reputation) as having a Best’s Rating of “A” and a “Financial
Size Category” of at least “IX” or if such ratings are not then in effect, the
equivalent thereof or such other financial rating as Landlord may at any time
consider appropriate. Tenant acknowledges that Landlord shall not carry
insurance on, and shall not be responsible for, (i) damage to any Alterations or
improvements to the Premises, to the extent they exceed Building standard
installations, (ii) any property of Tenant, and (iii) any loss suffered by
Tenant due to interruption of Tenant’s business. Tenant shall deliver to
Landlord appropriate policies of insurance, including evidence of waivers of
subrogation, required to be carried by it pursuant to this Lease. Evidence of
each renewal or replacement of a policy shall be delivered by Tenant to Landlord
at least 10 days’ prior to the expiration of such policy. In lieu of the
policies of insurance required to be delivered to Landlord pursuant to this
paragraph (the “Policies”), Tenant may deliver to Landlord a certification from
Tenant’s insurance company (on the form currently designated “Acord 27”

 

60



--------------------------------------------------------------------------------

(Evidence of Property Insurance) and “Acord 25-S” (Certificate of Liability
Insurance), or the equivalent, provided that attached thereto is an endorsement
to Tenant’s commercial general liability policy naming the Insured Parties as
additional insureds) which shall be binding on Tenant’s insurance company, and
which shall expressly provide that such certification (1) conveys to Landlord
and any other named insured and/or additional insureds thereunder as reasonably
designated by Landlord (the “Insured Parties”) all the rights and privileges
afforded under the Policies as primary insurance, and (2) contains an
unconditional obligation of the insurance company to advise all Insured Parties
in writing at least 30 days in advance of any termination of the Policies.”

(o) Article 6 of the Original Lease is modified by adding new Sections
(6)(l) and (m) at the end thereof reading as follows:

“(l) (i) Subject to the terms of this Lease and such other reasonable
requirements as may be imposed by Landlord, Tenant may, at Tenant’s sole cost
and expense and for Tenant’s sole use and benefit, install, maintain and operate
in accordance with this Lease, in a location within the Premises in the 30
Building and/or the 600 Building reasonably acceptable to Landlord (the “UPS
Space”), up to two (2) uninterrupted power supply systems in each of the 30
Building and 600 Building (individually and collectively, the “UPS System”).

(ii) Tenant’s use of the UPS Space and the installation of the UPS System
therein shall be subject to all applicable Requirements (including, without
limitation, LPC approval if applicable), insurance requirements and other
relevant provisions of this Lease including, without limitation, any applicable
floor loading limits imposed by Requirements. Any required reinforcement shall
be constructed by Tenant at Tenant’s sole cost and expense. Upon not less than
two Business Days’ notice to the Building manager, Tenant shall have the right
to perform tests on the UPS System, which testing must be at times reasonably
acceptable to Landlord and must be at times other than Business Hours in order
not to disturb the right of quiet enjoyment of the tenants and occupants of the
Building.

(iii) Tenant shall reimburse Landlord for any actual and reasonable
out-of-pocket cost or expense incurred by Landlord in connection with Tenant’s
installation, operation and/or maintenance of the UPS System, except to the
extent caused by the negligence of Landlord. Throughout the duration of this
Lease, Tenant shall inspect the aforesaid equipment as often as may be
reasonably required by Landlord consistent with commercially acceptable
practices.

(iv) In the performance of any installation, alteration, repair, maintenance,
removal and/or any other work with respect to the UPS Space or the UPS System,
Tenant shall comply with all of the applicable provisions of this Lease,
including, without limitation, those set forth in Articles 6.

“(m) Landlord shall indemnify, defend and hold harmless Tenant from and against
all losses, liabilities, damages, claims, judgments, fines, suits, demands,
costs, interest and expenses of any kind or nature (including reasonable
attorneys’ fees and disbursements) arising from any accident, injury

 

61



--------------------------------------------------------------------------------

or damage whatsoever caused to any person or the property of any person in or
about the common and public areas of the Center (specifically excluding the
Premises) except if and to the extent attributable to the negligence or willful
misconduct of Tenant or its employees or agents.”

(p) Section 7.1(b) of the Original Lease is modified by restating
Section 7.1(b)(z) to read in its entirety as follows: “(z) the purpose of such
merger, consolidation, transfer, issuance or sale is not for the purpose of
diminishing the credit support available to Landlord under this Lease and such
merger, consolidation, transfer, issuance or sale will not render Tenant
insolvent”. Section 7.1(c) of the Original Lease is modified by restating such
section to read in its entirety as follows:

“(c) Notwithstanding anything contained to the contrary in Section 7.1(a), the
Tenant shall have the right, without any requirement to obtain Landlord’s
consent, to (i) permit the Premises to be used and occupied for the purposes
specified in, and subject to the provisions of, this Lease, by, or sublet to,
any Affiliate of the Tenant, and (ii) assign this Lease to any Affiliate of the
Tenant (excluding any Affiliate referred to in the next-to-last sentence of this
Section 7.1(c) that does not otherwise meet the initial definition of
“Affiliate” in this Section 7.1(c)), provided, in each case, that (1) the Tenant
provides reasonable evidence of the relationship of the Affiliate to the Tenant
(it being agreed that, with respect only to the original Tenant named herein
(i.e., Lazard Group LLC and herein the “Named Tenant”) or any successor to the
Named Tenant by merger, consolidation, reorganization or substantially all of
the assets of the Named Tenant, a certificate of a member, manager or an officer
of the Named Tenant to such effect shall be deemed reasonable evidence (and no
such certificate shall be necessary with respect to any use of the Premises by
Lazard Freres & Co. LLC and the following Affiliates of Lazard Group LLC, Lazard
Asset Management LLC and/or Lazard Middle Market LLC (and any successors
thereto), so long as the Tenant hereunder is the Named Tenant or an Affiliate of
the Named Tenant), provided that, in the case of subletting of all or
substantially all of the Premises, the Named Tenant or such successor shall,
upon request of the Landlord, deliver to the Landlord reasonable evidence in
support of such certificate), and (2) in the Landlord’s reasonable judgment the
Affiliate is of a character and engaged in a business which is in keeping with
the standards in those respects for the Building and its occupancy (it being
agreed that (x) any such determination shall be made by reference to the
Landlord’s then standard office leasing practice (giving due regard to tenants
under leases of space in the Center existing at the time in question) and
(y) Lazard Freres & Co. LLC, Lazard Asset Management LLC and Lazard Middle
Market LLC (and any successors thereto) are each deemed to satisfy this clause
(2)). “Affiliate” means, as to any designated person or entity, any person or
entity which controls (directly or indirectly), is controlled by (directly or
indirectly), or is under common control with (directly or indirectly), such
designated person or entity. A person or entity shall not be deemed to “control”
another entity unless it owns (directly or indirectly) at least 25% of the
outstanding equity interests of such entity and has the power to control the
management and affairs of such other entity. With respect only to the Named
Tenant and any Tenant hereunder that is an Affiliate of the Named Tenant or any
successor to the Named Tenant (or Affiliate of the Named Tenant) by merger,
consolidation, reorganization or substantially all of the assets of the Named
Tenant (or such Affiliate of the Named Tenant),

 

62



--------------------------------------------------------------------------------

“Affiliate” shall, for all purposes of this Lease except as hereinabove set
forth, also mean any entity and any successor to such entity by merger,
consolidation or acquisition of all or substantially all of the assets of such
entity (A) in which a member or a former member in the Tenant is a member or
principal, (B) which owns a direct or indirect interest in the Tenant, (C) which
manages or has a contract to manage a significant investment made by the Tenant
and/or any members of the Tenant, (D) with which the Tenant (or an Affiliate (as
defined in the 2nd sentence of this Section 7.1(c) of Tenant) has an investment
advisory, strategic alliance, business alliance or similar contract or a direct
and substantial investment advisory, strategic or business relationship or
(E) any foreign bank or investment or merchant bank doing business under a name
which includes the name “Lazard” or any acronym for or derivative of “Lazard
Freres & Co.”. Nothing contained herein shall be construed to imply that an
entity that qualifies for treatment as an “Affiliate” in accordance with the
provisions of the immediately preceding sentence shall constitute an affiliate
of Tenant for purposes other than this Lease.”

(q) Any reference to the “Affiliate Sublet Space Cap” in Section 7.1 of the
Original Lease is deemed deleted therefrom. Section 7.3 of the Original Lease is
modified by inserting “and Permitted Users” after each reference to “permitted
subtenants” in the first sentence thereof and by deleting the reference to “700
names” therein and by inserting “as many listings as Tenant may require” in its
stead. Section 7.1(e) of the Original Lease is hereby modified by adding the
following clause (viii) thereto:

“(viii) Landlord hereby acknowledges that it has heretofore consented to the
subletting by the Tenant’s predecessor-in-interest of portions of the Premises
to Lazard Alternative Investments LLC (“LAI”) and Lazard Capital Markets LLC
(“LCM”). Nothing contained herein, including the use of the word “Lazard” within
the name of LAI or LCM, shall be construed to imply that Tenant has an actual
affiliate relationship with LAI and/or LCM. Landlord hereby acknowledges that
Tenant currently contemplates entering into an agreement with LAI (the “LAI
Amendment”) and/or an agreement with LCM (the “LCM Amendment”) extending the
term of the applicable sublease for all or a portion of the Extension Period,
modifying the premises demised by each such sublease and otherwise modifying the
terms and conditions of each such sublease, and Landlord hereby: (i) consents to
the LAI Amendment and the LCM Amendment, subject to all of the terms and
conditions of the existing consent to sublease agreements among Landlord, Tenant
and LAI or LCM (the “LAI/LCM Consents”), as applicable, and (ii) agrees that the
subleases to LAI and LCM, as amended, shall not be treated as “Permitted
Subleases” and that LAI and LCM shall not be treated as “Permitted Users” for
purposes of the Lease; provided, however that (x) except as provided in the
following clause (y), the representations and warranties made by Tenant and LAI
and LCM, respectively, in the LAI/LCM Consents shall apply, respectively, to the
LAI Amendment (as of the effective date of the LAI Amendment) and to the LCM
Amendment (as of the effective date of the LCM Amendment), (y) notwithstanding
anything to the contrary contained in Paragraph 8 of the LAI/LCM Consents,
Tenant may enter into separate agreements with LAI and/or LCM to provide
services to LAI and/or LCM relating to their use and occupancy of the premises
demised by their respective subleases and (z) as between Landlord and Tenant,
notwithstanding anything to the contrary contained in Paragraph 19 of the
LAI/LCM Consents, in the event of

 

63



--------------------------------------------------------------------------------

any conflict or inconsistency between the LAI/LCM Consents and the provisions of
the Lease, the provisions of the Lease shall govern.”

(r) Section 7.4(a) of the Original Lease is modified by inserting “, and
provided Landlord does not exercise Landlord’s option provided under Sections
7.6” after the reference to “inapplicable)” contained in the first sentence
thereof. Section 7.4(b) of the Original Lease is modified by deleting “and” at
the end of Section 7.4(b)(ii), by substituting a semicolon for the period at the
end of Section 7.4(b)(iii) and by adding a new Section 7.4(b)(iv) reading as
follows:

“(iv) if Landlord has, or reasonably expects to have within 6 months thereafter,
(X) with respect to any space proposed by Tenant to be sublet in the 30
Building, comparable space available in the 30 Building or 45 Rockefeller Plaza,
and the transferee is a person or entity (or an affiliate of such person or
entity that is primarily in the same line of business as such person or entity
and not primarily in a different line of business) with whom Landlord is then or
has been within the prior 6 months negotiating in connection with the rental of
space in the 30 Building or 45 Rockefeller Plaza or (Y) with respect to any
space proposed by Tenant to be sublet in the 600 Building, comparable space
available for a reasonably comparable term in the Center, and the transferee is
a person or entity (or an affiliate of such person or entity that is primarily
in the same line of business as such person or entity and not primarily in a
different line of business) with whom Landlord is then or has been within the
prior 6 months negotiating in connection with the rental of space in the 600
Building.”

(s) Section 7.4(c) of the Original Lease is modified by deleting the reference
to “$2,500 (as such sum shall be Adjusted by CPI on each anniversary of the date
hereof” contained therein and by substituting “$3,500 (as such sum shall be
Adjusted by CPI on each anniversary of the date of the 4th Amendment” therefor.

(t) Article 7 of the Original Lease is modified by adding Sections 7.5, 7.6, 7.7
and 7.8 thereto reading in their entireties as follows:

“7.5 Concurrently with Landlord’s consenting or being deemed to have consented
to a sublease pursuant to the provisions of Section 7.4 hereof, Landlord shall
have an additional 10 Business Days after the submission to Landlord of the
financial information required under Section 7.5(3) below to make the
determination requested by such Section, and Landlord shall execute, acknowledge
and deliver a non-disturbance agreement in the form attached hereto as Exhibit S
to any subtenant of Tenant which is not an Affiliate, with respect to subleases
of one (1) full floor or more of space in the Premises which have been approved
or deemed approved by Landlord, provided that:

(1) either (i) the fixed rent and escalation rent under any such sublease is at
least equal to the fixed rent and additional rent in respect of Taxes and
Operating Expenses and all other charges payable under this Lease with respect
to the portion of the Premises to be sublet for the applicable portion of the
term of this Lease or (ii) as a condition to Landlord’s agreeing not to disturb
such tenancy, the subtenant under such sublease agrees to pay from and after the
time of such attornment a fixed rent and additional rent in respect of Taxes and
Operating Expenses under such sublease at least equal to the fixed rent

 

64



--------------------------------------------------------------------------------

and all other charges payable under this Lease with respect to the portion of
the Premises to be sublet for the remainder of the term of such sublease;

(2) Landlord shall be reimbursed for its reasonable out-of-pocket legal fees in
connection therewith;

(3) such sublessee shall have sufficient financial means, determined as of the
date that Landlord is requested to execute and deliver such non-disturbance
agreement, to meet the greater of the rental obligations under the sublease or
this Lease with respect to the subleased space as reasonably determined by
Landlord in good faith based on the financial information provided to Landlord
upon the request of Landlord for such information and if Landlord determines in
good faith that the sublessee does not have sufficient financial means as
aforesaid, determined as of the date that Landlord is requested to execute and
deliver such non-disturbance agreement, Landlord shall nonetheless agree to
enter into such a non-disturbance agreement with such sublessee if such
sublessee agrees that upon sublessee’s attornment to Landlord, and as a
condition to recognition by Landlord, in accordance with the provisions of such
non-disturbance agreement, such sublessee shall provide Landlord with a letter
of credit complying with the requirements of Section 8 of Exhibit S in the face
amount of the greater of one year of the fixed rent plus one year of the
additional rent for Taxes and Operating Expenses payable under this Lease in
respect of the portion of the subleased space and one year of the fixed rent
plus one year of the additional rent for Taxes and Operating Expenses payable
under the sublease in respect of the subleased space;

(4) such sublease has an original term of not less than the lesser of (i) five
(5) years or (ii) the then remaining term of this Lease less one day (but in no
event less than 2 years); and

(5) such sublease provides for the demise of either (i) an entire “end floor”
(that is, the then highest or lowest floor of a block of contiguous floors of
the Premises as constituted at the time in question, or the only full floor
leased by Tenant in the applicable elevator bank) together with any one or more
full floors which are contiguous to such “end floor” in the same elevator bank
or any partial floors which are contiguous to such “end floor” or to each other
provided that the sublease includes the entirety of such partial floor or
floors, or (ii) any entire floor together with any one or more full floors
contiguous to such floor which is contiguous to any “end floor” (plus any
contiguous full floor(s) or partial floors which are contiguous to such “end
floor” or such contiguous full floor(s) provided that the sublease includes the
entirety of such partial floor or floors) which is the subject of a sublease
with respect to which Landlord previously gave a non-disturbance and attornment
agreement to a subtenant not then in default beyond any applicable notice and
grace period provided in its sublease.

“7.6 If Tenant desires to assign this Lease or sublet all or any portion of the
Premises consisting of at least one full floor of the Premises other than to an
Assignee or an Affiliate, Tenant shall give notice thereof to Landlord (except
in the case of a sublease having a term expiring other than within the last 12
months of the term of this Lease), which shall be accompanied by (a) with
respect to an assignment of this Lease, the date Tenant desires the assignment

 

65



--------------------------------------------------------------------------------

to be effective, and (b) with respect to a sublet of a portion of the Premises
as aforesaid, a description of the portion of the Premises to be sublet. Such
notice shall be deemed an irrevocable offer from Tenant to Landlord of the
right, at Landlord’s option, (1) to terminate this Lease with respect to such
space as Tenant proposes to sublease (the “Partial Space”), if such proposed
sublease is for a term expiring within the last 12 months of the term of this
Lease, upon the terms and conditions hereinafter set forth, or (2) if the
proposed transaction is an assignment of this Lease, to terminate this Lease
with respect to the entire Premises. Such option may be exercised by notice from
Landlord to Tenant within 30 days after delivery of Tenant’s notice along with
the applicable documentation and information stated above, time being of the
essence as to the exercise of such option by Landlord. If Landlord exercises its
option to terminate all or a portion of this Lease, (a) this Lease shall end and
expire with respect to all or a portion of the Premises, as the case may be, on
the date that such assignment or sublease was to commence, provided that such
date is in no event less than 90 days after the date of the above notice unless
Landlord agrees to an earlier date, (b) Rent shall be apportioned, paid or
refunded as of such date, (c) Tenant, upon Landlord’s request, shall enter into
an amendment of this Lease ratifying and confirming such total or partial
termination, and setting forth any appropriate modifications to the terms and
provisions hereof, and (d) Landlord shall be free to lease the Premises (or any
part thereof) to Tenant’s prospective assignee or subtenant. Landlord shall pay
all costs to make the Partial Space a self-contained rental unit and install any
required Building corridors. Landlord shall not lease any Partial Space
recaptured by Landlord hereunder to a Direct Competitor if either (i) such
Partial Space is located in the same elevator bank which serves floors 52 to 64
of the Building or (ii) such Partial Space is located on a multi-tenanted floor
on which Tenant continues to occupy space after the exercise by Landlord of its
rights under this Section 7.6. Nothing contained herein shall be deemed to
require that Tenant has identified a prospective assignee or subtenant prior to
giving the notice contemplated by this Section 7.6

“7.7 If at any time after an assignment by Tenant named herein (other than an
assignment pursuant to Section 7.1(b) of this Lease), this Lease is not affirmed
or is rejected in any bankruptcy proceeding or any similar proceeding, or upon a
termination of this Lease due to any such proceeding, Tenant named herein, upon
request of Landlord given after such disaffirmance, rejection or termination
(and actual notice thereof to Tenant in the event of a disaffirmance or
rejection or in the event of termination other than by act of Landlord), shall,
unless if and to the extent prohibited by or inconsistent with any applicable
law or order of a court of competent jurisdiction, (a) subject to the provisions
of clause (iii) below, pay to Landlord all Rent and other charges due and owing
by the assignee to Landlord under this Lease to and including the date of such
disaffirmance, rejection or termination (subject to a credit for any amount
actually received by Landlord from the assignee), and (b) subject to the
provisions of clause (iii) below, as “tenant,” enter into a new lease of the
Premises with Landlord for a term commencing on the effective date of such
disaffirmance, rejection or termination and ending on the Expiration Date, at
the same Rent and upon the then executory terms, covenants and conditions
contained in this Lease, except that (i) the rights of Tenant named herein under
the new lease shall be subject to the possessory rights of the assignee under
this Lease and

 

66



--------------------------------------------------------------------------------

the possessory rights of any persons or entities claiming through or under such
assignee or by virtue of any statute or of any order of any court, (ii) such new
lease shall require all defaults existing under this Lease to be cured by Tenant
named herein with due diligence (if and to the extent that such defaults are
susceptible of being cured by Tenant) and (iii) Tenant named herein shall not be
bound by any amendment or modification made to the Lease after any such
assignment of the Lease that extended the term of the Lease, increased the
Premises demised by the Lease and/or any monetary amounts due and payable under
the Lease, or otherwise materially and adversely affecting the rights and
obligations of the Tenant under this Lease, unless such amendment or
modification was consented to in writing by Tenant named herein and provided
that, notwithstanding the foregoing, the foregoing provisions of this clause
(iii) shall not affect or limit Tenant’s liability under this Lease as modified
by any such agreement or modification (i) if at the time of such agreement or
stipulation, Tenant’s said successor-in-interest is an Affiliate of Tenant or an
entity resulting from a merger or consolidation of Tenant or from a sale of
Tenant’s business or (ii) if any agreement or modification is entered into
making any such adverse modification and is not consented to by Tenant, Tenant
shall nonetheless remain fully and primarily liable for the due performance of
all provisions of this Lease as though such agreement or stipulation had never
been made. Any damages actually received by Landlord in connection with the
termination of this Lease in bankruptcy shall be credited against the
obligations hereunder of the Tenant named herein. If Tenant named herein
defaults in its obligations to enter into such new lease for a period of 30 days
after Landlord’s request, then, in addition to all other rights and remedies by
reason of default, either at law or in equity, Landlord shall have the same
rights and remedies against Tenant named herein as if it had entered into such
new lease and such new lease had thereafter been terminated as of the
commencement date thereof by reason of Tenant’s default thereunder.”

“7.8 (a) Tenant has advised Landlord that one or more clients of Tenant, service
providers to Tenant and others with whom Tenant has a significant business
relationship (each a “Permitted User”) may from time to time be using space in
the Premises. Notwithstanding anything to the contrary in this Section 7.8, each
Permitted User shall be allowed such use, without Landlord’s consent, but upon
at least 10 days’ prior notice to Landlord upon the following conditions:
(i) the Permitted User shall not be entitled, directly or indirectly, to
diplomatic or sovereign immunity and shall be subject to service of process in,
and the jurisdiction of the court of, the State of New York, (ii) there will be
no separate entrances and demising walls for the Permitted User, (iii) the
aggregate number of rentable square feet used by all Permitted Users at any one
time shall not exceed 20% of the then rentable square footage of the Premises
(excluding therefrom any portion of the Premises used by a Permitted User which
is an Affiliate of Tenant), and (iv) Tenant shall receive no rent, payment or
other consideration in connection with such occupancy in respect of such space
other than nominal rent payments (in no event greater per rentable square foot
than the fixed rent and additional rent in respect of Taxes and Operating
Expenses payable hereunder per rentable square foot) or other consideration for
actual services rendered or provided by or for such occupant.

 

67



--------------------------------------------------------------------------------

(b) With respect to each and every Permitted User, the following shall apply:
(i) each Permitted User shall have no privity of contract with Landlord and
therefore shall have no rights under this Lease, and Landlord shall have no
liability or obligation to the Permitted User under this Lease for any reason
whatsoever in connection with such use or occupancy, which use and occupancy
shall be subject and subordinate to this Lease (including, without limitation,
Article Thirteen), (ii) each Permitted User shall use the Premises in conformity
with all applicable provisions of this Lease, and (iii) Tenant shall be liable
for the acts of such Permitted User in the Premises.”

(u) Section 8.2 of the Original Lease is restated to read in its entirety as
follows:

“8.2. (a) Subject to the terms and conditions of this Section 8.2, the Landlord
reserves the right to change the name of the 30 Building and allow tenants to
install signs in the 30 Building lobby or on the 30 Building exterior at any
time (but the Landlord shall not voluntarily change the address of the 30
Building, which shall remain 30 Rockefeller Plaza unless and only if changed by
any Requirement). Notwithstanding the preceding sentence, provided the named
Tenant herein (i.e., Lazard Group LLC), or any Tenant hereunder that is an
Affiliate of the named Tenant herein, or any successor to the named Tenant
herein or an Affiliate of the named Tenant herein by merger, reorganization,
consolidation or sale of substantially all of its assets, shall not be in
monetary or material non-monetary default hereunder beyond the expiration of any
applicable notice or cure period and shall (together with any Affiliates and
Permitted Users) be occupying (i.e., shall be in physical occupancy of or shall
not have sublet to non-Affiliates) at least 100,000 rentable square feet in the
30 Building, the Landlord covenants that it shall not name the 30 Building after
any Direct Competitor, nor shall any Direct Competitor have the right (and no
Direct Competitor has the right) to install a sign or signs in the 30 Building
lobby or on or about the exterior of the 30 Building (including, without
limitation, the roof or façade of the 30 Building or on any monuments, flags or
permanent structures installed on the 30 Building or on the sidewalks
immediately adjacent to, and which are associated with, the 30 Building) except
in connection with the use of a concourse, ground floor or mezzanine retail
location in the 30 Building, or in connection with temporary signage to identify
sponsors of, or participants in, events taking place at the Center (the
“Competitor Restriction”); provided that, unless RCPI Landmark, RCPI 30 or any
Affiliate of RCPI Landmark or RCPI 30 succeeds to the rights of the tenant under
the NBC Lease, the foregoing shall in no event limit the rights of the tenant
under the NBC Lease or the existing condominium documents affecting the Building
as of the date hereof (A) to change the name of the 30 Building, or to determine
the name or names of the 30 Building, to identify it with NBC or the General
Electric Company or (B) to make changes to the signage of the 30 Building.
“Direct Competitor” means an entity primarily engaged in the business of
trading, investment banking, merchant banking or commercial banking (as such
businesses may evolve over the term of this Lease).

(b) Provided that Tenant shall not be in monetary or material non-monetary
default hereunder beyond the expiration of any applicable notice or cure period
and shall (together with any Affiliates and Permitted Users) as of the

 

68



--------------------------------------------------------------------------------

Calculation Date (as such term is hereinafter defined) be occupying (i.e., shall
be in physical occupancy of or shall not have sublet to non-Affiliates) at least
70% of the aggregate number of rentable square feet in the Premises and any
other premises leased by Tenant in the Center as of July 1, 2011, Landlord,
subject to the Competitor Restriction, shall not name the Building after, or
grant (and Landlord covenants it has not granted as of the date hereof) any
signage on or about the exterior of the 30 Building (including, without
limitation, the roof or façade of the 30 Building or on any monuments, flags or
permanent structures installed on the 30 Building or on the sidewalks
immediately adjacent to, and which are associated with, the 30 Building (except
in connection with signage (i) actually installed on or about the 30 Building as
of the date hereof, (ii) temporary signage to identify sponsors of, or
participants in, events taking place at the Center, (iii) in connection with the
use of a concourse, ground floor, mezzanine or 65th floor retail/restaurant
location in the 30 Building, (iv) NBC signage installed pursuant to NBC’s rights
under the existing condominium documents affecting the Building and (v) “Top of
the Rock” signage) to any entity unless, as of the Calculation Date, such entity
leases and occupies (or has entered into a new lease pursuant to which it
intends to occupy following the initial improvements of the premises demised by
such lease) at least 150% of the number of rentable square feet leased and
occupied by Tenant (together with any Affiliates and Permitted Users) under this
Lease and under any other lease for space at the Center; provided, however, that
Landlord may grant, following the date hereof, such signage on or about the
exterior of the 30 Building to an entity that is not a Direct Competitor and, as
of the Calculation Date, does not lease and occupy (or has not entered into a
new lease pursuant to which it intends to occupy following the initial
improvements of the premises demised by such lease) at least 150% of the number
of rentable square feet leased and occupied by Tenant (together with any
Affiliates and Permitted Users) hereunder and under any other lease for space at
the Center if (i) such entity will, as of the Calculation Date, lease and occupy
(or have entered into a new lease pursuant to which it intends to occupy
following the initial improvements of the premises demised by such lease) not
less than 300,000 rentable square feet in the Center, (ii) Landlord has notified
Tenant of the identity of such entity and where and how much space such entity
will be leasing and occupying in the Center, provided Tenant provides Landlord a
confidentiality agreement reasonably acceptable to Landlord and Tenant, and
(iii) Tenant has rejected an offer (or failed to accept such offer within 60
days) from Landlord to lease such signage on or about the exterior of the 30
Building on the same terms and conditions upon which Landlord wishes to lease
such signage to such other entity (and upon which such other entity has offered
to lease such signage from Landlord) and which are distinctly applicable to such
exterior signage (i.e., the separate price for such signage and terms relating
to size, materials, design, compliance with Landmarks, etc., in each case as
agreed to in writing between Landlord and such other entity, which separate
price shall not be an above-market price resulting from other business dealings
between Landlord and such other entity). If Tenant accepts such offer of naming
rights and/or exterior signage, the 30 Building shall not thereafter be named
for any other entity and no further signage on or about the exterior of the 30
Building (including, without limitation, the roof or façade of the 30 Building
or on any monuments, flags or permanent structures installed on the 30 Building
or on the sidewalks immediately adjacent to, and which are associated with, the
30 Building, except in connection with temporary signage to identify sponsors
of, or

 

69



--------------------------------------------------------------------------------

participants in, events taking place at the Center) shall be granted to any
other entity.

(c) Provided that Tenant shall not be in monetary or material non-monetary
default hereunder beyond the expiration of any applicable notice or cure period
and shall (together with any Affiliates and Permitted Users), as of the
Calculation Date, be occupying (i.e., shall be in physical occupancy of or shall
not have sublet to non-Affiliates) at least 70% of the aggregate number of
rentable square feet leased by Tenant in the 30 Building as of July 1, 2011,
Landlord, subject to the Competitor Restriction, shall not grant (and Landlord
covenants it has not granted as of the date hereof) any signage in the 30
Building lobby (except in connection with the use of a concourse, ground floor
or mezzanine retail location, or in connection with temporary signage to
identify sponsors of, or participants in, events taking place at the Center,) to
any entity unless such entity, as of the Calculation Date, leases and occupies
(or has entered into a new lease pursuant to which it intends to occupy
following the initial improvements of the premises demised by such lease) at
least 150% of the number of rentable square feet leased and occupied by Tenant
(together with any Affiliates and Permitted Users) in the 30 Building; provided,
however, that Landlord may, following the date hereof, grant such lobby signage
to an entity that is not a Direct Competitor and does not, as of the Calculation
Date, lease and occupy (or has not entered into a new lease pursuant to which it
intends to occupy following the initial improvements of the premises demised by
such lease) at least 150% of the number of rentable square feet leased and
occupied by Tenant (together with any Affiliates and Permitted Users) in the 30
Building if (i) such entity, as of the Calculation Date, leases and occupies (or
has entered into a new lease pursuant to which it intends to occupy following
the initial improvements of the premises demised by such lease) at least 100,000
rentable square feet in the 30 Building, (ii) Landlord has notified Tenant of
the identity of such entity, provided Tenant provides Landlord a confidentiality
agreement reasonably acceptable to Landlord and Tenant, and (iii) Tenant is
offered the right (which offer Tenant shall accept or be deemed to have rejected
within 45 days) to install comparable signage in the 30 Building lobby on the
same terms and conditions upon which Landlord wishes to lease such signage to
such other entity (and upon which such other entity has offered to lease such
signage from Landlord) and which are distinctly applicable to such signage
(i.e., the separate price for such signage and terms relating to size,
materials, design, compliance with Landmarks, etc., in each case as agreed to in
writing between Landlord and such other entity, which separate price shall not
be an above-market price resulting from other business dealings between Landlord
and such other entity).

(d) Notwithstanding anything to the contrary contained herein, under no
circumstances shall Landlord name the 30 Building or grant, following the date
hereof (and Landlord covenants it has not granted, as of the date hereof) any
lobby signage or signage on or about the exterior of the 30 Building (including,
without limitation, the roof or façade of the 30 Building or on any monuments,
flags or other structures outside of the 30 Building) to an entity if naming the
30 Building after such entity or granting such signage to such entity would, in
the reasonable judgment of Landlord, be prejudicial to the business of Landlord
or the reputation of Landlord, the 30 Building and/or the Center.

 

70



--------------------------------------------------------------------------------

(e) Notwithstanding any provision hereof to the contrary, Landlord may grant
(and Landlord covenants it has not granted, as of the date hereof), following
the date hereof, lobby signage of a type hereinafter set forth in the 30
Building to an entity that is a Direct Competitor if (i) such entity leases and
occupies (or has entered into a new lease pursuant to which it intends to occupy
following the initial improvements of the premises demised by such lease), as of
the Calculation Date, at least 100,000 rentable square feet in the 30 Building,
(ii) Landlord has notified Tenant of the identity of such entity, provided
Tenant provides Landlord a confidentiality agreement reasonably acceptable to
Landlord and Tenant, and (iii) Tenant is offered the right (which offer Tenant
shall accept or be deemed to have rejected within 45 days) to install comparable
signage in the 30 Building lobby on the same terms and conditions upon which
Landlord wishes to lease such signage to such other entity (and upon which such
other entity has offered to lease such signage from Landlord) and which are
distinctly applicable to such signage (i.e., the separate price for such signage
and terms relating to size, materials, design, compliance with Landmarks, etc.,
in each case as agreed to in writing between Landlord and such other entity,
which separate price shall not be an above-market price resulting from other
business dealings between Landlord and such other entity). Any lobby signage
granted to a Direct Competitor shall be restricted to (i) signage at the
elevator bank or banks serving the floors occupied by such Direct Competitor
(subject, however, to the provisions of clause (g) of this Section 8.02) and/or
(ii) a sign to be placed on Landlord’s main security desk (in which case Tenant
shall be offered proportional rights in terms of signage and presence in the
manner set forth in clause (g) below).

(f) For purposes of this Section 8.2, the term “Calculation Date” shall mean
either (x) if Landlord is not required to give notice to Tenant pursuant to
clause (b) or clause (c) of this Section 8.2 prior to granting exterior or lobby
signage to another entity described in clause (b) or (c), as the case may be,
the date on which Landlord grants such signage rights to such other entity or
(y) if Landlord is required to give notice to Tenant pursuant to clause (b),
(c) or (e) of this Section 8.2, the date of such notice.

(g) Notwithstanding anything to the contrary contained herein: (x) for so long
as Tenant shall (together with any Affiliates and Permitted Users) be occupying
(i.e., shall be in physical occupancy of or shall not have sublet to
non-Affiliates) at least 51% of the aggregate number of rentable square feet
demised to Tenant as of July 1, 2011 within the elevator bank serving floors 52
through and including 64 of the 30 Building, no lobby signage granted to any
entity other than Tenant shall be located at or about the elevator bank serving
floors 52 through and including 64 of the 30 Building (or the portions of the
interior walls of the lobby to the north and south of such specific elevator
bank, and excluding any other elevator bank) and (y) if Tenant is required under
clause (c) or clause (e) of this Section 8.02 to be offered comparable lobby
signage to that being offered to another entity, such comparable signage offered
to Tenant shall be reasonably proportional in size based on the respective
leasing and occupancy levels of Tenant and such other entity as of the
Calculation Date, with reasonable variations in such proportionality permitted
to take into account factors such as design considerations, Landmarks Commission
requirements or comments, and the size of the walls on which such signage is to
be placed.

 

71



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, if Tenant leases
the Lobby Premises, Tenant, during such periods of time that Tenant occupies the
Lobby Premises and at no additional charge, will be entitled to the retail
signage appurtenant to the Lobby Premises, and Tenant’s entitlement to such
retail signage shall not be deemed to satisfy, count toward or otherwise
diminish Tenant’s signage rights under this Section 8.2.

(i) Notwithstanding anything to the contrary contained herein, Landlord may
maintain (x) the existing signage on or about the 30 Building for or on behalf
of the entities that are currently entitled to such existing signage on or about
the 30 Building and (y) the lobby directories in the 30 Building (and may update
and/or replace such signage and directories in a manner substantially consistent
with such existing signage and directories and in accordance with the provisions
of this Section 8.2(i)); provided, however, that nothing contained herein shall
be deemed to permit Landlord to transfer any rights in or to any such existing
signage on or about the Building to a Direct Competitor or to any other entity
except in accordance with the provisions of this Section 8.2.

(j) Notwithstanding anything to the contrary contained herein, provided that
Tenant shall not be in monetary or material non-monetary default hereunder
beyond the expiration of any applicable notice or cure period and shall
(together with any Affiliates and Permitted Users) be occupying (i.e., shall be
in physical occupancy of or shall not have sublet to non-Affiliates) at least
(the “600 Occupancy Requirement”) 60,000 rentable square feet in the 600
Building (it being understood and agreed that commencing on the date hereof and
ending on the date which is the earlier of (i) 600 Must-Take Space Inclusion
Date or (ii) the 600 Must-Take Termination Date, then the 600 Occupancy
Requirement shall be deemed to be satisfied), Landlord shall not grant (and
Landlord covenants it has not granted, prior to the date hereof), following the
date hereof, any signage in the 600 Building lobby to any entity (except in
connection with temporary signage to identify sponsors of, or participants in,
events taking place at the Center and except in connection with the use of a
concourse, ground floor or mezzanine retail location in the 600 Building);
provided, however, that Landlord may grant such lobby signage to an entity
leasing space in the 600 Building so long as Tenant shall have the right to
install, at any time thereafter, comparable and comparably-sized signage in the
600 Building lobby upon Tenant (together with any Affiliates and/or Permitted
Users) occupying (i.e., shall be in physical occupancy of (but not deemed
occupancy as expressly set forth above) or shall not have sublet to
non-Affiliates) 60,000 rentable square feet in the 600 Building. “

(v) Tenant’s right to an abatement pursuant to Section 9.1 of the Original Lease
and Tenant’s right to terminate the Lease under Section 9.2(b) of the Original
Lease are not contingent upon the receipt by Landlord of any insurance proceeds.
Force Majeure delay in Section 9.2(b) of the Original Lease shall not exceed 6
months.

(w) Section 9.3 of the Original Lease is modified by inserting a “.” after the
reference to “release of liability” contained in the second sentence thereof and
by deleting the remainder of such sentence.

 

72



--------------------------------------------------------------------------------

(x) Section 11.1(a) of the Original Lease is modified by (A) restating clause
(y) to read as follows: “any structural alteration of or in connection with the
Premises solely by reason of the use thereof for general office use, as distinct
from the specific manner and nature of Tenant’s use or occupancy of the
Premises, and not by reason of (i) a condition which has been created by, or at
the instance of, any Tenant Party or (ii) a breach by any Tenant Party of any
provision of this Lease”, (B) deleting the reference to “(1)” in the fifth
sentence thereof, (C) placing a period after the reference to “within the
Premises” in the second (y) clause, and (D) deleting the remainder of Article
11. The reference to “Named Tenant” in the first sentence of Section 11.1(b) is
deleted therefrom and “Tenant” is substituted therefor.

(y) Section 13.1 of the Original Lease is modified by deleting the second and
third sentences thereof and by adding in their stead the following: “Landlord
hereby represents and warrants to Tenant that as of the date of the 4th
Amendment, there are no unrecorded mortgagees which affect the Building, the
Land and/or the Center.”

(z) Notices to Landlord under Section 14.1 of the Lease shall be addressed to
RCPI Landmark Properties, L.L.C., c/o Tishman Speyer Properties, L.P., 45
Rockefeller Plaza, New York, New York 10111, Attention: Property Manager – 30
Rockefeller Plaza, with copies to (1) RCPI Landmark Properties, L.L.C., c/o
Tishman Speyer Properties, L.P., 45 Rockefeller Plaza, New York, New York 10111,
Attention: Chief Financial Officer, and (2) Tishman Speyer Properties, L.P., 45
Rockefeller Plaza, New York, New York 10111, Attention: Chief Legal Officer and
to Lazard Group LLC, 30 Rockefeller Plaza, New York, New York 10020, Attention:
General Counsel with copies to Haynes and Boone, LLP, 30 Rockefeller Plaza, New
York, New York 10020, Attention: Stuart Mass, Esq.

(aa) Section 15.1(c) of the Original Lease is modified by deleting the reference
to “ which period shall in no event exceed 120 days,” at the end thereof.

(bb) Section 16.1 of the Original Lease is modified by deleting the reference to
“and if such default shall continue for seven (7) days after the Landlord shall
have given to the Tenant a notice specifying such default,” contained in the
first sentence thereof.

(cc) Section 20.1(a) of the Original Lease is modified by deleting “not less
than one of said elevators” on the sixth line of the first sentence and
substitute “not less than two of said elevators” therefor.

(dd) Section 20.5 of the Original Lease is modified by adding the following at
the end thereof: “Landlord will reasonably cooperate with Tenant (at Tenant’s
sole cost and expense) to reconfigure Tenant’s security access cards to work
with Landlord’s security protocol in the lobby of the 30 Building. 50 Building
and 600 Building in order that Tenant’s employees are able to utilize a single
card for all such buildings security system and Tenant’s security system. Tenant
hereby agrees to reimburse Landlord from time to time, within 30 days after
demand therefor (accompanied by reasonable supporting documentation therefor),
for the reasonable and actual out-of-pocket costs incurred by Landlord to
accommodate Tenant.”

(ee) Landlord shall provide heating, ventilation and air-conditioning service to
the Original Premises and the Additional Premises (except as otherwise set forth
below and except as set forth to the contrary in Section 3(f) of this Amendment)
in accordance with the provisions of Section 20.1 of the Original Lease. If
Tenant shall request that Landlord provide perimeter heating service to the 54th
Floor Premises (if Tenant leases such floor), the 55th Floor Premises (if Tenant
leases such floor) and the 64th Floor Premises through the Building’s

 

73



--------------------------------------------------------------------------------

perimeter convector system in accordance with the provisions of Section 20.1 of
the Original Lease, Landlord shall do so except that such heating, ventilation
and air-conditioning service shall be provided in accordance with the standards
set forth in Exhibit F-1 attached hereto in the case of the 64th Floor Premises
and in accordance with the standards set forth in Exhibit F-2 in the case of
both the 54th Floor Premises and the 55th Floor Premises (if Tenant leases
either or both such floors) between 7:00 a.m. and 7:00 p.m. on Business Days in
the case of each of the 54th Floor Premises, the 55th Floor Premises and the
64th Floor Premises. Landlord shall not be responsible if the normal operation
of the Building system providing heating, ventilation and air-conditioning to
the 54th Floor Premises, the 55th Floor Premises or the 64th Floor Premises (the
“HVAC System”) shall fail to provide cooled or heated air, as the case may be,
in accordance with the specifications set forth in Exhibit F-1 in the case of
the 64th Floor Premises and in accordance with the standards set forth in
Exhibit F-2 in the case of the 54th Floor Premises and the 55th Floor Premises
by reason of any machinery or equipment installed by or on behalf of Tenant,
which shall have an electrical load in excess of the average electrical load and
human occupancy factors for the HVAC System as designed, as the case may be. If
Tenant shall not request that Landlord provide perimeter heating service to the
54th Floor Premises, the 55th Floor Premises and the 64th Floor Premises through
the Building’s perimeter convector system, Landlord shall provide Tenant steam
in accordance with the provisions of Section 20.1(a)(iii) of the Lease and
chilled water in accordance with the provisions of Section 20.1(a)(iv) of the
Lease. For purposes hereof, “Business Days” shall mean all days, excluding
Saturdays, Sundays and the holidays set forth in Section 20.1(a) of the Original
Lease. Landlord represents to Tenant that as of the date hereof the Building has
a generator that backs up the life-safety system of the Building in the event of
an emergency. Tenant shall pay from time to time, within 30 days after demand,
66.66% (or 100%, to the extent Tenant leases the entire 50th floor of the 30
Building pursuant to the terms hereof) of the reasonable and actual
out-of-pocket cost incurred by Landlord (evidenced by reasonable back-up
documentation) for maintaining, repairing and replacing (it being understood and
agreed that Tenant shall not be responsible for the cost of any replacements
thereof if, and to the extent, such equipment requires replacement due to any
excessive or unreasonable use of such equipment by the tenant or occupant (other
than Tenant) on the 50th floor of the 30 Building, and otherwise Tenant shall
pay 66.66% (or 100%, to the extent Tenant leases the entire 50th floor of the 30
Building pursuant to the terms hereof) of such costs in equal annual
installments, provided such replacements are amortized over their useful lives),
if necessary, any air-conditioning equipment located on the 50th floor of the 30
Building that serves the 48th Floor Premises and the 49th Floor Premises (it
being understood and agreed that Landlord shall be solely responsible for
maintaining and repairing and replacing any air-conditioning equipment that
exclusively services the 50th floor of the 30 Building, except as set forth
above). If any air-conditioning equipment located on the 50th floor of the 30
Building exclusively services the 48th Floor Premises and/or 49th Floor
Premises, Tenant shall pay from time to time, within 30 days after demand, 100%
of the reasonable and actual out-of-pocket cost incurred by Landlord (evidenced
by reasonable back-up documentation) for maintaining, repairing and replacing
(it being understood and agreed that Tenant shall pay 100% of the cost of the
replacements thereof (payable in equal annual installments), provided such
replacements are amortized over their useful lives).

(ff) Except with respect to HVAC for the Original Premises, the cost of which is
governed by the Original Lease (not as amended hereby), if Landlord furnishes
freight elevator or HVAC service other than during Business Hours, Tenant shall,
notwithstanding any provision of the Original Lease to the contrary, pay to
Landlord the cost thereof at one-half the then established rates for such
services in the Building shown on the standard rate sheet provided to Tenant on
an annual basis by Landlord. Tenant shall continue to pay for chilled water in
accordance with the terms of Section 20.2 of the Lease. Landlord shall provide
an

 

74



--------------------------------------------------------------------------------

additional 20 tons (10 tons in the case of the 8th Floor Premises) of chilled
water per full floor (appropriately prorated in the case of a partial floor)
added to the Lease pursuant to Sections 3, 5, 9 and 19 hereof, upon the terms
and conditions of the Lease upon the request of Tenant. If Tenant fails to
utilize any quantity of chilled water on a particular floor prior to the
applicable two (2) year anniversary of the delivery or redelivery, as
applicable, in the condition required hereunder, of the Original Premises, the
Additional Premises, the 19th Floor Premises, the Expansion Space, the Offered
Space, the Must-Take Space and the 600 Must-Take Space, respectively, Landlord
shall have the right upon notice to Tenant to irrevocably reduce the number of
tons of chilled water to which Tenant is entitled by the number of such
unutilized tons (unless Tenant notifies Landlord within 10 days after delivery
of such notice to Tenant that it anticipates utilizing a portion or all of such
unutilized tons of chilled water, in which case Landlord shall only have the
right to reduce the number of tons of chilled water to which Tenant is then
entitled by such number as Tenant does not anticipate utilizing, provided,
however, that Landlord shall have the right upon further notice to Tenant to
reduce the number of tons of chilled water to which Tenant is then entitled by
any number of tons of chilled water that Tenant has reserved in its notice to
Landlord if Tenant fails to utilize any such reserved tons prior to the three
(3) year anniversary of the delivery or redelivery, as applicable, in the
condition required hereunder, of the Original Premises, the Additional Premises,
the 19th Floor Premises, the Expansion Space, the Offered Space, the Must-Take
Space and the 600 Must-Take Space, respectively), in which case Landlord shall
only charge Tenant for such lower number of tons of chilled water.

(gg) Article Twenty of the Original Lease is modified to add Sections 20.7,
20.8, 20.9, 20.10, 20.11 and 20.12 thereto reading in their entireties as
follows:

“20.7 (a) From and after 20 months after the date of the 4th Amendment, Landlord
shall, at its expense, provide during the term of this Lease up to 500 kw of
emergency power to the Premises located in the 30 Building through a switch in
the 55th floor of the 30 Building, which emergency power shall be sufficient to
permit Tenant to operate the Premises for no less than 72 hours during a power
outage, and provide Tenant, at no charge to Tenant, up to 400 tons of chilled
water for the 30 Building during such outage. Tenant shall reimburse Landlord
within 30 days after demand for the reasonable out-of-pocket cost of maintaining
the generator and other equipment which provide such emergency power in the same
proportion as 500 kw bears to the total electrical capacity of such equipment.

(b) Landlord hereby acknowledges and agrees that, subject to Tenant’s compliance
with applicable provisions of the Lease, Tenant shall be entitled to install
cellular telephone coverage enhancement technology within the Premises so as to
enhance the cellular telephone reception within the Premises, provided same does
not unreasonably interfere with the operations of other equipment in the
Building existing as of the date of such installation by Tenant.

“20.8 (a) (i) Tenant has the option (the “Satellite Option”), at any time during
the term of the Lease, on a non-exclusive basis, to install and operate for its
own use (and not for broadcasting to others for a fee or for resale purposes) a
satellite dish, communication antenna, microwave equipment, other
telecommunications equipment and related equipment, mountings, wiring and
support (collectively, a “Satellite Dish”) on a portion of the roof or a setback
of the 30 Building and/or the 600 Building in a location that is mutually
agreeable to Tenant and Landlord, provided that (i) the size of such Satellite
Dish shall not

 

75



--------------------------------------------------------------------------------

exceed three feet in diameter and type of such Satellite Dish shall be
reasonably approved by Landlord, (ii) Tenant shall comply with all applicable
Requirements (including the obtaining of all required permits and licenses, and
the maintenance thereof and shall provide Landlord or its designee with true and
complete copies thereof prior to the installation or use of a Satellite Dish),
it being understood that Landlord shall, subject to reimbursement for all
reasonable and actual out-of-pocket expenses, reasonably cooperate with Tenant
in connection therewith, including, without limitation, by executing and
delivering to Tenant such applications, instruments and other documents as
Tenant may reasonably request in connection therewith, (iii) the manner of
installation shall be approved by Landlord, (iv) the installation of any
Satellite Dish shall constitute an Alteration and shall be performed in
accordance with the provisions of Section 6.1(e) of the Lease, and (v) no
Satellite Dish shall be visible from the street. If Tenant shall exercise the
Satellite Option, Landlord will make available to Tenant, in accordance with
Article 6.1(e) of the Lease, reasonable access to the roof or setback for the
construction, installation, maintenance, repair, operation, replacement,
substitution and use of each Satellite Dish, as well as space in the 30 Building
and the 600 Building, as applicable, to run electrical and telecommunications
conduits or cables from such Satellite Dish to a point of entry in the Premises.
All of the provisions of this Lease shall apply to the construction,
installation, maintenance, repair, operation, replacement, substitution and use
of each Satellite Dish (as such provisions are modified hereby), including
provisions relating to compliance with Requirements, insurance, indemnity,
repairs and maintenance as if each Satellite Dish were part of the Premises.
Each Satellite Dish shall be treated for all purposes of this Lease as if it
were a Specialty Alteration. Tenant shall pay all of Landlord’s reasonable and
actual out-of-pocket costs for electricity in connection with the use of a
Satellite Dish.

(ii) Tenant’s Satellite Dishes may not cause interference or damage to other
tenants in or occupants of the 30 Building or 600 Building, as applicable, on
which such Satellite Dish is installed or any Building systems in the building
on which such Satellite Dish is installed by way of the installation or use of
such Satellite Dish on such building; provided, however, that with respect to
interference with or damage to other equipment on the roof or setback of the 30
Building or 600 Building, as applicable, such prohibition shall only be
applicable with respect to any equipment installed prior to the installation of
Tenant’s Satellite Dish on such building. Landlord shall not permit any other
communication, antenna, microwave or satellite dish or other equipment to be
installed in, on or at the 30 Building or the 600 Building after the
installation of Tenant’s Satellite Dish thereon which would interfere with the
operation of Tenant’s Satellite Dish.

(iii) Landlord shall not charge Tenant any fee for the use of the area where any
Satellite Dish is placed.

(b) Relocation. At any time following Tenant’s installation of a Satellite Dish,
Landlord may, upon reasonable prior notice to Tenant, direct Tenant to relocate
such Satellite Dish to a location designated by Landlord and reasonably
acceptable to Tenant on the roof or a setback of the 30 Building or the 600
Building, as the case may be, and providing substantially comparable reception
and transmission as was afforded by the prior location, and Tenant

 

76



--------------------------------------------------------------------------------

shall relocate its Satellite Dish as soon as reasonably practicable thereafter
(and, in any event, within 30 days after receipt of Landlord’s notice; provided,
however, that Tenant shall immediately discontinue use of such Satellite Dish
where Landlord has informed Tenant that Tenant must relocate same due to
Tenant’s Satellite Dishes causing interference with other installations of other
tenants of the applicable building existing as of the date Tenant’s Satellite
Dish was installed on such building. The cost of relocating such Satellite Dish
shall be borne by Tenant if such relocation shall be necessary due to Tenant’s
Satellite Dishes causing interference with other installations of other tenants
of the applicable building existing as of the date Tenant’s Satellite Dish was
installed on such building, any Requirement or any act or omission of Tenant
(other than mere use). If the relocation shall be required for any other reason,
the cost of the relocation shall be borne by Landlord.

(c) Compliance with Requirements; Damage; Maintenance Taxes; etc.

(i) Landlord shall not be responsible for complying with any Requirements
(including the obtaining of any required permits or licenses, or the maintenance
thereof) relating to any Satellite Dish, nor shall Landlord be responsible for
any damage that may be caused to Tenant or any Satellite Dish by any other
tenant or occupant of the 30 Building or the 600 Building (other than Landlord
or any affiliate of Landlord (or any of its or their contractors, employees,
agents or representatives), subject to the waiver of subrogation contained
herein). Landlord makes no representation that any Satellite Dish will be able
to receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use of similar equipment by
others on the roof) and Tenant agrees that Landlord shall not be liable to
Tenant therefor, it being understood that Landlord shall reasonably cooperate
with Tenant to relocate, at Tenant’s sole expense, such Satellite Dish to an
alternate location, to the extent available at the 30 Building or the 600
Building, as the case may be, where such Satellite Dish will be able to receive
or transmit such communication signals without interference or disturbance.
Tenant’s use and operation of any Satellite Dish shall also comply with all
Requirements.

(ii) Tenant, at Tenant’s sole cost and expense, shall paint and maintain each
Satellite Dish in white or such other color as Landlord shall determine
(provided such color or painting of such Satellite Dish does not adversely
affect the operation of such Satellite Dish) and shall install such lightning
rods or air terminals on or about such Satellite Dish as Landlord may reasonably
require.

(iii) Tenant shall (i) be solely responsible for any damage caused as a result
of the use, installation or maintenance of each Satellite Dish, (ii) promptly
pay any tax, license, permit or other fees or charges imposed pursuant to any
Requirements relating to the construction, installation, maintenance, repair,
operation or use of each Satellite Dish, (iii) at its sole cost and expense,
promptly comply with all precautions and safeguards required by Landlord’s
insurance company and all governmental authorities in connection with the
ownership, use, installation or maintenance and operation of each Satellite
Dish, (iv) at its sole cost and expense, maintain each Satellite Dish in a safe
and orderly condition, so

 

77



--------------------------------------------------------------------------------

as not to interfere with other tenants or occupants in the 30 Building or the
600 Building or the operation by others of equipment on the roof of either such
building installed after the installation of the Satellite Dish thereon and
(v) remove each Satellite Dish at the expiration of the Term in accordance with
the terms of Article 6 and perform any repair of the roof made necessary as a
consequence of such removal.

(d) No Leasehold Interest. Tenant acknowledges and agrees that the privileges
granted Tenant under this Section 20.8, if exercised, shall not be deemed to
grant Tenant a leasehold or other real property interest in the 30 Building or
the 600 Building, as applicable, or any portion thereof in connection with the
Satellite Dish.

“20.9 If Tenant requests that Landlord grant access to the Building to a
telecommunications service provider designated by Tenant for purposes of
providing telecommunications services to Tenant, Landlord shall be reasonable in
granting or denying such consent and Landlord shall respond to such request
within 20 days. Tenant acknowledges that nothing set forth in this Section 20.9
shall impose any affirmative obligation on Landlord to grant such request and
that Landlord, in its reasonable discretion, shall have the right to determine
which telecommunications service providers shall have access to Building
facilities, provided Landlord shall reasonably approved any telecommunications
vendors proposed by Tenant. Verizon, Time-Warner and Rockefeller Group
Telecommunication Services currently provide telecommunication services to the
Building.

“20.10 Tenant shall have the right, subject to the terms of Article 6 and at its
sole cost and expense, to install up to four 3-inch telecommunications cable and
conduit (the “Conduit System”), one in each of two pathways from the “point of
entry” corridor(s) located on the north side and the south side of the 30
Building on the subbasement level of the 30 Building to a point of entry to the
Premises, and from the Premises to the portion of the roof of the 30 Building
which Tenant has the right to use pursuant to Article 20 hereof, in the
location(s) determined by Landlord (the “Pathways”). Landlord shall provide
Tenant and Tenant’s contractors and their respective employees, agents and
subcontractors with reasonable access to the Pathways at reasonable times (and
subject to the rights of other tenants) so as to permit Tenant to install and
maintain the Conduit System. Landlord shall reasonably cooperate with Tenant in
connection with Tenant’s installation and maintenance of the Conduit System in
the Pathways, including, without limitation, assisting with reasonable access to
other tenants’ premises in connection therewith. Tenant shall schedule the
aforementioned approved work in a manner which will not unreasonably interfere
with the conduct of business by any tenant or occupant of the 30 Building, and
as shall be reasonably satisfactory to Landlord, including, without limitation,
performing such work outside of Business Hours if reasonably necessary. The
Conduit System shall be deemed a Specialty Alteration for all purposes of this
Lease. The Conduit System (but not the Pathways) shall be exclusively for
Tenant’s use. All of the obligations of Tenant under this Lease shall apply to
the installation, maintenance, repair, operation, replacement and use of the
Conduit System, including provisions relating to compliance with Requirements,
insurance, indemnity, repairs and maintenance as if the Conduit System were part
of the

 

78



--------------------------------------------------------------------------------

Premises. Landlord shall provide Tenant and Tenant’s contractors and their
respective employees, agents and subcontractors with access to the Pathway
located in the basement of the 30 Building and the entry points of the Premises
24 hours a day, 7 days a week, subject to Force Majeure, Landlord’s reasonable
security requirements and Landlord’s reasonable rules and regulations then in
effect. Landlord shall not unreasonably withhold, condition or delay its
approval of any contractors engaged by Tenant to install fiber optic cabling,
television cable systems, T1, T3 and other high speed data transmission
equipment on behalf of Tenant. The Conduit System is in addition to any
telecommunications conduit and cable used by Tenant in the 30 Building as of the
date of the 4th Amendment. Landlord shall provide Tenant with access to
reasonable shaft space between Tenant’s floors in the 600 Building and from the
basement to Tenant’s floors in the 600 Building for Tenant’s telecommunications
cable and conduit in the 600 Building taking into account Tenant’s reasonable
needs and the reasonable needs of Landlord with respect to any current or future
occupants of the 600 Building, subject to the terms of this Lease with respect
to the installations therein.

“20.11 Tenant shall have the right, subject to the terms of Article 6, the
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed and at its sole cost and expense, to install a management
system (the “Tenant Management System”) in the Premises located in the 30
Building and the 600 Building. Tenant shall have the right to tie Tenant’s
Management System to the management system of each such building to read points
of HVAC services delivered to the Premises and Tenant shall have control over
the Tenant Management System.

“20.12 Notwithstanding anything to the contrary contained in this Lease and as
Tenant’s exclusive remedy in respect thereof, if Tenant is unable to use or
access the Premises or a Substantial Portion (as defined below) for the ordinary
conduct of Tenant’s business due primarily to (a) Landlord’s performance of an
improvement to the 30 Building and/or the 600 Building (including the Premises)
not arising from Tenant’s default under this Lease (after the expiration of any
applicable notice and cure period to the extent Tenant is entitled to any such
notice and cure period before Landlord is permitted to remedy any such default),
or (b) Landlord’s breach of an obligation under this Lease to perform
maintenance, repairs or replacements or (c) Landlord’s failure to provide
services which Landlord is obligated to provide under this Lease (collectively,
“Untenantable Conditions”), in each case other than as a result of Force
Majeure, casualty or condemnation, and such condition continues for a period in
excess of 6 consecutive Business Days after (i) Tenant furnishes a notice to
Landlord (the “Abatement Notice”) stating that Tenant’s inability to use the
Premises or a Substantial Portion thereof is primarily due to such condition
(which may include up to the entire Premises if Tenant reasonably determines
that it must vacate up to the entire Premises as a result of such Untenantable
Condition in a Critical Area (as hereinafter defined)), (ii) Tenant does not
actually use or occupy the Premises or the Substantial Portion as to which
Tenant is claiming a Rent abatement pursuant to this Section 20.12, as
applicable, during such period for the ordinary conduct of its business and
(iii) such condition has not resulted from the negligence or misconduct of any
Tenant Party, then fixed rent and additional rent in respect of Taxes and
Operating Expenses for the

 

79



--------------------------------------------------------------------------------

Premises or the Substantial Portion in question shall be abated on a per diem
basis for the period commencing on the 7th Business Day after Tenant delivers
the Abatement Notice to Landlord and ending on the earlier of (x) the date
Tenant reoccupies any portion of the Premises or the Substantial Portion in
question, as applicable. For purposes hereof, “Substantial Portion” shall mean
10,000 rentable square feet or any portion (a “Critical Area”) of the Premises
consisting of the data room, IDF room, trading floor or client center. “

(hh) Section 22.3 of the Original Lease is modified by deleting the last
sentence thereof.

(ii) Section 23.1 of the Original Lease is modified inserting at the end thereof
“unless Tenant has prepaid Landlord for such property, material, labor, utility
or other service”.

(jj) Section 24.2(a) of the Original Lease is modified by deleting the reference
to “during normal business hours by” contained in the third to last sentence
thereof and the remainder of such sentence prior to the semicolon contained
therein and by inserting in its stead “by a nationally recognized reputable
independent public accounting firm selected by Tenant or by a regionally
recognized independent public accounting firm selected by Tenant which
regionally recognized independent public accounting firm must be reasonably
acceptable to Landlord (Tenant agreeing that Tenant will not employ, in
connection with any dispute under this Lease, any person or entity who is to be
compensated in whole or in part, on a contingency fee basis)”. Section 24.2(c)
of the Original Lease is modified by (i) deleting “describing the nature of such
dispute with reasonable specificity” in the first sentence thereof,
(ii) inserting “except, with respect to the Base COM, Tenant shall have the
right to dispute same and audit the records in connection therewith at such time
as Tenant shall conduct its first audit of any Computation Year.” at the end of
the second sentence of Section 24.2(c), and (iii) deleting the remainder of the
fourth sentence contained therein after the reference to “during normal business
hours by” and by inserting in its stead “a nationally or a regionally recognized
independent public accounting firm selected by Tenant which regionally
recognized independent public accounting firm must be reasonably acceptable to
Landlord. Tenant agrees that Tenant will not employ, in connection with any
dispute under this Lease, any person or entity who is to be compensated in whole
or in part, on a contingency fee basis.” Section 24.2(c) of the Original Lease
is modified by inserting “together with the reasonable actual out-of-pocket
costs incurred by Tenant in connection with such dispute and in connection with
Tenant’s audit conducted with respect to the applicable Escalation Statement
within 30 days after Tenant provides Landlord with reasonable evidence thereof”
before the “.” at the end thereof.

(kk) Section 24.3(f) of the Original Lease is modified by inserting at the end
thereof:

“With respect only to any tax abatement, reduction or exemption program, such as
the Industrial and Commercial Incentive Program, that reduces the Real Estate
Taxes during the years comprising the Base Real Estate Taxes (or, in the case of
any Expansion Space, Offered Space, Must-Take Space or the 600 Must-Take Space,
reduces the Real Estate Taxes during the year(s) comprising the Base Tax Year
applicable thereto), Real Estate Taxes shall be calculated as if such abatement,
reduction or exemption were not in effect (i.e., as if such abated, reduced or
exempted Real Estate Taxes were paid) during the years comprising the Base Real
Estate Taxes and in each succeeding Computation Year that such abatement,
reduction or exemption may continue beyond the

 

80



--------------------------------------------------------------------------------

Base Tax Years. The provisions of the immediately preceding sentence shall not
apply to any tax abatement, reduction or exemption program that first reduces
the Real Estate Taxes during the 2014 Computation Year or any Computation Year
thereafter (or, in the case of any Expansion Space, Offered Space, Must-Take
Space or the 600 Must-Take Space, the first Computation Year immediately
following the Base Tax Year applicable thereto or any Computation Year
thereafter).”

(ll) Section 24.3(g) of the Original Lease is modified by deleting the reference
to “(x)” contained therein through the reference to “(the “Base Date”))”
contained therein and by inserting in its stead “during the Base Year and each
Computation Year 3% of the gross rentals and other revenues collected for the
Center”.

(mm) The reference to “6,784,036” in the second sentence of Section 24.3(d) of
the Original Lease is deleted and “7,184,278” is substituted therefor and the
remainder of such sentence after “of the Premises)” is deleted. The references
to “7,414,055” in the second sentence of Section 24.3(e) of the Original Lease
is deleted and “6,385,522” is substituted therefor and the remainder of such
sentence after “of the Premises)” is deleted.

(nn) Section 24.3(g) of the Original Lease is modified by deleting “and” at the
end of Section 24.3(g)(18), by deleting the “.” at the end of Section 24.3(g)
and by adding at the end thereof: “, and (20) common charges payable under any
condominium declaration in respect of the Building (it being agreed that any
sums paid under any condominium declaration which would otherwise be included in
the Cost of Operation and Maintenance are not excluded from the Cost of
Operation and Maintenance)”. Section 24.3(k) of the Original Lease is modified
by deleting the reference to “reasonably anticipated by the Landlord to be
obtained” contained therein and by substituting “actually obtained” therefor.

(oo) Article Twenty-Four of the Original Lease is modified by adding
Section 24.7 thereto reading as follows:

“24.7 In any instance where Landlord is obligated to make a payment to Tenant in
this Article because of an overpayment by Tenant or a refund received by
Landlord, Landlord shall credit such overpayment or refund against the next
subsequent payments of Rent next coming due hereunder and if such overpayment or
the amount of such refund to which Tenant is entitled exceeds the remaining
amount of Rent due hereunder for the remainder of the term of this Lease,
Landlord shall, provided no monetary default has occurred and is then continuing
beyond any notice and cure periods, pay to Tenant the amount by which such
overpayment or refund exceeds the remaining Rent, if any. If Tenant is entitled
to a credit under this Article after a dispute has been finally resolved by
judicial proceeding or arbitration and Landlord shall fail to pay or credit the
amount of the award to Tenant, then Tenant may set off such amount, together
with interest thereon at the Interest Rate from the date such amount became due
and payable until credited (if not already included in such award), against the
next installments of fixed rent coming due under this Lease.”

(pp) Section 25.4 of the Original Lease and Section 25.6 (other than the first
sentence thereof) are deleted from the Original Lease.

 

81



--------------------------------------------------------------------------------

(qq) Section 25.7 of the Original Lease is restated to read in its entirety as
follows:

“25.7 If the Tenant holds-over in the Premises located in either the 30 Building
or the 600 Building after the expiration or termination of this Lease in respect
of such Premises without the consent of the Landlord, the Tenant shall:

(a) pay as hold-over rental in respect of such Premises located in the 30
Building and/or (depending if Tenant is holding over in one or both of such
buildings at such time) the 600 Building for each month of the hold-over tenancy
(x) during the first 180 days of such hold over an amount equal to the greater
of (i) one and one-quarter times the fair market rental value of the Premises
located in the building in question for such month or (ii) one and one-quarter
times the Rent which the Tenant was obligated to pay for the month immediately
preceding the expiration or termination of this Lease in respect of such
Premises located in the building in question (without giving affect to any
abatement of rent to which Tenant is entitled hereunder) and (y) after the first
180 days of such holdover an amount equal to the greater of (i) one and one-half
times the fair market rental value of such Premises located in the building in
question for such month or (ii) one and one-half times the Rent which the Tenant
was obligated to pay for the month immediately preceding the expiration or
termination of this Lease in respect of such Premises located in the building in
question (without giving affect to any abatement of rent to which Tenant is
entitled hereunder) and thereafter;

(b) if such holdover continues after the later to occur of the date that is 180
days (x) after the Extended Expiration Date (as such term is defined in the 4th
Amendment) with respect to the Premises located in the building in question and
(y) after the date that Landlord notifies Tenant that Landlord has entered into
a new lease for all or any portion of the Premises located in the building in
question (which notice is factually correct) (the “Holdover Outside Date”), be
liable to the Landlord for (i) any payment or rent concession which the Landlord
may be required to make to any tenant obtained by the Landlord for all or any
part of the Premises in such building (a “New Tenant”) in order to induce such
New Tenant not to terminate its lease by reason of the holding-over by the
Tenant in the Premises located in the building in question (provided, however,
Tenant shall not be liable for any such payments made to such new tenant prior
to the Holdover Outside Date) and (ii) the loss of the benefit of the bargain if
any New Tenant shall terminate its lease by reason of the holding-over by the
Tenant in the Premises located in the building in question after the later to
occur of the date that is 180 days after the date specified in clause (x) and
(y) above (it being understood and agreed that Tenant shall in no way be liable
for any damages occurring or accruing prior to such 180 day period); and

(c) if such holdover continues after the later to occur of (x) the date that is
180 days after the Extended Expiration Date with respect to the Premises located
in the building in question and (y) the date that Landlord notifies Tenant that
Landlord has entered into a new lease for all or any portion of the Premises
located in the building in question, indemnify the Landlord against all claims
for damages by any New Tenant accruing under such new lease from and after the
later to occur of (x) the date that is 180 days after the Extended Expiration
Date with respect to the Premises located in the building in question and
(y) the date

 

82



--------------------------------------------------------------------------------

that Landlord notifies Tenant that Landlord has entered into a new lease for all
or any portion of the Premises located in the building in question.

No holding-over by the Tenant, nor the payment to the Landlord of the amounts
specified above, shall operate to extend the term of this Lease.”

(rr) Article Twenty-Five of the Original Lease is modified by adding Sections
25.15, 25.16, 25.17 and 25.18 at the end thereof reading as follows:

“25.15 Landlord agrees to use reasonable good faith efforts to notify Tenant
before making any major capital improvements, major repairs or replacements, or
significant, permanent cosmetic changes to the 30 Building, the 30 Building
lobby, or the common areas of the 30 Building adjacent to Tenant’s Premises
(e.g., the renovation of passenger elevator cars utilized by Tenant), and to
allow Tenant to provide, and to consider, Tenant’s input in connection
therewith. In addition, and without limiting Landlord’s obligations set forth in
the last sentence of this Section 25.15, Landlord agrees (a) to use reasonable
good faith efforts, to the extent not precluded by law or other
compelling reason (e.g., if required for security reasons to maintain
confidentiality for as long as possible prior to the appearance of a high
profile individual), to notify Tenant in advance of any special events (i.e.,
not appearing on the list of public events to be provided to Tenant as set forth
below) occurring at the Center which would reasonably be expected to materially
and adversely affect the ability of Tenant to gain reasonably unimpeded access
to the 30 Building or conduct business in the Premises in the ordinary course
and (b) to use reasonable, good faith efforts to notify Tenant, at least five
(5) Business Days in advance, of any events that are planned to be held in the
65th floor of the Building that will be unusually loud or noisy during the hours
of 8:30 a.m. through 6:00 p.m., Monday through Friday (exclusive of Holidays)
(above the noise level ordinarily occurring in the 65th floor of the Building
during such hours), and Landlord shall cause the occupant or tenant of the 65th
floor of the Building (if such occupant or tenant is Landlord or an affiliate of
Landlord) to be bound by the terms of this provision of this Section 25.15).
Tenant recognizes that the foregoing agreements of Landlord shall not impose any
liability on Landlord, and are not intended to bestow on Tenant any consent
rights, veto powers, right to require redesign or right to require Landlord to
cancel, postpone or delay the implementation of any such capital improvements,
cosmetic changes or special events. Landlord shall provide Tenant periodically
with a list of public events planned for the Center. Notwithstanding anything to
the contrary contained herein, and without limiting Landlord’s obligations under
Section 20.6 of this Lease, Landlord shall endeavor in good faith and in a
reasonable manner, to the extent within the control of Landlord, to plan, manage
and monitor all special events occurring at the Center or in the 30 Building, so
that no such special or public events are likely to materially and adversely
affect the ability of Tenant to gain reasonably unimpeded access to the Building
or conduct business in the Premises in the ordinary course.”

“25.16 Unless Landlord delivers notice to Tenant to the contrary, Tishman Speyer
Properties, L.P. (or any other person or entity designated at any time and from
time to time by Landlord as “Landlord’s Agent”) is authorized to act as
Landlord’s agent in connection with the performance of this Lease, and

 

83



--------------------------------------------------------------------------------

Tenant shall be entitled to rely upon correspondence received from Landlord’s
Agent. Tenant acknowledges that Landlord’s Agent is acting solely as agent for
Landlord in connection with the foregoing; and neither Landlord’s Agent nor any
of its direct or indirect partners, members, managers, officers, shareholders,
directors, employees, principals, agents or representatives shall have any
liability to Tenant in connection with the performance of this Lease, and Tenant
waives any and all claims against any and all of such parties arising out of, or
in any way connected with, this Lease, the Building or the Center.

“25.17 Equipment located in Landlord’s equipment rooms in the Building shall not
transmit sounds to areas within 5 feet of the exterior wall of such rooms in
excess of a “NC” noise criterion of 35 (excluding any noise emanating from
outside such rooms or from Tenant’s equipment). Landlord shall reasonably
minimize all electric magnetic field transmissions based on standards applicable
to Class A buildings in midtown Manhattan on all floors of the Premises,
including the transformer room located on the 55th floor of the Building.
Landlord will not install or permit others to install after the date of the 4th
Amendment any “Wet Piping” on the floor above Tenant’s data center and IDF
closets. Landlord will not perform any electrical or water shutdowns for
maintenance other than in the case repair or emergency. Landlord shall provide
Tenant with reasonable prior notice of any shutdown of the water or electrical
systems in the Building.”

“25.18 Neither Tenant nor any Tenant Party shall (i) conduct or permit to be
conducted any Broadcast activities or video production activities from any area
of the Center, (ii) install or display any signs, symbols or logos within the
Center which are commonly identified with any Broadcast or cable network or any
Broadcast or video production activities or (iii) use or permit the use of
Protected Zone Images in any Broadcast. “Broadcast” means the transmission of
video programming, including news footage clips, by any means, including
over-the-air television broadcasting, cable television distribution and the
like, and including successor distribution technologies which are comparable to
the foregoing (but “Broadcast” shall not be deemed to include teleconferencing,
private video telephone communications or other similar means of video
transmission which are not intended for public distribution). “Protected Zone
Images” means visual images of all or any part of the area consisting of the
Plaza, the Plaza Street, the Channel Gardens, the Center skating rink and areas
adjacent thereto, as shown on the diagram of the Protected Zone attached as
Exhibit T to this Lease. Notwithstanding the foregoing, Tenant shall not be
deemed to have violated the provisions of this Section 25.18 in the event (i) a
member of the media videotapes interviews with Tenant’s principals or employees
or (ii) a member of the media broadcasts a live interview with Tenant’s
principals or employees, provided in either instance (a) such interviews shall
be conducted within the Premises (and no Protected Zone Images are filmed),
(b) such interviews shall not be conducted on a regular basis, and (c) in the
case of interviews to be broadcast live, (1) such interview is in connection
with a “news event”, (2) Tenant provides written notice to National Broadcast
Company, Inc. (“NBC”) that it such interview will be conduced and (3)Tenant
gives NBC the right to attend and broadcast such interview or (iii) Tenant uses
cameras solely for security purposes and not for any Broadcast purposes.”

 

84



--------------------------------------------------------------------------------

(ss) Sections 15.1, 19.2 and 20.2(d) and Articles Thirty-One, Thirty-Two, and
Thirty-Three of the Original Lease are deleted from the Original Lease.

(tt) Exhibit H attached hereto is attached to the Original Lease as Exhibit S
thereto. Exhibit M to the Original Lease is deleted therefrom and Exhibit M
hereto is substituted therefor. Exhibit T hereto is attached to the Original
Lease as Exhibit T thereto.

(uu) Section 20.4 of the Original Lease is modified by adding “Subject to
Section 20.12,” at the beginning thereof and Sections 8.1 and 12.1 of the
Original Lease are each modified by adding the following at the end thereof:

“Notwithstanding the foregoing and except as otherwise provided in Section 20.12
hereof, there shall be no Rent abatement or allowance to Tenant for a diminution
of rental value, no actual eviction of Tenant, in whole or in part, no relief
from any of Tenant’s other obligations under this Lease, and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord, Tenant or others performing, or failing to perform, any
work referred to in this Section (provided that the foregoing shall not limit
(x) Tenant’s right to seek specific performance or (y) Tenant’s right to seek
the remedy of constructive eviction if an Untenantable Condition continues for
more than 30 consecutive days and Landlord does not diligently take steps
necessary to remedy such Untenantable Condition after such 30-day period and
diligently pursue a cure thereafter or such Untenantable Condition continues
beyond 180 consecutive days).”

(vv) The Lease is hereby modified to provide that any reference in the Lease to
“Lazard Freres & Co.” or “the initially named Tenant” (or words of similar
import) shall be deemed to mean the Tenant hereunder (i.e., Lazard Group LLC).

(ww) In connection with the installation of any kitchen, bathroom and/or pantry
on the 65th floor of the Building, Landlord shall (or shall cause a tenant or
occupant, if Landlord is not performing such work) to waterproof the floor in
the kitchen, bathroom and/or pantry areas on the 65th floor of the Building in
compliance with the waterproofing specifications contained in the current (as of
the date hereof) or any future (if applicable at the time of such installation)
Tenant Alteration Guidelines (a copy of which shall be provided to Tenant upon
Tenant’s request).

14. SNDAS; Approval. (a) Tenant acknowledges receipt of a subordination,
non-disturbance and attornment agreement (an “SNDA”) from the existing holders
of underlying mortgages named on such Existing SNDA in the form annexed hereto
as Exhibit G (the “Existing SNDA”) (or an alternate form of SNDA that is in the
form of Exhibit G-1 annexed hereto (an “Alternate SNDA”, if applicable)).
Notwithstanding any provision of the Original Lease to the contrary, as a
condition to Tenant’s agreement hereunder to subordinate Tenant’s interest in
the Lease to any future underlying mortgage or future underlying lease of the
Center or the 30 Building, 50 Building, or 600 Building (or any individual
floors owned by Landlord in the 30 Building), Landlord shall obtain for Tenant’s
benefit from each such future underlying mortgagee and/or underlying lessor an
SNDA in the standard form customarily employed by such underlying mortgagee or
underlying lessor provided such form contains the protections granted to Tenant
in the form of SNDA annexed hereto as Exhibit G or, if Tenant has accepted an
Alternate SNDA in lieu of the Existing SNDA, then in the form annexed hereto as
Exhibit G-1. Landlord hereby represents and warrants to Tenant that, as of the
date hereof, the only existing

 

85



--------------------------------------------------------------------------------

underlying mortgage is that mortgage detailed on the Existing SNDA and the only
existing underlying mortgagee is that mortgagee detailed on the Existing SNDA
(the “Existing Mortgagee”).

(b) Simultaneously with the execution and delivery of this Amendment by Landlord
and Tenant, Landlord shall deliver to Tenant a fully and properly executed
subordination, non-disturbance and attornment agreement from The Rockefeller
Center Tower Condominium (the “Condominium”), in the form of Exhibit I attached
hereto.

(c) RCPI Landmark hereby represents and warrants to Tenant that as of the date
hereof, (i) the only underlying mortgage (recorded or unrecorded) affecting
Original Lazard Premises, the 54th Floor Premises Space, the 55th Floor
Premises, the Temporary Space, the Lower Level Premises and any Additional
Premises located at the 600 Building is that certain mortgage held by Bank of
America, N.A., as successor by merger to LaSalle Bank National Association, as
trustee for the registered holders of Commercial Mortgage Pass-Through
Certificates, Series 2005-Rock, acting through Wells Fargo Bank, National
Association, as successor-by-merger to Wachovia Bank, National Association, as
Servicer, and (iii) there are no underlying leases affecting the Building.

(d) RCPI 30 hereby represents and warrants to Tenant that as of the date hereof,
(i) there are no underlying mortgages (recorded or unrecorded) affecting the
48/49th Floor Premises or the condominium units consisting of the 22nd and 23rd
floors of the Building, and (iii) there are no underlying leases affecting the
48/49th Floor Premises.

(e) Landlord represents to Tenant that as of the date hereof the ground lease in
respect of the 600 Building expires December 31, 2021 and Landlord has the right
to renew the term of such ground lease through December 31, 2084. So long as
Tenant leases space hereunder in the 600 Building, Landmark agrees that during
the term of the Lease Landlord shall (i) timely and properly renew the term of
such ground lease pursuant to the terms thereof so that its term expires after
the expiration of the term of the Lease except in case of a merger of Landlord’s
leasehold interest with the fee interest in the 600 Building and (ii) not take
any action or fail to take any action (whether pursuant to the ground lease or
otherwise) that will cause such ground lease to terminate prior to the
expiration of the Lease with respect to the premises leased hereunder which are
subject to such ground lease. Reasonably promptly following the date hereof,
Landmark shall use reasonable efforts to obtain from any existing ground lessor
an SNDA in such lessor’s customary form (which SNDA shall include, among other
things, that if there shall be a termination of the ground lease, such lessor
will not evict Tenant from the Premises at the 600 Building, disturb Tenant’s
possession under this Lease or the New 600 Lease, or terminate or disturb
Tenant’s leasehold estate or rights or privileges hereunder subject to the terms
of such agreement). With respect to any future ground lessor, as a condition to
Tenant’s agreement hereunder to subordinate Tenant’s interest in the Lease with
respect to the Premises contained in the 600 Building to any future ground lease
of the Center, Building or 600 Building, Landlord shall obtain for Tenant’s
benefit from each such future lessor an SNDA in the standard form customarily
employed by such underlying lessor provided such form contains the protections
granted to Tenant in the form of SNDA annexed hereto as Exhibit G (or, if Tenant
accepts an Alternate SNDA, then in the form annexed hereto as Exhibit G-1).

(f) Nothing contained in any SNDA containing the language (or similar language)
set forth in Section 16 of the Existing SNDA (or any similar language in an
Alternate SNDA) shall be deemed to diminish or otherwise modify the rights of
Tenant under this Section

 

86



--------------------------------------------------------------------------------

14, including, without limitation, with respect to any future underlying
mortgage of the RCPI 30 Building Premises.

15. Brokerage. Each of Landlord and Tenant represents and warrants to the other
that it has not dealt with any broker in connection with this Amendment other
than Tishman Speyer Properties, L.P. (“TSP”) and Cushman & Wakefield, Inc. (the
“Cushman”) and that, to the best of its knowledge, no other broker negotiated
this Amendment or is entitled to any fee or commission in connection herewith.
Landlord shall pay TSP and Cushman any commission which may be due in connection
with this Amendment pursuant to separate agreements. Tenant shall indemnify,
defend, protect and hold Landlord harmless from and against any and all losses,
liabilities, damages, claims, judgments, fines, suits, demands, costs, interest
and expenses of any kind or nature (including reasonable attorneys’ fees and
disbursements) incurred by Landlord in connection with any claim, proceeding or
judgment and the defense thereof which Landlord may incur by reason of any claim
of or liability to any broker, finder or like agent (other than TSP and Cushman)
arising out of any dealings claimed to have occurred between Tenant and the
claimant in connection with this Amendment, or the above representation being
false. Landlord shall indemnify, defend, protect and hold Tenant harmless from
and against any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) incurred by Tenant in connection
with any claim, proceeding or judgment and the defense thereof which Tenant may
incur by reason of any claim of or liability to TSP and Cushman and any other
broker, finder or like agent arising out of any dealings claimed to have
occurred between Landlord and the claimant in connection with this Amendment, or
the above representation being false. The provisions of this Section 15 shall
survive the expiration or earlier termination of the term of the Lease.

16. Landlord. (a) RCPI Landmark represents and warrants that it is the sole
owner of the fee estate interests in the condominium units consisting of the
condominium unit which includes the Lobby Premises, the 19th Floor Premises, the
20th floor of the Building, the 24th floor of the Building, the 27th floor of
the Building, the 29th floor of the Building, the 50th Floor Premises, the 54th
Floor Premises, the 55th Floor Premises, the 56th floor of the Building, the
57th Floor Premises, the 58th Floor Premises, the 59th Floor Premises, the 60th
Floor Premises, the 61st Floor Premises, the 62nd Floor Premises, the 63rd Floor
Premises and the 64th Floor Premises (collectively, the “RCPI Landmark Building
Premises”).

(b) RCPI 30 represents and warrants that it is the sole owner of the fee estate
interests in the condominium units consisting of the 22nd floor of the Building,
the 23rd floor of the Building, the 48th floor of the Building and the 49th
floor of the Building (collectively, the “RCPI 30 Building Premises”).

(c) RCPI Landmark represents and warrants that it is the sole owner of the fee
estate in the 50 Building and the 600 Building.

(d) RCPI Landmark covenants and agrees that it shall not, during the Term,
either (i) sell, transfer or convey its interest in any portion of the RCPI
Landmark Building Premises unless it sells, transfers or conveys its entire
interest in the RCPI Landmark Building Premises or (ii) grant any mortgage or
other security interest in any portion of the RCPI Landmark Building Premises
unless such mortgage or other security interest covers RCPI Landmark’s entire
interest in the RCPI Landmark Building Premises.

 

87



--------------------------------------------------------------------------------

(e) RCPI 30 covenants and agrees that it shall not, during the Term, either
(i) sell, transfer or convey its interest in any portion of the RCPI 30 Building
Premises unless it sells, transfers or conveys its entire interest in the RCPI
30 Building Premises or (ii) grant any mortgage or other security interest in
any portion of the RCPI 30 Building Premises unless such mortgage or other
security interest covers RCPI 30’s entire interest in the RCPI 30 Building
Premises.

(f) RCPI Landmark covenants and agrees that if it shall obtain ownership of any
of the condominium units in the Building consisting of floors 46, 47, 51, 52
and/or 53, such condominium units shall thereafter be deemed a part of the RCPI
Landmark Building Premises for all purposes of this Lease.

(g) RCPI 30 covenants and agrees that if it shall obtain ownership of any of the
condominium units in the Building consisting of floors 46, 47, 51, 52 and/or 53,
such condominium units shall thereafter be deemed a part of the RCPI 30 Building
Premises for all purposes of this Lease.

(h) Landlord covenants and agrees that if an Affiliate of RCPI Landmark and/or
RCPI 30 (a “Landlord Affiliate”) shall obtain ownership of any of the
condominium units in the Building consisting of floors 46, 47, 51, 52 and/or 53,
then Landlord shall cause such Landlord Affiliate to enter into an amendment of
the Lease pursuant to which (x) such condominium units (collectively, the
“Affiliate Building Premises”) shall thereafter be deemed to be subject to the
Offered Space Option hereinabove set forth, (y) the definition of “Landlord”
shall thereafter include such Landlord Affiliate and (z) such Landlord Affiliate
shall not, during the Term, either (i) sell, transfer or convey its interest in
any portion of the Affiliate Building Premises owned by such Landlord Affiliate
unless it sells, transfers or conveys its entire interest in the Affiliate
Building Premises owned by such Landlord Affiliate or (ii) grant any mortgage or
other security interest in any portion of the Affiliate Building Premises owned
by such Landlord Affiliate unless such mortgage or other security interest
covers such Landlord Affiliate’s entire interest in the Affiliate Building
Premises. Notwithstanding the foregoing, Landlord and Tenant acknowledge and
agree that (x) floors 46, 47, 51, 52 and/or 53 of the Building may come
available for purchase by a Landlord Affiliate, if at all, at different times,
(y) if and to the extent that one or more of such floors become available for
purchase at the same time and a Landlord Affiliate purchases one or more of such
floors at such time, the same Landlord Affiliate shall purchase all of the
floors purchased by any Landlord Affiliate at such time and (z) if, after the
purchase of one or more of such floors by a Landlord Affiliate, one or more
additional floors from among such floors become available for purchase and a
Landlord Affiliate elects to purchase one or more of such floors, such floor or
floors (in their entirety in accordance with the foregoing provisions of clause
(y) hereof) may be purchased by a different Landlord Affiliate. Nothing
contained herein shall be deemed to obligate RCPI Landmark, RCPI 30 and/or any
Landlord Affiliate to purchase any or all of floors 46, 47, 51, 52 and/or 53 of
the Building that may come available for purchase by them.

(i) Whenever the term Landlord is used herein, it shall mean, collectively, all
of the owners (each, a “Component Landlord”) of any portion of the Premises, the
Temporary Space, the Expansion Space, the Offered Space, the Basement Premises
and/or the Lobby Premises (collectively, the “Covered Space”); provided,
however, that (i) no Component Landlord shall be obligated to Tenant to perform
the obligations of any other Component Landlord with respect to obligations of
such other Component Landlord relating to any portion of the Covered Space owned
by such other Component Landlord, (ii) without otherwise limiting or adversely
affecting Tenant’s rights under the Lease except as expressly provided herein
(e.g.,

 

88



--------------------------------------------------------------------------------

without, except as expressly provided herein, limiting or adversely affecting
any express rights of termination with respect to the entire Covered Space in
the event of a casualty or express rights to an abatement of rent with respect
to all or any portion of the Covered Space in the event of an interruption of
services), Tenant shall look solely to RCPI Landmark or any successor to RCPI
Landmark’s interest in the Covered Space for the performance of obligations of
the Landlord under the Lease with respect to common areas of the Building and
any other portions of Rockefeller Center not owned by any other Component
Landlord (except to the extent, if any, that RCPI Landmark or any successor to
RCPI Landmark’s interest in the Covered Space ceases to have the right and the
ability to perform such obligations) and (iii) in the event that any portion of
the Covered Space ceases to be subject to any of the rights of Tenant under the
Lease (e.g., if all of Tenant’s rights with respect to the Temporary Space have
expired), such portion of the Covered Space shall thereafter be deemed to be
deleted from the definition of “Covered Space” and Landlord and Tenant shall
enter into an amendment of the Lease confirming the foregoing and deleting from
the definition of “Landlord” any Component Landlord that no longer owns any
portion of the Covered Space. For purposes of the Lease: (x) any Landlord
Affiliate that may, from time to time, own any portion of the Covered Space is
sometimes referred to herein as an “Ancillary Landlord,” and (y) any Covered
Space that is RCPI 30 Building Premises and/or Affiliate Building Premises, is
sometimes referred to herein collectively as “Non-Landmark Covered Space.”
Notwithstanding anything to the contrary contained herein: (1) Tenant shall not
be entitled to an abatement of rent pursuant to Section 20.12 of the Lease with
respect to RCPI Landmark Building Premises to the extent that such RCPI Landmark
Building Premises is determined to be untenantable as the result of an
Untenantable Condition located in Non-Landmark Covered Space, (2) Tenant shall
not be entitled to seek an action for a judgment to terminate the Lease for
constructive eviction with respect to RCPI Landmark Building Premises to the
extent that such action is based upon an Untenantable Condition located in
Non-Landmark Covered Space (and in such a case where Tenant is not be entitled
to seek an action for a judgment to terminate the Lease for constructive
Eviction with respect to an Untenantable Condition located within the
Non-Landmark Covered Space, any such action by Tenant to seek a judgment to
terminate the Lease for constructive eviction that may be available to Tenant at
law (subject to the provisions of Sections 8.1 and 12.1 of the Lease) shall be
restricted to an action for a judgment to terminate the Lease with respect only
to 100% of the Non-Landmark Covered Space), and (3) Section 9.2(b) of the Lease
is hereby modified by adding the following sentence at the end thereof:
“Notwithstanding anything to the contrary contained herein: (x) if the
substantial part of the Premises rendered untenantable as a result of such
damage is located exclusively within Non-Landmark Covered Space or only an
insubstantial part of the RCPI Landmark Building Premises is rendered
untenantable, then Tenant’s right to terminate this Lease set forth in this
Section 9.2(b) shall apply with respect only to 100% of the Non-Landmark Covered
Space and (y) if the substantial part of the Premises rendered untenantable as a
result of such damage includes a substantial part of the RCPI Landmark Building
Premises, then Tenant’s right to terminate this Lease set forth in this
Section 9.2(b) shall apply with respect only to the entire Lease.

(j) RCPI Landmark, RCPI 30, and any entity that becomes an Ancillary Landlord
hereby agree, on behalf of themselves and their successors and assigns, that for
so long as the Covered Space is not owned in its entirety by a single Component
Landlord, each of the Component Landlords shall collectively appoint a single
managing agent for all reasonable purposes in connection with the Lease
(provided such managing agent if not a Component Landlord shall have no
obligation or liability to Tenant under the Lease), including, without
limitation, (1) the granting or withholding of consents to alterations,
assignments of the Lease or sublettings of all or a portion of the Premises,
subject to the terms and conditions of the Lease, and (2) the receipt of all
notices given by Tenant under the Lease, and such managing agent

 

89



--------------------------------------------------------------------------------

shall be directed by the Component Landlords to administer the Lease in
accordance with all of its terms and conditions (e.g., the time periods and
standards set forth in the Lease with respect to the granting or withholding of
consents to alterations, assignments or sublettings). Promptly following the
transfer of any Covered Space by RCPI Landmark, RCPI 30 or any Landlord
Affiliate to an Ancillary Landlord, the Component Landlords shall cause such
Ancillary Landlord to enter into an amendment of the Lease pursuant to which
(x) the definition of “Landlord” shall thereafter include such Ancillary
Landlord and (z) such Ancillary Landlord shall agree to be bound by the
agreement set forth in the first sentence of this Section 16(j); provided,
however, that the failure of such Ancillary Landlord to enter into such an
amendment of the Lease shall not be deemed to diminish the fact that such
Ancillary Landlord shall have become a Component Landlord and shall be bound by
the agreement set forth in the first sentence of this Section 16(j).
Notwithstanding anything to the contrary contained herein, the requirement that
a single managing agent be appointed for all purposes in connection with the
Lease shall not apply to the 600 Building if the 600 Building is transferred to
an entity that is not a Landlord Affiliate or a successor to RCPI Landmark or
RCPI 30.

(k) Tenant and Landlord have, simultaneously with the execution of this
Amendment, executed, acknowledged and delivered a memorandum of lease, and
Tenant shall have the right, at its sole cost and expense, to record such
memorandum of lease against each any every tax lot comprising all or any portion
of the Premises, the Temporary Space, the Expansion Space, the Offered Space,
the Basement Premises, the Lobby Premises and the 600 Must-Take Space that is
currently owned by RCPI Landmark or RCPI 30. Landlord shall cooperate with
Tenant, at Landlord’s sole cost and expense, promptly after Tenant’s request
therefor, in connection with recording such memorandum of lease including,
without limitation, executing all transfer tax forms (e.g., TP-584 and NYC RPT
forms) required in order to record the memorandum of lease. Within ten (10) days
after the expiration of the Term, Tenant shall enter into such documentation as
may reasonably be required by Landlord in form reasonably acceptable to Tenant
to remove the memorandum of lease of record; provided, however, that with
respect to any tax lot for which Tenant ceases to have any rights under this
Lease (e.g., with respect to the tax lot comprising the Temporary Space after
Tenant’s rights with respect to the Temporary Space have come to an end or if
Tenant leases any space referred to in this lease pursuant to a separate lease
agreement with a Component Landlord), Tenant will enter into such documentation,
as may reasonably be required to remove the memorandum of lease of record from
such tax lot within ten (10) days after Tenant’s rights under the Lease with
respect to such tax lot have ceased and come to an end.

(l) Notwithstanding anything herein to the contrary, all of the RCPI Landmark
Building Premises, RCPI 30 Building Premises and/or Affiliate Building Premises
owned at the time in question by the owner of the RCPI Landmark Building
Premises shall be deemed a part of the RCPI Landmark Building Premises for all
purposes of the Lease. Thus, for example, if RCPI Landmark transfers the RCPI
Landmark Building Premises to a Landlord Affiliate and such Landlord Affiliate
has theretofore acquired or thereafter acquires floor 46 of the Building, then
floor 46 of the Building shall thereafter be deemed a part of the RCPI Landmark
Building Premises for all purposes of the Lease.

17. Representations and Warranties. (a) Tenant represents and warrants to
Landlord that, as of the date hereof, (i) the Original Lease is in full force
and effect and has not been modified except pursuant to this Amendment; (ii) to
the best of Tenant’s knowledge, there are no defaults existing under the Lease;
(iii) to the best of Tenant’s knowledge there exist no valid abatements, causes
of action, counterclaims, disputes, defenses, offsets, credits, deductions, or
claims against the enforcement of any of the terms and conditions of the Lease;

 

90



--------------------------------------------------------------------------------

(iv) this Amendment has been duly authorized, executed and delivered by Tenant
and constitutes the legal, valid and binding obligation of Tenant; (v) Landlord
has paid all amounts and performed all work required to be paid or performed
under the Lease in connection with Tenant’s initial occupancy of the Premises
under the Lease; and (vi) to the best of Tenant’s knowledge, Landlord is not in
default of any of its obligations or covenants under the Lease.

(b) RCPI Landmark represents and warrants to Tenant that, as of the date hereof,
(i) the Original Lease is in full force and effect and has not been modified
except pursuant to this Amendment; (ii) to the best of RCPI Landmark’s
knowledge, there are no defaults existing under the Lease; (iii) this Amendment
has been duly authorized, executed and delivered by RCPI Landmark and
constitutes the legal, valid and binding obligation of RCPI Landmark; (iv) to
the best of RCPI Landmark’s knowledge, Tenant is not in default of any of its
obligations or covenants under the Lease; and (v) there are no consents or
approvals required with respect to this Amendment from any party which have not
been obtained by RCPI Landmark as of the date hereof required in connection with
the effectiveness of this Amendment.

(c) RCPI 30 represents and warrants to Tenant that, as of the date hereof,
(i) to the best of RCPI 30’s knowledge, there are no defaults existing under the
Lease or the NBC Sublease; (ii) this Amendment has been duly authorized,
executed and delivered by RCPI 30 and constitutes the legal, valid and binding
obligation of RCPI 30; (iii) to the best of RCPI 30’s knowledge, Tenant is not
in default of any of its obligations or covenants under the Lease or the NBC
Sublease; and (iv) there are no consents or approvals required with respect to
this Amendment from any party which have not been obtained by RCPI 30 as of the
date hereof required in connection with the effectiveness of this Amendment.

18. Miscellaneous. (a) Except as set forth herein, nothing contained in this
Amendment shall be deemed to amend or modify in any respect the terms of the
Original Lease and such terms shall remain in full force and effect as modified
hereby. If there is any inconsistency between the terms of this Amendment and
the terms of the Original Lease, the terms of this Amendment shall be
controlling and prevail.

(b) This Amendment contains the entire agreement of the parties with respect to
its subject matter and all prior negotiations, discussions, representations,
agreements and understandings heretofore had among the parties with respect
thereto are merged herein.

(c) This Amendment may be executed in duplicate counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

(d) This Amendment shall not be binding upon Landlord or Tenant unless and until
Landlord shall have delivered a fully executed counterpart of this Amendment to
Tenant.

(e) This Amendment shall be binding upon and inure to the benefit of Landlord
and Tenant and their successors and permitted assigns.

(f) This Amendment shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles thereof.

(g) The captions, headings, and titles in this Amendment are solely for
convenience of reference and shall not affect its interpretation.

 

91



--------------------------------------------------------------------------------

(h) Each reference in the Original Lease to “this Lease”, “herein”, “hereunder”
or words of similar import shall be deemed to refer to the Lease.

(i) The liability of a Component Landlord for such Landlord’s obligations under
this Amendment shall be limited to such Component Landlord’s interest in the
Center or its portion thereof and undistributed net proceeds of sale, title
insurance, insurance and condemnation proceeds of its interest not used or
proposed to be used for restoration and Tenant shall not look to any other
property or assets of such Component Landlord or the property or assets of any
other Component Landlord for such other Component Landlord’s liability or the
property or assets of their direct or indirect partners, members, managers,
shareholders, directors, officers, principals, employees or agents
(collectively, the “Parties”) in seeking either to enforce a particular
Component Landlord’s obligations under the Lease or to satisfy a judgment for
such Component Landlord’s failure to perform its obligations hereunder; and none
of the Parties shall be personally liable for the performance of Landlord’s
obligations under this Amendment, subject to the terms above.

(j) “Substantial Completion” as to any construction performed by any party,
“Substantial Completion” or “Substantially Completed” means that such work has
been completed, as reasonably determined by the architect responsible therefor,
in accordance with (a) the provisions of this Lease applicable thereto, (b) the
plans and specifications for such work, and (c) all applicable Requirements,
except for minor details of construction, decoration and mechanical adjustments,
if any, the noncompletion of which does not interfere with Tenant’s use of the
Premises or which in accordance with good construction practice should be
completed after the completion of other work in the Premises or the Building
(collectively, “Punch List Items”). Any dispute as to the Substantial Completion
of any work shall be determined by arbitration pursuant to the expedited rules
and regulations of the American Arbitration Association. Tenant and Landlord
shall notify the other of any dispute within two Business Days after the
inspecting the work in question, time being of the essence in respect thereof.

(k) The term of the Conduit License Agreement dated as of March 27, 2001 between
Landlord and Tenant is extended for the Extension Period.

(l) Landlord and Tenant hereby agree to enter into a restated and amended
version of the Lease promptly following July 1, 2011 and each party shall use
diligent and good faith efforts to do so in an expeditious manner, which
restated and amended lease shall incorporate all of the operative provisions of
the Lease into a single lease document (it being understood and agreed that so
long as (i) the Tenant (or an Affiliate thereof) under this Lease is the tenant
under the New 600 Lease and (ii) the Landlord (or an affiliate thereof) under
this Lease is the landlord under the New 600 Lease, then such restated and
amended lease shall contain a provision whereby a monetary default (i.e., any
default by Tenant in paying any payment to Landlord that is due under the New
600 Lease) under the New 600 Lease (beyond the expiration of any applicable
notice, cure or grace periods thereunder) shall be deemed a default (beyond the
expiration of any applicable notice, cure or grace periods hereunder)
hereunder), provided that until such restated and amended lease is entered into
the terms of the Lease shall be unaffected thereby. The above notwithstanding,
until such time that the restated and amended version of the Lease is executed
by Landlord and Tenant, the terms of this Lease shall continue to govern and be
unaffected and neither party hereto shall have liability to the other party for
any failure to enter into the restated and amended lease, so long as such party
is acting diligently and using good faith efforts to enter in such restated and
amended lease.

 

92



--------------------------------------------------------------------------------

(m) Landlord shall look solely to the assets of Tenant, for the satisfaction of
any monetary claim under the Lease, or for the collection of any judgment (or
other judicial process) based thereon, and no property or assets of any partner,
affiliate, shareholder, director, officer, member, employee, agent,
representative or beneficiary of Tenant, disclosed or undisclosed, shall be
subject to levy, execution, or other enforcement procedure for the satisfaction
of such claim or judgment (or other judicial process). Nothing herein is
intended to impair the Landlord’s rights, pursuant to applicable law, arising by
reason of a fraudulent conveyance.

(n) This Amendment may be executed and delivered by pdf, facsimile or scan and a
pdf, facsimile or scanned signature page shall be deemed to be an original for
all purposes hereof, provided that each party shall promptly deliver true
original signatures to the other party.

19. Must-Take Space. (a) Subject to the terms and conditions of this Section 19,
as of the Must-Take Space Inclusion Date, the entire rentable area of the 56th
floor of the Building (herein referred to as “Must-Take Space”), as more
particularly shown on the floor plan annexed hereto as Exhibit O, shall be added
to and included in the Premises upon the terms and subject to the conditions of
the Lease and to such additional terms and conditions as are hereinafter set
forth. Landlord shall send to Tenant a notice (herein called the “Must-Take
Notice”), which may not be sent by Landlord prior to the date which is 18 months
prior to the anticipated Must-Take Space Inclusion Date and may not be sent on
or after December 1, 2021 (the “Must-Take End Date”), indicating that the
Must-Take Space shall be coming Available (as defined in Section 9 of this
Amendment) and indicating the date of the anticipated Must-Take Inclusion Date.
The date on which Landlord delivers vacant and exclusive possession of the
Must-Take Space, with the Expansion Extension Work Substantially Completed and
in broom-clean condition shall be referred to herein as the “Must-Take Space
Inclusion Date”; it being understood and agreed that the Must-Take Space
Inclusion Date shall not be earlier than three (3) months following the giving
of the Must-Take Notice by Landlord to Tenant. Notwithstanding anything
contained in this Section 19 to the contrary, Landlord has no obligation to
lease the Must-Take Space to Tenant and Landlord has no obligation to give the
Must-Take Notice.

(b) Effective as of the Must-Take Space Inclusion Date:

(i) The fixed rent payable under the Lease in respect of the Must-Take Space
shall be an amount from the Must-take Inclusion Date equal to (A) $2,410,344.00
per annum [based on $72.00 per rentable square foot] ($200,862.00 per month)
during the 1st Rental Period if the Must-Take Rent Commencement Date occurs
during the 1st Rental Period, (B) $2,477,298.00 per annum [based on $74.00 per
rentable square foot] ($206,441.50 per month) during the 2nd Rental Period if
the Must-Take Rent Commencement Date occurs during or prior to the 2nd Rental
Period, (C) $2,678,160.00 per annum [based on $80.00 per rentable square foot]
($223,180.00 per month) during the 3rd Rental Period if the Must-Take Rent
Commencement Date occurs during or prior to the 3rd Rental Period,
(D) $2,879,022.00 per annum [based on $86.00 per rentable square foot]
($239,918.50 per month) during the 4th Rental Period if the Must-Take Rent
Commencement Date occurs during or prior to the 4th Rental Period and
(E) $3,213,792.00 per annum [based on $96.00 per rentable square foot]
($267,816.00 per month) during the 5th Rental Period if the Must-Take Rent
Commencement Date occurs during or prior to the 5th Rental Period, payable at
the times and in the manner specified in the Lease for the payment of fixed
rent.

 

93



--------------------------------------------------------------------------------

(ii) The Must-Take Space shall consist of 33,477 rentable square feet for all
purposes of the Lease, as mutually agreed by Landlord and Tenant.

(iii) Tenant shall pay all additional rent in respect of the Must-Take Space
payable pursuant to the Original Lease, including Article Twenty-Four thereof,
except that (A) “Base Real Estate Taxes” set forth in Section 24.3(h) of the
Lease shall mean one-half of (x) the R.E. Tax Share of the Real Estate Taxes for
the Tax Year beginning on July 1, 2012 and ending on June 30, 2013 plus (y) the
R.E. Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1,
2013 and ending on June 30, 2014, (B) “Base Com” set forth in Section 24.3(i) of
the Lease shall mean the O.E. Share of the Cost of Operation and Maintenance for
the Computation Year beginning on January 1, 2013 and ending on December 31,
2013, and (C) “Tenant’s Area” shall mean 33,477 rentable square feet.

(iv) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated as a result of such default, Tenant shall be entitled to the full
amount of any abatement provided for herein in accordance with the provisions
hereof), (1) if the Must-Take Notice is sent on or prior to May 31, 2017, then
(A) the fixed rent and all additional rent (including additional rent for Taxes
and Operating Expenses) payable by Tenant with respect to the Must-Take Space
only, shall be abated for the period (the “Initial Must-Take Free Rent Period”)
commencing on the Must-Take Space Inclusion Date and ending on the day preceding
the eleven (11) month anniversary of the Must-Take Space Inclusion Date and
(B) the fixed rent payable by Tenant with respect to the Must-Take Space shall
be abated for the period commencing on May 1, 2033 and ending on the Extended
Expiration Date or (2) if the Must-Take Notice is sent on or after June 1, 2017
(but prior to the Must-Take End Date) (A) the fixed rent and all additional rent
(including additional rent for Taxes and Operating Expenses) payable by Tenant
with respect to the Must-Take Space only, shall be abated commencing on the
Must-Take Space Inclusion Date for the number of months (the “Alternate
Must-Take Free Rent Period”) calculated by multiplying (x) the quotient obtained
by dividing the number of months remaining in the Extension Period and dividing
same by 240 by (y) 11 and (B) the fixed rent payable by Tenant with respect to
the Must-Take Space only shall be abated for the number of months calculated by
multiplying (x) the quotient obtained by dividing the number of months remaining
in the Extension Period and dividing same by 240 by (y) 6, which abatement shall
be applied to in equal installments to the final 6 months in the Extension
Period. The day immediately following the expiration of the Initial Must-Take
Free Rent Period or the Alternate Must-Take Free Rent Period, as applicable,
shall be referred to herein as the “Must-Take Rent Commencement Date”.

(c) If the Must-Take Space shall not be available for Tenant’s occupancy in the
condition required hereunder on the anticipated Must-Take Space Inclusion Date
set forth in the Must-Take Notice (the “Anticipated Must-Take Inclusion Date”)
for any reason, including the holding over of the prior tenant, then Landlord
and Tenant agree that, other than as set forth in this Section 19(c), the
failure to have such Must-Take Space available for occupancy by Tenant shall in
no way affect the validity of the Lease or the inclusion of such Must-Take Space
in the Premises or the obligations of Landlord or Tenant under the Lease, and
for the purpose of this Section 19 the Must-Take Space Inclusion Date shall be
deferred to and shall be the date such

 

94



--------------------------------------------------------------------------------

Must-Take Space is available for Tenant’s occupancy unleased and free of tenants
or other occupants and in the condition required hereunder.

(d) Anything to the contrary herein notwithstanding, Landlord shall allow Tenant
a contribution in the amount (the “Must-Take Space Contribution”) (1) if the
Must-Take Notice is sent on or prior to May 31, 2017, of $2,510,775.00 or (2) if
the Must-Take Notice is sent on or after June 1, 2017, obtained by multiplying
(x) the quotient obtained by dividing (A) the number of full months and the
fractional portion of any portion of a month in the period commencing on the
Must-Take Space Commencement Date and ending on October 31, 2033 and dividing
same by (B) 240 by (y) $75.00 by (z) the rentable square footage of the
Must-Take Space, which Must-Take Space Contribution shall be utilized by Tenant
in accordance with the terms of Section 7 hereof, as if any reference therein to
the “Landlord Extension Contribution” shall mean the “Must-Take Space
Contribution”; it being understood and agreed that the amount detailed in this
clause (d) shall be deemed part of the Landlord’s Extension Contribution for all
purposes where such term is utilized in any SNDA, subject, however to the
modifications detailed in this clause (d). The Must-Take Space Contribution
shall be utilized by Tenant in connection with Alterations performed by Tenant
in the Must-Take Space following the Must-Take Space Inclusion Date in
accordance with the terms and provisions of the Lease, including Section 7
hereof, and for no other purposes (other than soft costs, as set forth in
Section 7 of this Amendment).

(e) Landlord shall not be obligated to perform any work with respect to the
Must-Take Space or make any contribution to Tenant to prepare the Must-Take
Space for Tenant’s occupancy, except for the Expansion Extension Work and work
required by the terms of Section 6 (f) above and the Must-Take Space
Contribution as set forth herein.

(f) Following the Must-Take Space Inclusion Date, the Must-Take Space shall be
added to and be deemed to be a part of the Premises for all purposes of the
Lease (except as otherwise provided in this Section 19).

(g) Except as otherwise expressly set forth herein, in no event shall Landlord
be obligated to incur any fee, cost, expense or obligation, nor to prosecute any
legal action or proceeding, in connection with the delivery of the Must-Take
Space to Tenant nor shall Tenant’s obligations under the Lease with respect to
the Premises or the Must-Take Space be affected thereby, except that if the
prior tenant or occupant holds over in the Must-Take Space beyond 45 days,
Landlord shall at its expense commence and diligently prosecute appropriate
proceedings to recover vacant possession of the Must-Take Space. Except as
otherwise expressly set forth herein, Landlord shall not be subject to any
liability and the Lease shall not be impaired if Landlord shall be unable to
deliver possession of the Must-Take Space to Tenant on any particular date.
Tenant hereby waives any right to rescind the Lease under the provisions of
Section 223-a of the Real Property Law of the State of New York, and agrees that
the provisions of this Section 19(g) are intended to constitute “an express
provision to the contrary” within the meaning of said Section 223-a. Landlord
agrees that it shall not waive any rights it may have against any person or
entity holding over in the Must-Take Space, without any obligation to enforce
any such rights. If Landlord fails to deliver vacant possession of any Must-Take
Space in accordance with the terms hereof prior to 9 months after the date which
is the anticipated Must-Take Space Commencement Date (as set forth in the
Must-Take Space Notice, Tenant shall have the right at any time thereafter in
respect of the Must-Take Space, as its sole and exclusive remedy therefor
(subject to Landlord’s obligation to re-offer such space to Tenant as detailed
below), to cancel the Lease in respect of the Must-Take Space by giving notice
of cancellation to Landlord. If Tenant timely delivers the aforesaid
cancellation notice, the

 

95



--------------------------------------------------------------------------------

Lease in respect of the Must-Take Space shall terminate 30 days after the date
of such notice (or, if Landlord obtains possession of the Must-Take Space within
the 30-day period after Tenant gives such cancellation notice, then within 30
days after Landlord obtains possession of the Must-Take Space), in which case
Tenant’s cancellation notice shall be void and the Lease in respect of the
Must-Take Space shall continue in full force and effect. If Tenant shall
terminate the Lease in respect of the Must-Take Space as provided above and
Landlord subsequently obtains possession of the Must-Take Space, Landlord shall
promptly offer in writing the Must-Take Space to Tenant and Tenant shall have 30
days (or 15 days, if Landlord obtains possession of the Must-Take Space within
90 days after Tenant gives such cancellation notice) within which to exercise
its right to lease the Must-Take Space upon the same terms applicable to its
initial exercise of its right to lease the Must-Take Space.

(h) Notwithstanding any provision of the Lease to the contrary, at any time
prior to Landlord giving a Must-Take Notice, Landlord shall have the right to
renew the existing lease in respect of the Must-Take Space pursuant to the
renewal right contained in such lease or, after the expiration of any renewal
term contained in such lease or if the tenant which is a party to such lease
shall not renew the term of such lease pursuant to the right of renewal
contained in such lease, for renewal terms of up to one year each.

20. 600 Must-Take Space. (a) Subject to the terms and conditions of this
Section 20, as of the 600 Must-Take Space Inclusion Date, the entire rentable
area of the 4th floor of the 600 Building, as more particularly shown on Exhibit
V-2 attached hereto (the “4th Floor Premises” or the “600 Must-Take Space”),
shall be added to and included in the Premises upon the terms and subject to the
conditions of the Lease and to such additional terms and conditions as are
hereinafter set forth; provided, however, if despite Landlord’s good faith
efforts, Landlord is not able to obtain, without cost to Landlord, possession of
the 4th Floor Premises prior to September 30, 2016 and has not given a 600
Must-Take Notice for the 4th Floor Premises prior thereto, but is able to make
Available (as defined below in this Section 20) the entire rentable area of the
2nd floor of the 600 Building, as more particularly shown on Exhibit V-1
attached hereto (the “2nd Floor Premises”) prior to September 30, 2016 (it being
understood and agreed, that if the 600 Must-Take Space will not be Available (as
defined below in this Section 20) prior to September 30, 2016, then the 600
Must-Take Space shall be deemed to be the 4th Floor Premises for all purposes
hereunder), then the 2nd Floor Premises shall be deemed to be the 600 Must-Take
Space for all purposes hereunder and, in such case, the 2nd Floor Premises shall
be added to and included in the Premises upon the terms and subject to the
conditions of the Lease and to such additional terms and conditions as are
hereinafter set forth. Landlord shall send to Tenant a notice (herein called the
“600 Must-Take Notice”), indicating that the 600 Must-Take Space shall be coming
Available (as defined below in this Article 20) and indicating the date of the
Anticipated 600 Must-Take Space Inclusion Date; it being understood and agreed
that the 600 Must-Take Space Inclusion Date shall not occur earlier than the six
(6) month anniversary of the date Landlord gives the 600 Must-Take Notice and in
no event shall Landlord be entitled to give the 600 Must-Take Notice if such
notice provides for an Anticipated 600 Must-Take Space Inclusion Date that is
later than May 31, 2018. The date on which Landlord delivers to Tenant vacant
and exclusive possession of the 600 Must-Take Space, with the Expansion
Extension Work set forth in Exhibit B-1 in respect of the 600 Must-Take Space
Substantially Completed and in broom-clean condition shall be referred to herein
as the “600 Must-Take Space Inclusion Date”. Whichever of the 2nd Floor Premises
or the 4th Floor Premises is not the 600 Must-Take Space pursuant to the terms
of this Section 20(a) shall be herein called the “600 Offered Space”).

(b) Effective as of the 600 Must-Take Space Inclusion Date:

 

96



--------------------------------------------------------------------------------

(i) (A) If the 600 Must-Take Space consists of the 4th Floor Premises, then the
fixed rent payable under the Lease in respect of the 4th Floor Premises shall be
an amount from the 600 Must-Take Space Inclusion Date equal to (A) $1,491,705.00
per annum [based on $45.00 per rentable square foot] ($124,308.75 per month)
during the 600 1st Rental Period, if applicable, (B) $1,624,301.00 per annum
[based on $49.00 per rentable square foot] ($135,358.42 per month) during the
600 2nd Rental Period, if applicable, (C) $1,756,897.00 per annum [based on
$53.00 per rentable square foot] ($146,408.08 per month) during the 600 3rd
Rental Period, and (D) $1,955,791.00 per annum [based on $59.00 per rentable
square foot] ($162,982.58.00 per month) during the 600 4th Rental Period,
payable at the times and in the manner specified in the Lease for the payment of
fixed rent.

(B) If the 600 Must-Take Space consists of the 2nd Floor Premises, then the
fixed rent payable under the Lease in respect of the 600 Must-Take Space if the
600 Must-Take Space is the 2nd Floor Premises shall be an amount from the 600
Must-take Space Inclusion Date equal to (A) $1,491,750.00 per annum [based on
$45.00 per rentable square foot] ($124,312.50 per month) during the 600 1st
Rental Period, if applicable, (B) $1,624,350.00 per annum [based on $49.00 per
rentable square foot] ($135,362.50 per month) during the 600 2nd Rental Period,
if applicable, (C) $1,756,950.00 per annum [based on $53.00 per rentable square
foot] ($146,412.50 per month) during the 600 3rd Rental Period, and
(D) $1,955,850.00 per annum [based on $59.00 per rentable square foot]
($162,987.50 per month) during the 600 4th Rental Period, payable at the times
and in the manner specified in the Lease for the payment of fixed rent.

(ii) The 600 Must-Take Space shall consist of 33,150 rentable square feet for
all purposes of the Lease if the 600 Must-Take Space consists of the 2nd Floor
Premises and 33,149 rentable square feet for all purposes of the Lease if the
600 Must-Take Space consists of the 4th Floor Premises.

(iii) Tenant shall pay all additional rent in respect of the 600 Must-Take Space
payable pursuant to the Original Lease, including Article Twenty-Four thereof,
except that (A) “Base Real Estate Taxes” set forth in Section 24.3(h) of the
Lease shall mean one-half of (x) the R.E. Tax Share of the Real Estate Taxes for
the Tax Year beginning on July 1, 2012 and ending on June 30, 2013 plus (y) the
R.E. Tax Share of the Real Estate Taxes for the Tax Year beginning on July 1,
2013 and ending on June 30, 2014, (B) “Base Com” set forth in Section 24.3(i) of
the Lease shall mean the O.E. Share of the Cost of Operation and Maintenance for
the Computation Year beginning on January 1, 2013 and ending on December 31,
2013, and (C) “Tenant’s Area” shall mean 33,150 rentable square feet if the 600
Must-Take Space is the 2nd Floor Premises and 33,149 rentable square feet if the
600 Must-Take Space is the 4th Floor Premises.

(iv) Notwithstanding the foregoing, provided that Tenant shall not be in default
beyond the expiration of any applicable notice and cure periods set forth in the
Lease of any of the monetary obligations contained in the Lease (it being
understood that so long as Tenant cures any such default and the Lease is not
terminated due to such default, Tenant shall be entitled to the full amount of
any abatement provided for herein in accordance with the provisions hereof),
(x) Tenant’s obligation to pay fixed rent and additional rent for Taxes and
Operating Expenses and all utility charges payable under the Lease other than
any charge for electricity in respect of any portion of the 600

 

97



--------------------------------------------------------------------------------

Must-Take Space (which annual charge for electricity shall equal the product of
$0.55 multiplied by the number of rentable square foot in the 600 Must-Take
Space) shall be abated for the period (the “600 Must-Take Space Free Rent
Period”) commencing on the 600 Must-Take Space Inclusion Date and ending on the
day preceding the 12 month anniversary of the 600 Must-Take Space Inclusion Date
(the day immediately following the last day of the 600 Must-Take Space Free Rent
Period shall be referred to herein as the “600 Must-Take Space Rent Commencement
Date”) and (y) Tenant’s obligation to pay fixed rent with respect to the 600
Must-Take Space shall be abated for the period commencing on May 1, 2033 and
ending on the Extended Expiration Date, both dates inclusive. The 600 Must-Take
Space Free Rent Period shall be extended by the number of days during same that
Tenant is entitled to an abatement of fixed rent during such 600 Must-Take Space
Free Rent Period for any other reason under this Lease (e.g., due to casualty).

(c) Except as set forth below in Section 20(g), if the 600 Must-Take Space shall
not be available for Tenant’s occupancy in the condition required hereunder on
the anticipated 600 Must-Take Space Inclusion Date set forth in the 600
Must-Take Notice (the “Anticipated 600 Must-Take Inclusion Date”) for any
reason, including the holding over of the prior tenant, then Landlord and Tenant
agree that, other than as set forth in this Section 20(c), the failure to have
the 600 Must-Take Space available for occupancy by Tenant shall in no way affect
the validity of this Amendment or the Lease or the inclusion of the 600
Must-Take Space in the Premises or the obligations of Landlord or Tenant under
the Lease, and for the purpose of this Section 20 the 600 Must-Take Space
Inclusion Date shall be deferred to and shall be the date the 600 Must-Take
Space is available for Tenant’s occupancy unleased and free of tenants or other
occupants and in the condition required hereunder.

(d) Anything to the contrary herein notwithstanding, Landlord shall allow Tenant
a credit in the amount (the “600 Must-Take Space Contribution”) obtained by
multiplying (x) $75.00 by (y) the rentable square footage of the 600 Must-Take
Space, which credit shall be utilized by Tenant in accordance with the terms of
Section 7 hereof, as if any reference therein to the “Landlord Extension
Contribution” shall mean the “600 Must-Take Space Contribution”. The 600
Must-Take Space Contribution shall be utilized by Tenant in connection with
Alterations performed by Tenant in the 600 Must-Take Space following the 600
Must-Take Space Inclusion Date in accordance with the terms and provisions of
the Lease, including Section 7 hereof, and for no other purposes (other than
soft costs, as set forth in Section 7 of this Amendment). Notwithstanding
anything to the contrary contained in this Amendment, any amount of the 600
Must-Take Space Contribution not requisitioned by Tenant by the date which is
the third (3rd) anniversary of the 600 Must-Take Space Inclusion Date shall be
retained by Landlord.

(e) Landlord shall not be obligated to perform any work with respect to the 600
Must-Take Space or make any contribution to Tenant to prepare the 600 Must-Take
Space for Tenant’s occupancy, except for the Expansion Extension Work and work
required by the terms of Section 6(f) above and the 600 Must-Take Space
Contribution as set forth herein, if applicable; provided, however, nothing
contained herein shall eliminate or reduce or modify Landlord’s ongoing repair,
maintenance and/or restoration obligations and Landlord’s obligations regarding
the provision of services to the 600 Must-Take Space, each as provided for in
the Lease.

(f) Following the 600 Must-Take Space Inclusion Date, the 600 Must-Take Space
shall be added to and be deemed to be a part of the Premises for all purposes of
the Lease (except as otherwise provided in this Section 20). Landlord shall
provide electricity and

 

98



--------------------------------------------------------------------------------

HVAC to the 600 Must-Take Space on the same terms that Landlord is obligated to
provide such services to the 3rd Floor Premises as detailed hereunder.

(g) (i) Except as otherwise expressly set forth in this Section 20, in no event
shall Landlord be obligated to incur any fee, cost, expense or obligation, nor
to prosecute any legal action or proceeding, in connection with the delivery of
the 600 Must-Take Space to Tenant nor shall Tenant’s obligations under the Lease
with respect to the Premises or the 600 Must-Take Space be affected thereby,
except that if the prior tenant or occupant holds over in the 600 Must-Take
Space beyond 45 days, Landlord shall at its expense commence and diligently
prosecute appropriate proceedings to recover vacant possession of the 600
Must-Take Space. Except as otherwise expressly set forth herein, Landlord shall
not be subject to any liability and the Lease shall not be impaired if Landlord
shall be unable to deliver possession of the 600 Must-Take Space to Tenant on
any particular date. Tenant hereby waives any right to rescind the Lease under
the provisions of Section 223-a of the Real Property Law of the State of New
York, and agrees that the provisions of this Section 20(h) are intended to
constitute “an express provision to the contrary” within the meaning of said
Section 223-a. Landlord agrees that it shall not waive any rights it may have
against any person or entity holding over in the 600 Must-Take Space, without
any obligation to enforce any such rights.

(ii) (A) The above notwithstanding, if Landlord fails to deliver vacant
possession of the 600 Must-Take Space in accordance with and in the condition
required by the terms hereof prior to the earlier to occur of (a “Must Take
Outside Delivery Date”) (1) May 31, 2018 or (2) the eighteen (18) month
anniversary of the Anticipated 600 Must-Take Space Inclusion Date (time being of
the essence with respect to such dates), then Tenant shall have the right,
exercisable within thirty (30) days following the Must Take Outside Delivery
Date, as its sole and exclusive remedy therefore (subject to the terms and
conditions of Section 2(d) of this Amendment), to cancel the Lease in respect of
the 600 Must-Take Space (such that this Section 20 shall thereafter be deleted
herefrom) by giving notice of such cancellation to Landlord (a “600 Must-Take
Termination Notice”), which notice shall be effective as of the date of such
notice (the “Type A Must-Take Termination Date”) (it being understood and agreed
that if Tenant fails to timely give such 600 Must-Take Termination Notice, such
failure shall be deemed to be an election by Tenant to cancel the Lease in
respect of the 600 Must-Take Space and the Type A Must-Take Termination Date
shall be deemed to be the date which is thirty (30) days following the Must Take
Outside Delivery Date).

(B) The above notwithstanding, if Landlord fails to give Tenant a Must-Take
Notice by November 30, 2017 (time being of the essence with respect thereto),
then this Lease with respect to the 600 Must-Take Space shall automatically be
cancelled (such that this Section 20 shall thereafter be deleted therefrom),
without any further action required of either party, effective as of December 1,
2017 (the “Type B Must-Take Termination Date”, and collectively with the Type A
Must-Take Termination Date, referred to herein as the “600 Must-Take Termination
Date”).

(h) “Available”, for the purposes of this Section 20 only, shall mean that at
the time Tenant would lease the 600 Must-Take Space, the 600 Must-Take Space is
not expected to be subject to the existing lease covering the 600 Must-Take
Space. Notwithstanding any of the foregoing to the contrary, from and after the
date hereof, Landlord shall not grant any rights of renewal or extension to the
current tenant and occupant of the 600 Must-Take Space or grant to any tenant or
other occupant of the 600 Building any expansion rights with respect to the 600
Must-Take Space except if such expansion rights are expressly made subordinate
to the rights granted Tenant under this Amendment. Landlord hereby represents
and warrants to Tenant

 

99



--------------------------------------------------------------------------------

that the scheduled expiration date of the current tenant’s lease covering both
the 2nd Floor Premises and the 4th Floor Premises is September 30, 2016.

[Signature Page Follows]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment by their
respective duly authorized representatives as of the day and year first above
written.

 

LANDLORD: RCPI LANDMARK PROPERTIES, L.L.C. By:   /s/ Steven R. Wechsler Name:  
Steven R. Wechsler Title:   Senior Managing Director RCPI 30 ROCK 22234849,
L.L.C. By:   /s/ Steven R. Wechsler  

Steven R. Wechsler

 

Senior Managing Director

TENANT: LAZARD GROUP LLC By:   /s/ Scott D. Hoffman Name:   Scott D. Hoffman
Title:   Managing Director & General Counsel



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF EXISTING SNDA

LOAN NO. 783000001

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of the          day of                 , 2011, between Bank of
America, N.A., as successor by merger to LaSalle Bank National Association, as
trustee for the registered holders of Commercial Mortgage Pass-Through
Certificates, Series 2005 - Rock, acting through Wells Fargo Bank, National
Association, as successor-by-merger to Wachovia Bank, National Association, as
Servicer (“Lender”), having an address at
                                                          and Lazard Group LLC,
having an address at 30 Rockefeller Plaza, New York, NY 10112 (“Tenant”).

RECITALS

A. Tenant is the tenant under that certain Lease dated January 27, 1994, as
amended by Supplemental Indenture dated as of April 30, 1994, Supplemental
Indenture dated March 27, 1996, Amendment of Lease dated as of October 11, 1999,
letter agreement dated as of September 5, 2000, letter agreement dated
January 5, 2001, Second Amendment to Lease dated as of May 22, 2001, Third
Amendment to Lease dated as of November 30 , 2010, letter agreement dated as of
December 31, 2010, letter agreement dated as of January 21, 2011, letter
agreement dated as of February 16, 2011 and Fourth Amendment to Lease dated as
of February 16, 2011 (the “4th Amendment”) (as so amended, the “Aggregate
Lease;” the portion of the Aggregate Lease that relates to the demised premises
encumbered by the Mortgage (as hereinafter defined) shall be referred to as the
“Lease”) with RCPI Landmark Properties, L.L.C. (“Landlord”) and RCPI 30 ROCK
22234849, L.L.C. each a Delaware limited liability company, of premises
described in the Aggregate Lease (the portion of the demised premises encumbered
by the Mortgage shall be referred to as the “Premises”) located in certain
condominium units in the building known as 30 Rockefeller Plaza, and in certain
office buildings known as 50 Rockefeller Plaza and 600 Fifth Avenue, each
located in New York, New York (such condominium units and office buildings,
including the Premises, are hereinafter referred to as the “Property”). The
condominium units comprising the portions of the Premises in the building known
as 30 Rockefeller Plaza and the condominium units which may be added to the
Premises by reason of the operation of certain provisions contained in the Lease
and which are subject to this Agreement are set forth on Exhibit A-1 annexed
hereto and made a part hereof. The block and lot numbers for the building known
as 50 Rockefeller Plaza are set forth on Exhibit A-2 annexed hereto and made a
part hereof. The block and lot numbers for the building known as 600 Fifth
Avenue are set forth on Exhibit A-3 annexed hereto and made a part hereof.

B. This Agreement is being entered into in connection with a mortgage loan (the
“Loan”) made by Lender to Landlord, secured by, among other things: (a) a first
mortgage, deed of trust or deed to secure debt on and of the Property (the
“Mortgage”) recorded with the registry or clerk of the county in which the
Property is located as CRFN no. 2005000326688 and which secures a loan in the
original principal amount of $1,210,000,000.00; and (b) a first assignment of
leases and rents on the Property (the “Assignment of Leases and Rents”) which

 

H-1



--------------------------------------------------------------------------------

is recorded with the registry or clerk of the county in which the Property is
located as CRFN no. 2005000326691. The Mortgage and the Assignment of Leases and
Rents are hereinafter collectively referred to as the “Security Documents”.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Tenant agrees that the Lease is and shall be subject and subordinate to the
Security Documents and to all present or future advances under the obligations
secured thereby and all renewals, amendments, modifications, consolidations,
replacements and extensions of the secured obligations and the Security
Documents, to the full extent of all amounts secured by the Security Documents
from time to time. Said subordination is to have the same force and effect as if
the Security Documents and such renewals, modifications, consolidations,
replacements and extensions thereof had been executed, acknowledged, delivered
and recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof. The provisions of this Section 1 to the effect that the Lease
shall be “subject” to the Security Documents are intended to ensure the priority
of the Security Documents over the Lease, but are not otherwise intended to
deprive Tenant of any of its rights under the Lease, except as provided in this
Agreement (e.g., any current or future provision of the Security Documents
restricting the use of the Premises would not be binding upon Tenant if and to
the extent that any such provision would diminish the rights of Tenant with
respect to the use of the Premises as set forth in the Lease).

2. Lender agrees that, if the Lender exercises any of its rights under the
Security Documents, including an entry by Lender pursuant to the Mortgage or a
foreclosure of the Mortgage, or if Lender acquires the Property by deed-in-lieu
of foreclosure, Lender shall not disturb Tenant’s rights of possession, use and
quiet enjoyment of the Premises under the terms of the Lease, so long as Tenant
is not in default beyond the expiration of any applicable notice and grace
period of any term, covenant or condition of the Lease.

3. Tenant agrees that, in the event of a foreclosure of the Mortgage by Lender
or the acceptance of a deed in lieu of foreclosure by Lender or any other
succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord (and Lender will accept such attornment and recognize
Tenant as its tenant) under the Lease for the remainder of the term of the Lease
(including all extension periods which have been or are hereafter exercised)
upon the same terms and conditions as are set forth in the Lease (subject to the
terms of this Agreement), and Tenant hereby agrees to pay and perform all of the
obligations of Tenant pursuant to the Lease subject to Tenant’s rights and
remedies thereunder, as same may be limited by the terms of this Agreement.

4. Upon such attornment, the Lease shall continue as a direct lease between
Lender and Tenant upon all the terms and conditions thereof, except that Tenant
agrees that, in the event Lender succeeds to the interest of Landlord under the
Lease, Lender shall not be:

(a) subject to the provisions of Sections 4(b) and 4(d) hereof, liable for any
act or omission of any prior Landlord (including, without limitation, the then
defaulting Landlord), except to the extent that (1) such act or omission
constitutes a non-monetary default by

 

2



--------------------------------------------------------------------------------

Landlord under the Lease and continues after the date of attornment, (2) Lender
receives notice thereof in accordance with Section 9 hereof and (3) Lender’s
liability is limited to the effects of the continuation of such default after
such date of attornment and shall not include any liability of any prior
Landlord (including, without limitation, the then defaulting Landlord) which
accrued prior to such date of attornment, or

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), other
than with respect to the right of offset relating to “Landlord’s Extension
Contribution” (as defined in the 4th Amendment) as expressly set forth in
Section 7(c) of the 4th Amendment; provided, however, that Lender shall be
subject to such defenses expressly provided in the Lease which have first
accrued against Lender after it succeeds to the interest of Landlord under the
Lease, including any relating to the failure of Lender to perform maintenance
and repair of the Property to the extent required under the Lease.
Notwithstanding the foregoing provisions of this Section 4(b) and anything
contained in this Agreement to the contrary, in the event Lender succeeds to the
interest of Landlord under the Lease, Lender shall not be subject to any
abatement, defense or offsets relating to any obligation of Landlord to perform
the “Extension Work” and/or the “Expansion Extension Work” (as such terms are
defined in the Fourth Amendment) or any other tenant improvement work or tenant
improvement allowance (other than with respect to Landlord’s Extension
Contribution as set forth above) or any other work required to be performed by
Landlord in connection with the delivery of the Premises or any portion thereof,
whether such abatement, defense or offsets for the Extension Work, Expansion
Extension Work or other work first accrued before or after Lender succeeds to
the interest of Landlord under the Lease other than the abatement of rent and/or
extension of “free rent” period remedies (the “Additional Abatement”) expressly
set forth in the 4th Amendment relating to the failure by Landlord to perform on
a timely basis the Extension Work and/or the Expansion Extension Work or to
deliver all or any portion of the Premises and/or the Temporary Space within the
time periods set forth in the 4th Amendment, or

(c) bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord), except
if such prepayment is expressly required under the terms of the Lease for
payment of estimated operating expenses and real estate taxes, or

(d) bound by any obligation to (i) make any payment to Tenant which was required
to be made prior to the time Lender succeeded to any prior Landlord’s interest
or, subject to Section 4(b) above, which relate to any acts or omission of any
prior Landlord, (ii) make any payment at any time relating to any work allowance
or contribution required to be made by Landlord to Tenant or (iii) perform the
Extension Work and/or the Expansion Extension Work or any other tenant
improvement work or any other work required to be performed by Landlord in
connection with the Premises or any portion thereof (other than any obligations
of Landlord relating to compliance with law, repair or maintenance, restoration
after a casualty or condemnation; provided, however, that this clause (d) is not
intended to modify any of tenant’s rights as set forth in Section 4(b) hereof,
or

(e) accountable for any monies deposited with any prior Landlord (including
security deposits), except to the extent such monies are actually received by
Lender, or

(f) bound by any surrender, termination, amendment or modification of the Lease
made without the consent of Lender, provided, however, Lender’s consent shall
not be

 

3



--------------------------------------------------------------------------------

required in connection with any surrender, termination, amendment or
modification of the Lease which merely evidences Tenant’s exercise of any
unilateral right or option Tenant may expressly have under the Lease which does
not requires Landlord’s consent or the exercise of any right of termination
which Tenant may have at law subject, however, in all events to the other
provisions in this Section 4 and the terms of Section 6 hereof.

5. Tenant agrees that, notwithstanding any provision hereof to the contrary, the
terms of the Mortgage shall continue to govern with respect to the disposition
of any insurance proceeds or eminent domain awards, and any obligations of
Landlord to restore the real estate of which the Premises are a part shall,
insofar as they apply to Lender, be limited to insurance proceeds or eminent
domain awards received by Lender after the deduction of all costs and expenses
incurred in obtaining such proceeds or awards; provided, however, that nothing
contained in this Section 5 shall be deemed to diminish or otherwise modify the
rights of Tenant expressly set forth in the Lease with respect to abatement of
rent and the termination rights set forth therein relating to casualty or
condemnation in the event that the real estate of which the Premises are a part
are not restored in accordance with, and within the time periods set forth in,
the Lease.

6. Tenant hereby agrees to give to Lender copies of all notices of Landlord
default(s) under the Lease in the same manner as, and whenever, Tenant shall
give any such notice of default to Landlord, and no such notice of default shall
be deemed given to Landlord unless and until a copy of such notice shall have
been so delivered to Lender. In addition to and not in limitation of the
foregoing, Tenant shall give notice to Lender of any failure by Landlord to
timely fund in accordance with the terms of the 4th Amendment any portion of
Landlord’s Extension Contribution and such notice shall be given by Tenant not
less ten (10) days before Tenant exercises any right of offset in connection
therewith. Furthermore, Tenant shall use its good faith efforts to give notice
to Lender of any failure by Landlord to timely complete the Extension Work
and/or Expansion Extension Work or to deliver all or any portion of the Premises
and/or the Temporary Space within the time periods set forth in the Fourth
Amendment (each, a “Failure to Timely Deliver”), within ten (10) days after
(i) any additional rent abatement period or the extension of any rent abatement
period is triggered under the Lease or (ii) the right, if any, of Tenant to
terminate the Lease or any portion thereof has been triggered under the 4th
Amendment as a result of a Failure to Timely Deliver. The notice in the
foregoing sentence shall indicate the specific floors which were not timely
delivered and the date by which such floors were required to be delivered under
the terms of the Lease. Subject to the terms of this Agreement, Lender shall
have the right to remedy any Landlord default under the Lease, or to cause any
default of Landlord under the Lease to be remedied, and for such purpose Tenant
hereby grants Lender such additional period of time as may be reasonable to
enable Lender to remedy, or cause to be remedied, any such default in addition
to the period given to Landlord for remedying, or causing to be remedied, any
such default. Tenant shall accept performance by Lender of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. In addition, no Landlord
default under the Lease shall entitle Tenant to terminate the Lease or (other
than as set forth in Section 5(e) of the Lease relating to only those floors in
the Expansion Space (as defined in the Fourth Amendment) where Landlord has
failed to timely deliver vacant possession of the applicable space to Tenant) to
offset any amounts against the rent due thereunder: (i) as long as Lender, in
good faith, shall have commenced to cure such default within the above
referenced time period and shall be prosecuting the same to completion with
reasonable diligence, subject to force majeure, or (ii) if possession of the
Premises is required in order to cure such default, or if such default is not
susceptible of being cured by Lender, as long as Lender, in good faith, shall
have notified Tenant that Lender intends to institute proceedings

 

4



--------------------------------------------------------------------------------

under the Security Documents, and, thereafter, as long as such proceedings shall
have been instituted and shall be prosecuted with reasonable diligence;
provided, however, in no event shall such additional cure period exceed one
hundred twenty (120) days after notice is given to Lender if such default is
then materially and adversely affecting Tenant’s use and operations in the
Premises. Lender shall have the right, without Tenant’s consent, to foreclose
the Security Instrument or to accept a deed in lieu of foreclosure of the
Security Instrument or to exercise any other remedies under the Security
Documents. Nothing contained in this Section 6 shall be deemed to (x) delay the
commencement of any rent abatement periods expressly set forth in the Lease or
(y) extend any of the time periods set forth in the Lease, each with respect to
the repair and restoration of the Property following a fire or other casualty.
Notwithstanding the foregoing, nothing contained in this Agreement shall be
deemed to modify or amend the provisions in the Mortgage pertaining to casualty
or condemnation.

7. Tenant hereby consents to the Assignment of Leases and Rents from Landlord to
Lender in connection with the Loan. Tenant acknowledges that the interest of the
Landlord under the Lease is to be assigned to Lender solely as security for the
purposes specified in said assignments, and Lender shall have no duty, liability
or obligation whatsoever under the Lease or any extension or renewal thereof,
either by virtue of said assignments or by any subsequent receipt or collection
of rents thereunder, unless Lender shall specifically undertake such liability
in writing or unless Lender or its designee or nominee becomes, and then only
with respect to periods in which Lender or its designee or nominee becomes, the
fee owner of the Premises or otherwise succeeds to the interest of Landlord
under the Lease. Tenant agrees that upon receipt of a written notice from Lender
of a default by Landlord under the Loan, Tenant will thereafter, if requested by
Lender, pay rent to Lender in accordance with the terms of the Lease. Tenant
shall have no responsibility to ascertain whether such notice by Lender is
permitted under the Security Documents, or to inquire into the existence of an
event of default. Landlord hereby waives any right, claim, or demand it may now
or hereafter have against Tenant by reason of such payment to Lender, and any
such payment shall discharge the obligations of Tenant to make such payment to
Landlord.

8. The Lease shall not be modified, amended, terminated or surrendered (except a
modification, amendment, termination or surrender which merely evidences
Tenant’s exercise of any unilateral right or option Tenant may expressly have
under the Lease which does not require Landlord’s consent or the exercise of any
right of termination which Tenant may have at law, subject, however, in all
events to the provisions in Section 4 and Section 6 hereof) without Lender’s
prior written consent in each instance. Notwithstanding the foregoing sentence,
any right of termination of Tenant under the Lease shall be subject to and
limited by the terms of Sections 4 and 6 hereof.

9. Any notice, election, communication, request or other document or demand
required or permitted under this Agreement shall be in writing and shall be
deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or non-delivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses (or at such other
address(es) as shall be given in writing by such party to the other party):

 

5



--------------------------------------------------------------------------------

If to Tenant:

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention General Counsel

Copies to:

Haynes and Boone LLP

1221 Avenue of the Americas

New York, New York 10007

Attention Stuart Mass, Esq.

If to Lender:

Wells Fargo Bank

Commercial Mortgage Servicing

Duke Energy Center

550 S Tryon Street, 14th Floor

Charlotte, North Carolina 28202

MAC D1086-120

Deal Name: Series 2005 - Rock (Asset Manager)

Copies to:

Seyfarth Shaw LLP

620 Eighth Avenue

New York, New York 10018

Attention: Mitchell S. Kaplan, Esq.

10. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, and the
terms “Tenant” and “Landlord” as used herein include any successor and assign of
the named Tenant and Landlord herein, respectively; provided, however, that such
reference to Tenant’s or Landlord’s successors and assigns shall not be
construed as Lender’s consent to any assignment or other transfer by Tenant or
Landlord.

11. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.

12. Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

 

6



--------------------------------------------------------------------------------

13. This Agreement shall be construed in accordance with the laws of the state
of in which the Property is located.

14. Each party hereto represents that the person executing this Agreement on
behalf of such party is authorized to do so and execution hereof is the binding
act of such party enforceable against such party.

15. Any references in this Agreement to the Premises or the Property shall not
include floors 48 and 49 of 30 Rockefeller Plaza or any other space (whether
expansion, right of first offer or otherwise) that is covered by the Aggregate
Lease but is not encumbered by the Mortgage (e.g., floors 22 and 23 of 30
Rockefeller Plaza) (collectively, the “Excluded Space”). Notwithstanding
anything contained in this Agreement to the contrary, no abatement or offset
right that may be granted under the Aggregate Lease and agreed to under this
Agreement, including, without limitation, any abatement or offset right for
Landlord’s Extension Contribution, shall be binding on Landlord and/or Lender to
the extent it relates to the Excluded Space or any portion thereof or relates to
acts or omissions of the landlord for the Excluded Space or any portion thereof.

16. The form of this Agreement shall not be deemed a “form SNDA” between Lender
and Tenant, and Lender’s execution of this Agreement shall not be deemed an
Agreement (expressed or implied) by Lender to execute any future Subordination,
Non-Disturbance and Attornment Agreement in the form of this Agreement for any
premises not part of the Property.

 

7



--------------------------------------------------------------------------------

Witness the execution hereof as of the date first above written.

 

LENDER:

Bank of America, N.A., as successor by merger to LaSalle Bank National
Association, as trustee for the registered holders of Commercial Mortgage
Pass-Through Certificates, Series 2005 - Rock

By:   Wells Fargo Bank, N.A., as successor by merger to Wachovia Bank National
Association, as Servicer       Name:     Title:   TENANT: LAZARD GROUP LLC By:  
    Name:     Title:  

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD: RCPI LANDMARK PROPERTIES, L.L.C. By:       Name:   Title:

 

8



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA    )       )    SS. COUNTY OF MECKLENBURG    )   

On this          day of                 , 2011, personally appeared the above
named                         , a                              of Wells Fargo
Bank, N.A., and acknowledged the foregoing to be the free act and deed of said
association, before me.

 

             

Notary Public

My commission expires:             

 

STATE OF NEW YORK    )       )    s.s.: COUNTY OF NEW YORK    )   

On this          day of                 , in the year 2011 before me, the
undersigned, a Notary Public in and said State, personally appeared
                    , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

              Notary Public

 

9



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       )    s.s.: COUNTY OF NEW YORK    )   

On this          day of                     , in the year 2011 before me, the
undersigned, a Notary Public in and said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

              Notary Public

 

10



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LANDLORD SNDA

THIS SUBORDINATION, NONDISTURBANCE, RECOGNITION AND ATTORNMENT AGREEMENT made as
of this          day of             , 20 by and between RCPI LANDMARK
PROPERTIES, L.L.C., a Delaware limited liability company having an office at c/o
Tishman Speyer Properties, L.P., 45 Rockefeller Plaza, New York, New York 10111
(“Lessor”), and                                     , a                 
corporation having an office at                                         
(“Subtenant”);

W I T N E S S E T H:

WHEREAS, Lessor is (i) the owner of certain real property, together with the
building and other improvements located thereon (collectively, the “Property”)
located in the Borough of Manhattan, City, County and State of New York,
commonly known as 30 Rockefeller Plaza, New York, New York and (ii) the landlord
under that certain lease dated January 27, 1994, as amended by Supplemental
Indenture dated as of April 30, 1994, Supplemental Indenture dated March 27,
1996, Amendment of Lease dated as of October 11, 1999, letter agreement dated as
of September 5, 2000, letter agreement dated January 5, 2001, Second Amendment
to Lease dated as of May 22, 2001, Third Amendment to Lease dated as of
November 30, 2010 (the “Third Amendment”), letter agreement dated as of
December 31, 2010, letter agreement dated as of January 21, 2011, letter
agreement dated as of February 16, 2011 and Fourth Amendment to Lease dated as
of February 16, 2011 (as so amended, the “Lease”) between Lessor and Lazard
Group LLC (“Tenant”), demising a portion of the Property (the “Leased Premises”)
(such lease, as the same may be amended or supplemented from time to time, the
“Lease”); and

WHEREAS, Tenant and Subtenant have entered into an Agreement of Sublease (the
“Sublease”) dated as of                 , 20     for a portion of the Leased
Premises (the “Subleased Premises”); and

WHEREAS, Lessor and Subtenant wish to enter into this Agreement (i) to confirm
the subordination of the Sublease to the Lease, (ii) to provide that Subtenant’s
possession of the Subleased Premises will not be disturbed in the event of
(x) the exercise of any of Lessor’s rights under the Lease or (y) a termination
of the Lease, (iii) to provide that Subtenant will attorn to the Lessor and the
Lessor will recognize Subtenant and (iv) to provide for certain other matters;

NOW, THEREFORE, in consideration of the premises and the execution of this
Agreement by the parties, Lessor and Subtenant hereby agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the following meanings:

Lessor: The Lessor named herein, its successors and assigns.

Person: An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

2. Subordination. The Sublease and Subtenant’s interest thereunder is now and at
all times shall continue to be subject and subordinate in each and every respect
(except as

 

11



--------------------------------------------------------------------------------

otherwise expressly provided in this Agreement) to the Lease and to any and all
renewals, amendments, modifications, supplements, extensions and replacements of
the Lease; provided, that as between Tenant and Subtenant, nothing contained in
this Agreement shall be deemed to affect the obligations of Tenant under the
Sublease.

3. Non-disturbance. So long as the Sublease is in full force and effect and
there exists no default under the Sublease that (i) continues beyond the
expiration of any applicable notice and grace period and (ii) would permit
Tenant to terminate the Sublease, (a) Lessor shall not terminate the Sublease
nor shall Lessor disturb or affect Subtenant’s (or, with respect to any person
or entity known to Lessor to be claiming through or under Subtenant such person
or entity’s) leasehold estate, use and possession of the Subleased Premises in
accordance with the terms of the Sublease or any rights of Subtenant (and any
person or entity known to Lessor to be claiming through or under Subtenant)
under the Sublease by reason of the subordination of the Sublease to the Lease
or in any action or proceeding instituted under or in connection with the Lease,
and (b) neither Subtenant nor any person or entity known to Lessor to be
claiming through or under Subtenant shall be named or joined in any action or
other proceeding to enforce or terminate the Lease unless such joinder shall be
required by law, provided that such joinder shall not result in the termination
of the Sublease or disturb the possession or use of the Subleased Premises by
Subtenant or any person or entity known to Lessor to be claiming through or
under Subtenant.

4. Attornment and Recognition. (a) If the Lease shall be terminated or the
interest of Tenant under the Sublease shall be transferred to Lessor
(x) Subtenant shall be bound to Lessor under all of the then executory terms,
covenants and conditions of the Sublease (except as provided in Section 4(c)
below) for the balance of the term thereof remaining with the same force and
effect as if Lessor were the sublandlord under the Sublease, (y) Lessor shall
recognize the rights of Subtenant under the Sublease and (z) the Sublease shall
continue in full force as a direct lease between Subtenant and Lessor and the
respective executory rights and obligations of Subtenant and Lessor, to the
extent of the then remaining balance of the term of the Sublease, and except as
otherwise provided in Section 4(c) below, shall be and are the same as set forth
therein; provided that, Lessor shall not:

(i) be liable for any act or omission of or default by Tenant or any prior
sublandlord under the Sublease except to the extent such act, omission or
default is continued by Lessor and accrues during or is otherwise applicable to
the period after the date that Tenant’s interest in such Sublease shall have
been transferred to Lessor;

(ii) be subject to any credits, claims, setoffs or defenses which such subtenant
might have against Tenant or any prior sublandlord as a result of any acts or
omissions of Tenant or any prior sublandlord;

(iii) be, subject to clause (vi) hereinbelow, bound by any fixed rent,
additional rent or other amounts which such subtenant may have paid to Tenant
more than thirty (30) days in advance of the month to which such payments
relate, and all such prepaid rent and additional rent shall remain due and owing
without regard to such prepayment, except for payment of the first month’s fixed
rent or basic rent upon the execution of such Sublease and prepayments of
additional rent made on account of operating expenses and real estate taxes in
accordance with the terms of such Sublease;

(iv) be bound by any amendment, modification or cancellation of the Sublease or
surrender of such subleased premises made without Lessor’s prior written consent
(provided that communications between Tenant and such subtenant of an

 

12



--------------------------------------------------------------------------------

administrative nature relating to the ordinary course of operation or tenancy of
the Subleased Premises that do not purport to be amendments or modifications of
such Sublease and do not materially affect the rights of Tenant or Subtenant
shall not be deemed amendments or modifications for purposes of the foregoing);

(v) be responsible for the making of repairs in or to the Real Property in the
case of damage or destruction of the Real Property or any part thereof due to
fire or other casualty occurring prior to the date Lessor succeeds to the
interest of Tenant under such Sublease or by reason of a condemnation occurring
prior to the date Lessor succeeds to the interest of Tenant under such Sublease
unless Lessor shall be obligated under the Lease to make such repairs;

(vi) be obligated to make any payment to the Subtenant required to be made by
Tenant except for (x) the timely return of any security deposit actually
received by Lessor and (y) the credit or refund to the Subtenant as provided in
the Sublease of any prepayment of rent or other charges paid by Subtenant if
such prepayment is actually received by Lessor; and

(vii) be responsible for any obligation of Tenant to perform any improvement in
the space affected by the Sublease in order to prepare the same for Subtenant’s
occupancy thereof (excluding ongoing routine maintenance and repair obligations
that arise from and after the transfer of the Sublease to Lessor).

(b) Subtenant hereby attorns to Lessor as its landlord, upon the terms and
conditions herein set forth, said attornment to be effective and self-operative
upon Lessor’s succeeding to the interest of Tenant under the Sublease without
the execution of any further instruments.

(c) Notwithstanding anything to the contrary contained in this Agreement,
effective as of the date on which Subtenant shall attorn to Lessor hereunder
(the “Date of Attornment”) throughout the remainder of the term of the Sublease,
if the rental (the “Sublease Rental”) payable under the Sublease in respect of
fixed rent, escalation rent for real estate taxes and operating expenses shall
be less, on a rentable square foot basis, than the sum of the Fixed Rent,
Tenant’s Tax Payment and Tenant’s Operating Payment payable on a rentable square
foot basis with respect to such space by Tenant under the Lease (the “Lease
Rental”), then the rental payable under the Sublease per rentable square foot in
respect of fixed rent, escalation rent for real estate taxes and operating
expenses and additional rent for electricity shall be deemed to be increased for
the remainder of the term of the Sublease, without any further action, to an
amount equal to the Lease Rental per rentable square foot.

5. Covenant of Subtenant. Subtenant agrees for the benefit of Lessor that
Subtenant will not pay any rent more than 30 days in advance of accrual, except
for prepayments of additional rent made on account of operating expenses and
real estate taxes in accordance with the terms of the Sublease.

6. Intentionally omitted.

7. Representations and Warranties. Subtenant represents to Lessor that:

(a) The Sublease is in full force and effect and has not been modified.

 

13



--------------------------------------------------------------------------------

(b) No rent has been paid under the Sublease more than thirty (30) days in
advance of accrual, except for prepayments of additional rent made on account of
operating expenses and real estate taxes in accordance with the terms of the
Sublease and except for the payment of the first month’s rent due under the
Sublease.

(c) The address of the Subtenant for notices under the Sublease prior to taking
possession of the Subleased Premises for the conduct of its business is as set
forth in the preamble to this Agreement; thereafter the address of Subtenant for
notices under the Sublease will be at the Property or such other address as
Tenant may designate in writing to Lessor.

8. Letter of Credit. [The following provisions shall apply, if, but only if,
Subtenant is required to deliver a letter of credit pursuant to Section 7.5(3)
of the Lease in the amount of the greater of one year of the fixed rent plus one
year of the additional rent for Taxes and Operating Expenses payable under the
Lease in respect of the portion of the subleased space and one year of the fixed
rent plus one year of the additional rent for Taxes and Operating Expenses
payable under the sublease in respect of the subleased space.] Subtenant shall
deliver to Lessor, upon Subtenant’s attornment to Landlord and as a condition of
Lessor’s recognition of Subtenant pursuant to the terms hereof, a Letter of
Credit (as hereinafter defined) in the amount specified in the Lease as a
guaranty for the faithful performance and observance by Subtenant of the terms,
covenants and conditions of the Sublease. The letter of credit shall be in the
form of a clean, irrevocable, non-documentary and unconditional stand-by letter
of credit (the “Letter of Credit”) issued by and drawable upon any commercial
bank, trust company, national banking association or savings and loan
association with offices for banking purposes in the City of New York (the
“Issuing Bank”) and in the event that the Issuing Bank is not located in the
United States, the Letter of Credit shall be confirmed by any commercial bank,
trust company, national banking association or savings and loan association with
offices for banking purposes in the City of New York (the “Confirming Bank”),
which, in each case, is then rated, without regard to qualification of such
rating by symbols such as “+” or “-” or numerical notation, “A” or better by
Moody’s Investors Service or “A” or better by Standard & Poor’s Rating Service,
or, at Lessor’s option, a bank otherwise reasonably acceptable to Lessor. The
Letter of Credit shall (a) name Landlord as beneficiary, (b) have a term of not
less than one year, (c) permit multiple drawings, (d) be fully transferable by
Landlord without the payment of any fees or charges by Landlord, and
(e) otherwise be in form and content reasonably satisfactory to Landlord. If
upon any transfer of the Letter of Credit any fees or charges shall be so
imposed, then such fees or charges shall be payable solely by Subtenant and the
Letter of Credit shall specify that it is transferable without charge to
Landlord. If Landlord pays any such fees or charges, Subtenant shall reimburse
Landlord therefor upon demand. The Letter of Credit and any confirmation thereof
shall provide that it shall be automatically renewed (and confirmed, if
required), without amendment or need for any other action, for consecutive
periods of one year each thereafter during the term of the Sublease as the same
may be extended (and in no event shall the Letter of Credit expire prior to the
45th day following the expiration date of the Sublease) unless the Issuing Bank
or Confirming Bank sends duplicate notices (the “Non-Renewal Notices”) to
Landlord by registered or certified mail, return receipt requested (one of which
shall be addressed “Attention, Chief Legal Officer” and the other of which shall
be addressed “Attention, Chief Financial Officer”), not less than 45 days next
preceding the then expiration date of the Letter of Credit stating that the
Issuing Bank has elected not to renew the Letter of Credit or that the
Confirming Bank has elected not to continue to confirm the Letter of Credit, as
the case may be. The Issuing Bank shall agree with all beneficiaries, drawers,
endorsers, transferees and bona fide holders that drafts drawn under and in
compliance with the terms of the Letter of Credit will be duly honored upon
presentation to the Issuing Bank (or Confirming Bank, if applicable) at an
office location in New York, New York. The Letter of Credit shall be subject in

 

14



--------------------------------------------------------------------------------

all respects to the International Standby Practices 1998, International Chamber
of Commerce Publication No. 590. If Subtenant exercises any option to extend the
term of the Sublease pursuant to the Sublease, if any, then, not later than 90
days prior to the commencement of the renewal thereof, Tenant shall deliver to
Landlord a new Letter of Credit or certificate of renewal or extension
evidencing that the expiration date of the Letter of Credit is at least 45 days
after the expiration of the renewal term.

(b) If (i) an event of default after notice and the lapse of time by Subtenant
occurs in the payment or performance of any of the terms, covenants or
conditions of this Sublease, including the payment of basic annual rent and
additional rent, (ii) Subtenant fails to make any installment of basic annual
rent and additional rent as and when due during the pendency of any insolvency
or bankruptcy proceeding brought by or against Subtenant, (iii) Landlord
receives a Non-Renewal Notice or (iv) the credit rating of the Issuing Bank has
been downgraded below the rating specified above and Subtenant has failed to
deliver a new Letter of Credit from a bank with a credit rating meeting the
standard specified above and otherwise meeting the requirements set forth in
this Section 8 within 30 days following notice from Landlord, Landlord shall
have the right by sight draft to draw, at its election, all or a portion of the
proceeds of the Letter of Credit and thereafter hold, use, apply, or retain the
whole or any part of such proceeds, (x) to the extent required for the payment
of any basic annual rent and additional rent or any other sum as to which
Subtenant is in default including (a) any sum which Landlord may expend or may
be required to expend by reason of Subtenant’s default, and/or (b) any damages
to which Landlord is entitled pursuant to this Sublease, whether such damages
accrue before or after summary proceedings or other reentry by Landlord and/or
(y) as cash proceeds to guaranty Subtenant’s obligations under the Sublease,
unless and until Subtenant delivers to Landlord a substitute Letter of Credit
which meets the requirements of this Section 8, provided at such time no default
or event of default with notice and/or the lapse of time by Subtenant has
occurred and is continuing, in which event Landlord shall have no obligation to
accept such substitute Letter of Credit and shall have the right to retain the
cash proceeds. If Landlord applies any part of the cash proceeds of the Letter
of Credit, Subtenant shall promptly thereafter amend the Letter of Credit to
increase the amount thereof by the amount so applied or provide Landlord with an
additional Letter of Credit in the amount so applied so that Landlord shall have
the full amount thereof on hand at all times during the term of the Sublease. If
Subtenant shall comply with all of the terms, covenants and conditions of the
Sublease, the Letter of Credit or the cash proceeds thereof, as the case may be,
shall be returned to Subtenant after the expiration date of the Sublease and
after delivery of possession of the Premises to Landlord in the manner required
by this Lease.

(c) Upon a sale or other transfer of the Land or the Building, Landlord shall
transfer the Letter of Credit or the cash proceeds to its transferee. With
respect to the Letter of Credit, within 15 days after notice of such transfer,
Subtenant, at its sole cost, shall (if required by Landlord) arrange for the
transfer of the Letter of Credit to the new landlord, as designated by Landlord
in the foregoing notice or have the Letter of Credit reissued in the name of the
new landlord. Upon such transfer, Tenant shall look solely to the new landlord
for the return of the Letter of Credit or the cash proceeds and thereupon
Landlord shall without any further agreement between the parties be released by
Subtenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment made of the Letter of Credit
or the cash proceeds to a new landlord. Subtenant shall not assign or encumber
or attempt to assign or encumber the Letter of Credit or the cash proceeds and
neither Landlord nor its successors or assigns shall be bound by any such action
or attempted assignment, or encumbrance.

 

15



--------------------------------------------------------------------------------

9. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon Subtenant, Tenant and Lessor and their respective heirs,
personal representatives, successors and assigns.

10. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
principles of conflict of laws.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed the foregoing agreement as of the
day and year first hereinabove written.

 

    Landlord     RCPI LANDMARK PROPERTIES, L.L.C.           By:                
Name:               Title:         Subtenant               By:             Name:
            Title:    

ACKNOWLEDGMENTS TO BE ATTACHED

 

H-17



--------------------------------------------------------------------------------

EXHIBIT I

CONDO RECOGNITION AND ATTORNMENT AGREEMENT

AGREEMENT (this “Agreement”) dated as of __, 2011, between the BOARD OF MANAGERS
OF THE ROCKEFELLER CENTER TOWER CONDOMINIUM, a condominium organized pursuant to
Article 9-B of the Real Property Law of the State of New York, having an office
at 45 Rockefeller Plaza, New York, New York 10111 (the “Board”), and LAZARD
GROUP LLC, having an office at 30 Rockefeller Plaza, New York, New York 10020
(“Tenant”).

WITNESSETH:

WHEREAS, pursuant to that certain Amended and Restated Declaration Establishing
a Plan For Condominium Ownership of the Rockefeller Center Tower Condominium
(and the bylaws annexed thereto) dated as of July 17, 1996 (the “Declaration”),
and recorded in the Office of the Register of The City of New York, New York
County, in Reel 2348, Page 853, a plan was established under Article 9-B of the
Real Property Law of the State of New York for condominium ownership of a
portion of the block bounded by Rockefeller Plaza, Avenue of the Americas and
West 49th Street and West 50th Street situate in the Borough of Manhattan, City
and County of New York and in the building located thereon known as 30
Rockefeller Plaza (the “30 Building”), as 50 Rockefeller Plaza (the “50
Building”) and as 600 Fifth Avenue (the “600 Building”; and collectively with
the 30 Building and 50 Building, the “Building”); such condominium (the
“Condominium”) is known as The Rockefeller Center Tower Condominium; and

WHEREAS, by Lease dated January 27, 1994, as amended by Supplemental Indenture
dated as of April 30, 1994, Supplemental Indenture dated March 27, 1996,
Amendment of Lease dated as of October 11, 1999, letter agreement dated as of
September 5, 2000, letter agreement dated January 5, 2001, Second Amendment to
Lease dated as of May 22, 2001, Third Amendment to Lease dated as of
November 30, 2010, letter agreement dated as of December 31, 2010, letter
agreement dated as of January , 2011 and Fourth Amendment to Lease dated as of
January , 2011 (said lease, as the same from time to time may be amended, being
herein called the “Lease”), RCPI Landmark Properties, L.L.C. and RCPI 30 ROCK
22234849, L.L.C, each a Delaware limited liability company (“Landlord”), leases
to Tenant certain space (herein called the “Premises”) in the 30 Building, 50
Building and the 600 Building. The condominium units comprising the portions of
the Premises in the 30 Building and the condominium units which may be added to
the Premises by reason of the operation of certain provisions contained in the
Lease are set forth on Exhibit A annexed hereto; and

WHEREAS, the Lease provides that the Lease shall be and is subject and
subordinate to the Declaration, subject to the provisions of said Article.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Tenant hereby confirms that the Lease and all of Tenant’s rights thereunder
are and shall, subject to the terms hereof, be at all times and in all respects
subject and

 

I-1



--------------------------------------------------------------------------------

subordinate to the Declaration and to all advances now or hereafter made by and
sums payable to the Board thereunder.

2. Provided Tenant shall not be in default under the Lease or this Agreement
beyond the applicable notice and grace periods provided therein with respect to
the default in question as of the date the Board commences an action or
proceeding to enforce the Declaration, (a) Tenant shall not be named as a party
in any such action or proceeding to enforce the Declaration, unless such joinder
shall be required under applicable law, and in which case the Board shall not
seek affirmative relief from Tenant in such action or proceeding, nor shall the
Lease be terminated nor Tenant’s possession, rights and privileges thereunder be
disturbed in any such action or proceeding and (b) subject to the provisions of
Section 4 of this Agreement, the Board will recognize the Lease and Tenant’s
rights thereunder.

3. Upon the acquisition of the Premises by the Successor Landlord (as
hereinafter defined) prior to the expiration of the Lease by reason of a
termination of the Declaration or other acquisition of the Premises by the
Successor Landlord (whether in connection with a proceeding under the United
States Bankruptcy Code or any amendments, modifications or supplements thereto
or replacements thereof (the “Code”) or otherwise), Tenant shall attorn to the
Board or any other party acquiring said Premises or so succeeding to Landlord’s
rights under the Lease by reason of the Board’s exercise of rights and/or
remedies under the Declaration or otherwise (any such party, including the Board
in such capacity, being the “Successor Landlord”) and shall recognize the
Successor Landlord as its landlord under the Lease (and Successor Landlord shall
recognize Tenant as its tenant under the Lease), and Tenant shall promptly
execute and deliver any instruments that the Successor Landlord may reasonably
request in writing to evidence further said attornment.

4. Upon such attornment, the Lease shall continue as a direct lease between the
Successor Landlord and Tenant upon all the terms and conditions thereof as are
then applicable except that the Successor Landlord shall not be (a) liable for
any previous act or omission of Landlord under the Lease (except to the extent
such act or omission is a default under the Lease and continues beyond the date
when such Successor Landlord succeeds to Landlord’s interest and Tenant gives
notice of such act or omission to such Successor Landlord), (b) subject to any
offsets, defenses, claims or counterclaims that Tenant may have against Landlord
or any predecessor landlord, except (i) for offsets specifically identified in
the Lease which have first accrued against the Successor Landlord after it
succeeds to the interest of Landlord under the Lease (to the extent any such
offsets shall not have already been recovered or realized by Tenant) or offsets
specifically identified in the Lease which previously accrued under the Lease
but Tenant was unable to realize the full benefit thereof despite exercising its
rights under the Lease prior to Successor Landlord succeeding to the interest of
Landlord under the Lease (to the extent any such offsets shall not have already
been recovered or realized by Tenant), or in the case of amounts claimed to be
payable by Tenant pursuant the Lease, the defense that Tenant has therefore made
payment of an amount claimed to be due, but only if and to the extent that such
amount has actually been received by Successor Landlord, and (ii) for defenses,
claims or counterclaims provided in the Lease which first accrued against the
Successor Landlord after it succeeds to the interest of Landlord under the
Lease, (c) bound by any obligation to perform any work or to make improvements
to the Premises or the Building except for (i) repairs and maintenance required
to be made by Landlord under the Lease, and (ii) repairs to the Premises as a
result of damage by fire or other casualty, or partial condemnation, pursuant to
the provisions of the Lease, but only to the extent that such repairs can
reasonably be

 

I-2



--------------------------------------------------------------------------------

made from the net proceeds of any insurance or condemnation awards actually made
available to such Successor Landlord, (d) bound by any prepayment of more than
one (1) month’s rent or other charges under the Lease unless such payment shall
have been expressly approved in writing by the Board, except if such prepayment
is expressly required under the terms of the Lease (including, without
limitation, payment of estimated operating expenses and real estate taxes),
(e) liable for any security deposit payable under the Lease unless such security
deposit shall have been received by the Successor Landlord, or (f) bound by any
amendment, modification, extension, expansion, termination, cancellation or
surrender of the Lease unless approved in writing by the Board (to the extent
such prior consent is required), which approval shall not be unreasonably
withheld, conditioned or delayed, provided, however, the Board’s consent shall
not be required in connection with any surrender, termination, amendment or
modification of the Lease which merely evidences Tenant’s exercise of any
unilateral right or option Tenant may expressly have under the Lease which does
not require Landlord’s consent subject, however, in all events to the other
provisions in this Section 4 and the terms of Section 7 hereof.

5. The attornment provided for in Section 3 of this Agreement shall inure to the
benefit of any Successor Landlord, shall be self-operative, and no further
instrument shall be required to give effect to the attornment. Tenant, however,
upon demand of any Successor Landlord, agrees to execute, from time to time,
instruments in confirmation thereof, reasonably satisfactory to any such
Successor Landlord, acknowledging such attornment and setting forth the terms
and conditions of its tenancy. Subject to the terms of this Agreement, nothing
contained in this Section shall be construed to impair any right otherwise
exercisable by any such Successor Landlord.

6. Tenant certifies that as of the date hereof there are no known defaults on
the part of the Landlord under the Lease, that the Lease is a complete statement
of the agreement of the parties thereto with respect to the leasing of the
Premises, and that the Lease is in full force and effect. The Board certifies
that as of the date hereof there are no known defaults of an obligation on the
part of Landlord under the Declaration.

7. From and after the date hereof, Tenant shall send a copy of any notice of
default which would entitle Tenant to terminate the Lease or notice in
connection with the commencement of any action to terminate the Lease (whether
in connection with a proceeding pursuant to the Code or otherwise) or similar
statement under the Lease to the Board at the same time such notice or statement
is sent to Landlord under the Lease. Such notices shall be sent by certified or
registered mail, postage prepaid, return receipt requested, nationally
recognized overnight courier making receipted deliveries, or shall be hand
delivered to the Board at the Board’s address first set forth above (or at such
other address as the Board shall specify in a written notice to Tenant at the
address first specified above for Tenant). Any such notice of default shall be
deemed to be given to the Board on the earlier of (a) the day of receipt (as
evidenced by a receipt signed by the Board or the refusal to accept delivery by
the Board) or (b) three (3) days after Tenant’s deposit of such notice in the
mail, first class postage prepaid. With respect to the commencement by Tenant of
any action to terminate the Lease by reason of a default of Landlord under the
Lease, if the Board shall have notified Tenant within 30 days after receipt of
the notice by Tenant with respect to such action that it intends to remedy such
default, the Board shall have the right, but not the obligation, to cure any
default on the part of Landlord that is the basis for such action within a
reasonable time after receipt of the notice from Tenant with respect to such
action so long as upon such notice from the Board, the Board commences such
remedy and diligently prosecutes such remedy to completion (but in no event
shall the Board have in

 

I-3



--------------------------------------------------------------------------------

excess of 90 days after receipt of the notice from Tenant with respect to such
action to cure any default on the part of Landlord that is the basis for such
action). The Board’s time to cure shall not be further extended on the basis of
not having possession of the Premises, provided that notwithstanding anything to
the contrary contained herein, if the Board determines to acquire the Premises
prior to the expiration of the Lease by reason of a termination of the
Declaration or other acquisition of the Premises by the Board, or to appoint a
receiver, before it effectuates the cure of any default by Landlord under the
Lease, the cure periods set forth above for defaults by Landlord shall be
extended by up to 60 days during which acquisition proceedings or proceedings to
appoint the receiver are conducted, as the case may be. Tenant shall have the
right to change its address for notices by sending written notice thereof to the
Board.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
a Successor Landlord shall acquire the Premises by reason of a termination of
the Declaration prior to the expiration or earlier termination of the Lease or
in the event of any other acquisition of the Premises by a Successor Landlord by
reason of the Board’s exercise of rights and/or remedies under the Declaration
(whether in connection with a proceeding pursuant to the Code or otherwise)
prior to the expiration or earlier termination of the Lease, the Successor
Landlord’s obligations under the Lease, as described herein, shall continue only
during the period such Successor Landlord owns the Premises, and the respective
limitations on the liability of such (and each) Successor Landlord shall be
governed by the provisions of the Lease.

9. This Agreement may not be modified, amended or terminated unless in writing
and duly executed by the party against whom the same is sought to be asserted
and constitutes the entire agreement between the parties with respect to the
subject matter hereof.

10. This Agreement shall be governed by the laws of the State of New York
applicable to agreements made and to be performed within such State. The
undersigned hereby submit to personal jurisdiction in the State of New York for
all matters, if any, which shall arise with respect to this Agreement, and waive
any and all rights under the laws of any other state or country to object to
jurisdiction within the State of New York or to institute a claim of forum non
conveniens with respect to any court in the City, County and State of New York
for the purposes of litigation with respect to this Agreement.

11. By signing below, each party to this Agreement represents that (a) it has
full power and authority to execute this Agreement and to bind itself to
performance hereunder and (b) the execution and delivery of this Agreement
(1) have been duly authorized by all necessary acts on its part, (2) do not
violate or conflict with its organizational documents, (3) do not conflict with
any law or judgment of a government authority applicable to it and (4) do not
result in the breach of or constitute a default under any agreement or other
obligation to which it is a party.

12. This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

13. The Board hereby agrees that notwithstanding anything to the contrary
contained in the Declaration or this Agreement: (a) with respect to any rights
of consent or approval that the Board may have with respect to the Premises and
the Lease, if the Landlord gives its consent or approval in any instance
pursuant to the Lease, then the consent or approval of the Board shall be deemed
to have been given in such instance; and (b) where Landlord’s

 

I-4



--------------------------------------------------------------------------------

consent or approval is not required pursuant to the express provisions of the
Lease to an action by Tenant, the Board’s consent or approval shall not be
required in connection with such action by Tenant.

 

I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BOARD OF MANAGERS OF THE ROCKEFELLER CENTER TOWER CONDOMINIUM By:       Name:  
  Title:   LAZARD GROUP LLC By:       Name:     Title:  